


EXHIBIT 10.4

EXECUTION FORM

MASTER LEASE AGREEMENT

DATED AS OF JUNE 26, 2008

BY AND BETWEEN

CARE YBE SUBSIDIARY LLC, a Delaware limited liability company, a wholly

owned subsidiary of CARE INVESTMENT TRUST INC.,

a Maryland corporation,

AS LANDLORD,

AND

BICKFORD MASTER I, L.L.C.,

a Kansas limited liability company

AS TENANT

 

 



Master Lease

 

--------------------------------------------------------------------------------






Table of Contents

 

   

Page

ARTICLE 1. DEFINITIONS

 

1

ARTICLE 2. LEASED PROPERTY AND TERM

 

15

 

2.1

 

LEASED PROPERTY

 

15

 

2.2

 

CONDITION OF LEASED PROPERTY

 

16

 

2.3

 

INITIAL TERM

 

17

 

2.4

 

EXTENDED TERM

 

17

 

2.5

 

SURRENDER

 

17

 

2.6

 

INDIVISIBLE LEASE

 

17

ARTICLE 3. RENT

 

18

 

3.1

 

RENT

 

18

 

3.2

 

MINIMUM RENT

 

18

 

3.3

 

ADDITIONAL MINIMUM RENT

 

20

 

3.4

 

ADDITIONAL CHARGES

 

20

 

3.5

 

LANDLORD ADVANCES

 

21

 

3.6

 

LATE PAYMENT OF RENT

 

21

 

3.7

 

NET LEASE

 

21

 

3.8

 

NO ABATEMENT OF RENT

 

23

 

3.9

 

INTENTIONALLY OMITTED

 

23

 

3.10

 

TENANT SECURITY DEPOSIT

 

23

 

3.11

 

SECURITY AGREEMENT

 

23

ARTICLE 4. USE OF THE LEASED PROPERTY; CONFLICTING BUSINESS

 

23

 

4.1

 

PERMITTED USE.

 

23

 

4.2

 

ENVIRONMENTAL MATTERS

 

25

 

4.3

 

CONFLICTING BUSINESSES PROHIBITED

 

25

 

4.4

 

CONTINUOUS OPERATIONS

 

26

 

4.5

 

COMPLIANCE WITH RESTRICTIONS, ETC

 

26

 

4.6

 

STANDARD OF OPERATION

 

26

 

4.7

 

RESIDENT AGREEMENTS AND SERVICE LICENSES

 

28

 

 

 

i

Master Lease

 

--------------------------------------------------------------------------------






 

4.8

 

STANDARDS, NOT CONTROL

 

28

 

4.9

 

SURVIVAL

 

29

ARTICLE 5. MAINTENANCE AND REPAIRS

 

29

 

5.1

 

TENANT’S OBLIGATIONS

 

29

 

5.2

 

RESERVE

 

29

ARTICLE 6. IMPROVEMENTS, ETC.

 

33

 

6.1

 

PROHIBITION

 

33

 

6.2

 

PERMITTED RENOVATIONS

 

33

 

6.3

 

CONDITIONS TO PERMITTED RENOVATIONS AND MAJOR ALTERATIONS

 

36

 

6.4

 

SALVAGE

 

38

ARTICLE 7. LANDLORD’S INTEREST NOT SUBJECT TO LIENS

 

38

 

7.1

 

LIENS, GENERALLY

 

38

 

7.2

 

CONSTRUCTION OR MECHANICS LIENS

 

38

 

7.3

 

CONTEST OF LIENS

 

39

 

7.4

 

NOTICES OF COMMENCEMENT OF CONSTRUCTION

 

39

ARTICLE 8. TAXES AND ASSESSMENTS

 

40

 

8.1

 

OBLIGATION TO PAY TAXES AND ASSESSMENTS

 

40

 

8.2

 

TENANT’S RIGHT TO CONTEST TAXES

 

40

 

8.3

 

TAX AND INSURANCE ESCROW ACCOUNT

 

41

 

8.4

 

TAX AND/OR INSURANCE ESCROW ACCOUNT

 

42

ARTICLE 9. INSURANCE

 

42

 

9.1

 

GENERAL INSURANCE REQUIREMENTS

 

42

 

9.2

 

WAIVER OF SUBROGATION

 

44

 

9.3

 

GENERAL PROVISIONS

 

45

 

9.4

 

BLANKET POLICY

 

45

 

9.5

 

INDEMNIFICATION OF LANDLORD

 

45

ARTICLE 10. CASUALTY

 

46

 

10.1

 

NOTICE OF CASUALTY

 

46

 

10.2

 

RESTORATION AND REPAIR

 

46

 

10.3

 

ESCROW AND DISBURSEMENT OF INSURANCE PROCEEDS

 

47

 

10.4

 

NO ABATEMENT OF RENT

 

48

 

 

 

ii

Master Lease

 

--------------------------------------------------------------------------------






 

10.5

 

TENANT’S PROPERTY AND BUSINESS INTERRUPTION INSURANCE

 

48

 

10.6

 

RESTORATION OF TENANT PROPERTY

 

48

 

10.7

 

WAIVER

 

49

 

10.8

 

EFFECT OF FACILITY TERMINATION

 

49

 

10.9

 

MORTGAGEE ACTION

 

49

 

10.10

 

LANDLORD’S RIGHT TO REPAIR OR REBUILD

 

50

ARTICLE 11. CONDEMNATION

 

50

 

11.1

 

TOTAL CONDEMNATION, ETC

 

50

 

11.2

 

PARTIAL CONDEMNATION

 

50

 

11.3

 

DISBURSEMENT OF AWARD

 

51

 

11.4

 

NO ABATEMENT OF RENT

 

51

 

11.5

 

DISPUTES

 

51

 

11.6

 

MORTGAGEE ACTION

 

52

 

11.7

 

LANDLORD’S RIGHT TO REPAIR OR RESTORE

 

52

ARTICLE 12. DEFAULTS AND REMEDIES

 

52

 

12.1

 

EVENTS OF DEFAULT

 

52

 

12.2

 

REMEDIES ON DEFAULT

 

55

 

12.3

 

APPLICATION OF FUNDS

 

60

 

12.4

 

LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT

 

60

 

12.5

 

LANDLORD’S LIEN

 

60

ARTICLE 13. HOLDING OVER

 

61

ARTICLE 14. LIABILITY OF LANDLORD: INDEMNIFICATION

 

61

 

14.1

 

LIABILITY OF LANDLORD

 

61

 

14.2

 

INDEMNIFICATION OF LANDLORD

 

62

 

14.3

 

NOTICE OF CLAIM OR SUIT

 

62

 

14.4

 

LIMITATION ON LIABILITY OF LANDLORD

 

63

ARTICLE 15. REIT AND UBTI REQUIREMENTS

 

63

 

15.1

 

LIMITATIONS ON RENTS ATTRIBUTABLE TO PERSONAL PROPERTY

 

63

 

15.2

 

BASIS FOR SUBLEASE RENT RESTRICTED

 

63

 

15.3

 

LANDLORD AFFILIATE SUBLEASES RESTRICTED

 

64

 

15.4

 

LANDLORD INTERESTS IN TENANT RESTRICTED

 

64

 

 

 

iii

Master Lease

 

--------------------------------------------------------------------------------






 

15.5

 

RENTS FROM PERSONAL PROPERTY RESTRICTED

 

64

 

15.6

 

LANDLORD SERVICES

 

64

 

15.7

 

CERTAIN SUBTENANTS PROHIBITED

 

64

 

15.8

 

FUTURE AMENDMENT

 

64

ARTICLE 16. SUBLETTING AND ASSIGNMENT

 

65

 

16.1

 

TRANSFERS PROHIBITED WITHOUT CONSENT

 

65

 

16.2

 

INDIRECT TRANSFER PROHIBITED WITHOUT CONSENT

 

66

 

16.3

 

ADEQUATE ASSURANCES

 

67

ARTICLE 17. ESTOPPEL CERTIFICATES, FINANCIAL STATEMENTS AND FINANCIAL COVENANTS

 

67

 

17.1

 

ESTOPPEL CERTIFICATES

 

67

 

17.2

 

MONTHLY FINANCIAL STATEMENTS

 

67

 

17.3

 

QUARTERLY AND ANNUAL FINANCIAL STATEMENTS

 

68

 

17.4

 

ANNUAL OPERATIONS STATEMENT

 

69

 

17.5

 

RECORDS

 

69

 

17.6

 

GENERAL OPERATIONS BUDGET

 

69

 

17.7

 

QUARTERLY MEETINGS

 

69

 

17.8

 

FINANCIAL COVENANTS

 

70

 

17.9

 

ADDITIONAL COLLATERAL

 

71

 

17.10

 

QUALIFICATION FOR LANDLORD EXPANSION PAYMENTS

 

72

ARTICLE 18. LANDLORD’S RIGHT TO INSPECT

 

74

ARTICLE 19. LANDLORD SALE, ASSIGNMENT OR TRANSFERS; FACILITY MORTGAGES

 

75

 

19.1

 

SUBORDINATION

 

75

 

19.2

 

ATTORNMENT

 

76

 

19.3

 

RIGHTS OF MORTGAGEES AND ASSIGNEES

 

76

 

19.4

 

SALE, ASSIGNMENT OR TRANSFER BY LANDLORD;

 

76

 

19.5

 

ESCROWS AND RESERVES

 

77

ARTICLE 20. ADDITIONAL COVENANTS OF TENANT

 

77

 

20.1

 

CONDUCT OF BUSINESS

 

77

 

20.2

 

ADDITIONAL COVENANTS OF TENANT AND SUBTENANTS

 

77

 

20.3

 

SUBTENANT A SINGLE PURPOSE ENTITY

 

79

 

 

 

iv

Master Lease

 

--------------------------------------------------------------------------------






ARTICLE 21. MISCELLANEOUS

 

80

 

21.1

 

LIMITATION ON PAYMENT OF RENT

 

80

 

21.2

 

NO WAIVER

 

80

 

21.3

 

REMEDIES CUMULATIVE

 

80

 

21.4

 

SEVERABILITY

 

80

 

21.5

 

ACCEPTANCE OF SURRENDER

 

80

 

21.6

 

NO MERGER OF TITLE

 

81

 

21.7

 

TENANT’S AND SUBTENANTS’ REPRESENTATIONS

 

81

 

21.8

 

QUIET ENJOYMENT

 

83

 

21.9

 

RECORDATION OF MEMORANDUM OF LEASE

 

83

 

21.10

 

NOTICES

 

84

 

21.11

 

CONSTRUCTION; NONRECOURSE

 

85

 

21.12

 

COUNTERPARTS; HEADINGS

 

86

 

21.13

 

APPLICABLE LAW

 

86

 

21.14

 

RIGHT TO MAKE AGREEMENT

 

86

 

21.15

 

BROKERAGE

 

86

 

21.16

 

NO PARTNERSHIP OR JOINT VENTURE

 

86

 

21.17

 

ENTIRE AGREEMENT

 

87

 

21.18

 

COSTS AND ATTORNEYS’ FEES

 

87

 

21.19

 

APPROVAL OF LANDLORD

 

87

 

21.20

 

SUCCESSORS AND ASSIGNS

 

87

 

21.21

 

WAIVER OF JURY TRIAL AND SUBMISSION TO JURISDICTION

 

88

 

21.22

 

TREATMENT OF LEASE

 

88

 

21.23

 

TRANSFER OF LICENSES

 

89

 

21.24

 

TENANT PERSONAL PROPERTY

 

89

 

21.25

 

SUBTENANTS

 

89

 

21.26

 

LANDLORD’S REPRESENTATIONS

 

89

EXHIBITS

Exhibit A - Subtenants and Facility Information

Exhibit B - The Land

Exhibit C - Initial Term Minimum Rent

Exhibit D - Appraisal Process

Exhibit E - Tenant Estoppel Certificate

Exhibit F - Form of Memorandum of Lease

 

 

 

v

Master Lease

 

--------------------------------------------------------------------------------






Exhibit G - Tenant and Subtenants Equity Ownership

Exhibit H - Property Expenses

Exhibit I - Initial Landlord FF&E

Exhibit J - Initial Tenant Personal Property

Exhibit K - Conflicting Business Exclusions/Exceptions

Exhibit L - Initial Allocation of Landlord’s Investment

 

 

 

vi

Master Lease

 

--------------------------------------------------------------------------------






MASTER LEASE AGREEMENT

THIS MASTER LEASE AGREEMENT (“Agreement” or “Lease”) is entered into as of June
26, 2008 (“Effective Date”), by and between CARE YBE SUBSIDIARY LLC, a Delaware
limited liability company, a wholly owned subsidiary of CARE INVESTMENT TRUST
INC., a Maryland corporation, as landlord (“Landlord”), and BICKFORD MASTER I,
L.L.C., a Kansas limited liability company, as tenant (“Tenant”), having its
chief executive office located at 13795 South Mur-Len Road, Suite 301, Olathe,
Kansas 66062.

RECITALS

 

A.

Pursuant to that certain Purchase and Sale Contract dated as of May 14, 2008
between the twelve (12) Subtenant entities identified on Exhibit A attached
hereto, as sellers, Landlord, as buyer, and Tenant (“Purchase Agreement”),
Landlord has as of the date of this Agreement acquired the twelve Facilities
further identified on Exhibit A attached hereto and related property (sometimes
referred to as the “Facility Properties”).

 

B.

Landlord wishes to lease the Leased Property (which term includes all the
Facility Properties) to Tenant and Tenant wishes to lease the Leased Property
from Landlord, all subject to and upon the terms and conditions herein set
forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

ARTICLE 1.

DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) the terms defined in this Article and
used in this Agreement shall have the meanings assigned to them in this Article
and include the plural as well as the singular, (ii) all accounting terms not
otherwise defined herein shall have the meanings assigned to them in accordance
with GAAP, (iii) all references in this Agreement to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Agreement, and (iv) the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision.

“Accessibility Laws” shall mean all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits and orders, from time to time in
existence, of all courts of competent jurisdiction and Government Agencies, and
all applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to
accessibility for the disabled or handicapped, including, but not limited to,
any applicable provisions of The Architectural Barriers Act of 1968, The
Rehabilitation Act of 1973, The Fair Housing Act of 1988, The Americans With
Disabilities Act, the accessibility code(s), if any, of the State in which the
Premises is located, and all regulations and guidelines promulgated under any
all of the foregoing, as the same may be amended from time to time.

 

 

 



Master Lease

 

--------------------------------------------------------------------------------






“Accounting Period” shall mean each calendar month accounting period of Tenant.
If Tenant shall, for a bona fide business reason, change its accounting period
during the Term, appropriate adjustments, if any, shall be made with respect to
the timing of applicable accounting and reporting requirements of this
Agreement; provided, however, that in no event shall any such change or
adjustment alter the amount or frequency of payment of Minimum Rent within any
Fiscal Year, or otherwise increase or reduce any monetary obligation under this
Agreement. Subtenants have and shall continue to have the same accounting
periods as the Tenant.

“Accounting Year” shall mean each period of twelve (12) consecutive Accounting
Periods during the Term of this Agreement; the first Accounting Year shall
commence with the first full Accounting Period after the Commencement Date of
this Agreement.

“Additional Charges” shall have the meaning given such term in Section 3.4.

“Additional Collateral” shall have the meaning given such term in Section 17.9.

“Additional Minimum Rent” shall have the meaning given such term in Section 3.3
and Exhibit C attached hereto.

“Additional Minimum Rent Lease Rate” shall have the meaning given such term in
Exhibit C attached hereto.

“Additional Rent” shall have the meaning given such term in Section 3.5.

“Affiliate” means any Person directly or indirectly Controlling, Controlled by
or under a common Control with Tenant, Guarantor, or Landlord, as the case may
be, including, without limitation, any member of the Eby Family.

“Affiliated Person” shall mean, with respect to any Person, (i) any Person
directly or indirectly Controlling, Controlled by or under common Control with
any such Person, (ii) in the case of any such Person which is a partnership, any
partner in such partnership, (iii) in the case of any such Person which is a
limited liability company, any member or manager of such company, (iv) in the
case of any such Person which is a corporation, any officer, director or
stockholder of such corporation, (v) any other Person which is a Parent, a
Subsidiary, or a Subsidiary of a Parent with respect to such Person or to one or
more of the Persons referred to in the preceding clauses (i) through (iv), and
(vi) any other Person who is an officer, director, trustee, or partner in, such
Person or any Person referred to in the preceding clauses (i) through (v);
provided, however, a Person shall not be deemed to be an Affiliated Person
solely by virtue of the ownership of shares of stock registered under the
Securities Act of 1934, as amended, unless such Person, as holder of such stock,
is required to file a Schedule 13 D, pursuant to Section 13(d) of such Act and
Rule 13 d-1 promulgated thereunder.

“Agreement” shall mean this Master Lease Agreement, including all Exhibits
hereto, as it and they may be amended or restated from time to time as herein
provided.

“Annual Operations Statement” shall have the meaning given such term in Section
17.4.

 

 

 

2

Master Lease

 

--------------------------------------------------------------------------------






“Applicable Laws” shall mean all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits and orders, from time to time in existence,
of all courts of competent jurisdiction and Government Agencies, and all
applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations of any kind, including
without limitation, those relating to (i) damage to, or the protection of real
or personal property, (ii) human health and safety (except those requirements
which, by definition, are solely the responsibility of employers), (iii) the
Environment, including, without limitation, all valid and lawful requirements of
courts and other Government Agencies pertaining to reporting, licensing,
permitting, investigation, remediation and removal of underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or emissions, discharges, releases or threatened releases of Hazardous
Substances, chemical substances, pesticides, petroleum or petroleum products,
pollutants, contaminants or hazardous or toxic substances, materials or wastes
whether solid, liquid or gaseous in nature, into the Environment, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid or gaseous in nature, (iv) Accessibility Laws,
(v) dementia care or assisted facility licensure or (vi) participation in
Medicare or Medicaid programs.

“Applicable Reserve Amount” shall mean, with respect to any Accounting Year, the
greater of (a) the Applicable Reserve Unit Amount and (b) the amount required by
Primary Lender. The Applicable Reserve Amount with respect to a calendar month
shall equal one-twelfth (1/12th) of the amount for the Accounting Year in which
the calendar month is included. If the Applicable Reserve Amount changes during
an Accounting Year (by reason of an increase in units and a resulting increase
in the Applicable Reserve Unit Amount, an increase or decrease in the amount
required by Primary Lender or otherwise), the Applicable Reserve Amount shall be
pro-rated and adjusted for the number of calendar months remaining in the
applicable Accounting Year.

“Applicable Reserve Unit Amount” shall mean, (i) with respect to the period
beginning on the Commencement Date and ending on the last day of the twelfth
(12th) full Accounting Period next following, $500.00 per year per unit (i.e.,
each living unit in each Facility, initially as listed in Exhibit A) and, (ii)
with respect to each Accounting Year thereafter, the sum of the Applicable
Reserve Unit Amount for the prior Accounting Year plus three percent (3%) of the
Applicable Reserve Unit Amount for the preceding Accounting Year. The Applicable
Reserve Unit Amount shall be adjusted for increases in the number of units added
pursuant to an Expansion Project as of the first day of the 25th calendar month
after the date the Occupancy Permit is issued (if applicable) with respect to
the Expansion Project, or if no Occupancy Permit is applicable, then from the
date that occupancy of such Expansion Project begins for purposes of an
assisting living facility. The monthly increase attributable to such Expansion
Project shall equal one-twelfth of $500 multiplied by the number of additional
units, and the Applicable Reserve Amount shall be adjusted for the number of
calendar months remaining in the applicable Accounting Year.

“Applied Casualty Proceeds” shall have the meaning given such term in Section
10.9.

“Approved Reserve Estimate” shall have the meaning given such term in Section
5.2.3.

 

 

 

3

Master Lease

 

--------------------------------------------------------------------------------






“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which banking institutions in the state of Kansas or the state of New York
are authorized by law or executive action to close.

“Calculation Period” shall have the meaning given such term in Section 17.8.1.

“Cash Available for Lease Payments” shall have the meaning given such term in
Section 17.8.1.

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.

“Collateral” shall have the meaning given such term in Section 12.5.

“Commencement Date” shall mean the Effective Date.

“Condemnation” shall mean (a) the exercise of any governmental power with
respect to a Facility Property, whether by legal proceedings or otherwise, by a
Condemnor of its power of condemnation, (b) a voluntary sale or transfer of a
Facility Property by Landlord to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of all or part of a Facility Property, or any
interest therein, or right accruing thereto or use thereof, as the result or in
settlement of any Condemnation or other eminent domain proceeding affecting a
Facility Property, whether or not the same shall have actually been commenced.

“Condemnor” shall mean any public or quasi-public authority, or Person having
the power of Condemnation.

“Conflicting Business” shall have the meaning given such term in Section 4.3.

“Control” (including the correlative meanings of the terms “Controlling”,
“Controlled by”, and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person whether
through the ownership of voting securities, by contract or otherwise.

“Default” shall mean any event or condition existing which with the giving of
notice and/or lapse of time would ripen into an Event of Default.

“Deferred Additional Minimum Rent” shall have the meaning given such term in
Exhibit C attached hereto.

“Distribution” shall mean (a) any declaration or payment of any dividend on or
in respect of any shares of any class of capital stock of Tenant, if Tenant is a
corporation, or any cash distributions in respect of any partnership interests
or membership interests in Tenant, if Tenant is a partnership or a limited
liability company, (b) any purchase, redemption, retirement or other acquisition
of any shares of any class of capital stock of Tenant, if Tenant is a
corporation, or any purchase, redemption, retirement or other acquisition of any
partnership or membership interests in Tenant, if Tenant is a partnership or a
limited liability company, (c) any other distribution on

 

 

 

4

Master Lease

 

--------------------------------------------------------------------------------






or in respect of any shares of any class of capital stock of Tenant, if Tenant
is a corporation, or any other distribution in respect of any partnership
interests or membership interests in Tenant, if Tenant is a partnership or a
limited liability company, or (d) any return of capital to shareholders of
Tenant, if Tenant is a corporation, or any return of capital to partners of
Tenant, if Tenant is a partnership or a limited liability company.

“Earn Out Agreement” shall mean the Earn Out Agreement dated as of the Effective
Date among Landlord (as buyer), Tenant, the Subtenants (as sellers), Manager and
Eby pursuant to which certain additional contingent deferred consideration may
become payable to Subtenants (as sellers), which consideration, if paid,
increases the Landlord’s Investment under this Agreement at the time such
payment or payments are made.

“Earn Out Payment” shall have the meaning given that term in the Earn Out
Agreement.

“Eby” means Eby Realty Group, L.L.C., a limited liability company organized
under the laws of the state of Kansas.

“Eby Family” means Mike Eby, Joe Eby, and Andy Eby, together with their spouses,
their parents, and their children, if any.

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, partnership, stock company or association, joint venture,
association, company, trust, bank, trust company, land trust, business trust,
cooperative, any government or agency or political subdivision thereof or any
other entity.

“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

“Event of Default” shall have the meaning given such term in Section 12.1.

“Excluded Collateral” shall have the meaning given such term in Section 12.2(d).

“Excluded Trademarks” means the trademarks, trade names, company names, business
names, trade styles, service marks and logos using the names “Eby” or “Bickford”
or “Bickford House” or “Bickford Cottage” or “Bickford Senior Living Group” or
any combination or variation thereof or the tree logo/mark used by Tenant,
Subtenants or their Affiliates, and any agreement, written or oral, providing
for the grant by or to Tenant or Subtenants of any right to use any such name or
mark.

“Expansion Project” or “Expansion Projects” shall have the meaning given such
terms in Section 6.2.3., but initially shall refer only to the Initial Expansion
Projects.

“Expansion Project Available Funds” shall mean funds available to Tenant under
Section 17.10 as Landlord Expansion Payments, not to exceed the amount of
$7,175,000.00 in the aggregate.

“Expansion Project Budget” shall have the meaning given such term in Section
6.2.3.

 

 

 

5

Master Lease

 

--------------------------------------------------------------------------------








“Expansion Project Escrow Account” shall have the meaning given such term in
Section 6.2.6.

“Expansion Project Information” shall have the meaning given such term in
Section 6.2.3.

“Extended Terms” shall have the meaning given such term in Section 2.4.

“Facility” shall mean each assisted living facility located on a portion of the
Land, and as applicable, including the Facility Property associated with such
Facility; each such Facility is described as to type or category of facility and
location in Exhibit A. References in this Agreement to “the Facility” shall mean
each Facility individually unless expressly stated otherwise, and references to
“a Facility” shall mean a single Facility. References to “the Facilities” shall
mean the Facilities, collectively, unless otherwise stated.

“Facility Mortgage” shall mean any mortgage or other encumbrance placed upon a
Facility or the Leased Property by Landlord as referenced in Article 19.

“Facility Name” shall mean the name under which a Facility has done or will do
business during the Term. The Facility Name in use by each Facility as of the
Effective Date of this Lease is set forth on the attached Exhibit A.

“Facility Property” shall mean the portion of the Land on which a Facility is
located, the legal description of which is set forth beneath the applicable
Facility Name on the attached Exhibit B, the Leased Improvements on such portion
of the Land, the easements, rights and appurtenances relating to such portion of
the Land and the Leased Improvements located thereon, the FF&E, Inventories and
other personal property with respect to such Facility, the Leased Intangible
Property with respect to such Facility, and other property and interests
included in the Leased Property with respect to such Facility.

“Facility Property Expenses” shall mean those expenses more particularly
described on Exhibit H attached hereto, as applied to or allocable to a
particular Facility.

“ Facility Revenue” shall mean, for the applicable period of time, but without
duplication, all gross revenues and receipts of every kind derived by or for the
benefit of Subtenant, Tenant, or its Affiliates from operating or causing the
operation of the Facility Property and all parts thereof, including, but not
limited to: income from both cash and credit transactions (after reasonable
deductions for bad debts and discounts for prompt or cash payments and refunds)
from rental or subleasing of every kind (including any termination or
cancellation fees paid in connection therewith); entrance fees, fees for health
care and personal care services, in each case, net of all contractual
adjustments, license, lease and concession fees and rentals, off premises
catering, if any, and parking (not including gross receipts of licensees,
lessees and concessionaires); income from vending machines; health club
membership fees; food and beverage sales; wholesale and retail sales of
merchandise (other than proceeds from the sale of furnishings, fixtures and
equipment no longer necessary to the operation of the Facility, which shall be
deposited in the Reserve, unless the same is included within the category of
Tenant Personal Property) and service charges, to the extent not distributed to
employees at the Facility as gratuities, interest income except as specifically
provided below; community fees; and

 

 

 

6

Master Lease

 

--------------------------------------------------------------------------------






deposits forfeited; provided, however, that Facility Revenue shall not include
the following: gratuities to Facility employees; federal, state or municipal
excise, sales, occupancy, use or similar taxes collected directly from residents
or included as part of the sales price of any goods or services; insurance
proceeds (but including proceeds of business income/rental interruption
insurance); any proceeds from any sale of the Facility Property or from the
refinancing of any debt encumbering the Facility Property; proceeds from the
disposition of furnishings, fixture and equipment no longer necessary for the
operation of the Facility; and interest which accrues on amounts deposited in
the Reserve.

“Facility State” shall mean the state in which a respective Facility is located.

“Facility States” shall mean, collectively, the states in which the Facilities
are located.

“Facility Termination” shall have the meaning given in Section 10.2.

“Facility Termination Date” shall have the meaning given in Section 10.8.

“Facility Uses” shall mean the uses relating to the operation of a Facility as a
facility of the type or category and operating as of the Commencement Date the
number of units set forth on Exhibit A with respect to such Facility.

“FF&E” shall mean all items of tangible personal property or fixtures with
respect to a Facility, or collectively with respect to the Facilities as the
context may indicate, including, but not limited to: (a) all equipment,
machinery, fixtures, and other items of property, now or hereafter permanently
affixed to or incorporated into the Leased Improvements, including, without
limitation, all furnaces, boilers, heaters, electrical equipment, heating,
plumbing, lighting, ventilating, refrigerating, incineration, air and water
pollution control, waste disposal, air-cooling and air-conditioning systems and
apparatus, sprinkler systems and fire and theft protection equipment, all of
which, to the maximum extent permitted by law, are hereby deemed by the parties
hereto to constitute real estate, together with all replacements, modifications,
alterations and additions thereto; (b) all furniture, furnishings, movable walls
or partitions, computers or trade fixtures or other personal property of any
kind or description used or useful in Tenant’s or Subtenant’s business with
respect to a Facility, and located on or in the Leased Improvements with respect
to such Facility, and all modifications, replacements, alterations and additions
to such personal property; (c) all linen, china, glassware, tableware, uniforms
and similar items, whether used in connection with public space or tenant rooms;
(d) all “inventory,” “equipment” and “fixtures” as those terms are defined in
the Model Uniform Commercial Code” and located on or in the Leased Improvements
or the Land with respect to a Facility; (e) “Property and Equipment,” “P&E,” and
“FF&E” (as such terms are customarily used and defined in the most broad and
inclusive sense), as well as all other items included within the category of
Inventories; and (f) all other tangible personal property used in connection
with the operation, ownership or maintenance of the Facility or Leased
Improvements; and including, without limitation, the Initial Landlord FF&E, but
excluding, however, (i) any item of Tenant Personal Property identified in
Exhibit J attached hereto or identified as Excluded Collateral, (ii) any
furniture or other personal property of residents of a Facility and (iii)
equipment or other personal property of third parties (not Affiliates of Tenant)
other than Tenant’s or Subtenant’s interest therein, if any.

 

 

 

7

Master Lease

 

--------------------------------------------------------------------------------






“FF&E Replacements” shall mean all items purchased with funds from the Reserve
established under Article 5 of this Lease and all other items of FF&E added and
used at the Leased Property during the Term of this Lease, together with all
leasehold improvements made by Tenant or any Subtenant during the Term of this
Lease to the extent not constituting real property affixed to the Land, whether
purchased from the Reserve or with other funds of Tenant, all subject to
disposal and further replacement at the end of their useful lives.

“Fiscal Quarter” shall mean the first, second, third and fourth three-month
period (each consisting of three Accounting Periods) during each Fiscal Year.

“Fiscal Year” shall mean Tenant’s Fiscal Year which as of the Commencement Date
begins on January 1 and ends on December 31 in each calendar year. Any partial
Fiscal Year between the Commencement Date and the commencement of the first full
Fiscal Year (except with respect to the calculation and payment of Minimum Rent
as referenced in Section 3.1 of this Agreement), shall constitute a separate
Fiscal Year. A partial Fiscal Year between the end of the last full Fiscal Year
and the termination of this Agreement shall also constitute a separate Fiscal
Year. If Tenant’s Fiscal Year is changed in the future, appropriate adjustments
to this Agreement’s reporting and accounting procedures shall be made; provided,
however, that no such change or adjustment shall alter the Term of this
Agreement or in any way reduce the payments due hereunder. Each full Fiscal Year
shall consist of twelve Accounting Periods.

“Force Majeure Event” means any circumstance which is not in the reasonable
control of either party hereto, caused by any of the following: strikes,
lockouts; acts of God; civil commotion; fire or any other casualty; governmental
action; or other similar cause or circumstance which is not in the reasonable
control of either party hereto. Neither lack of financing nor general economic
and/or market factors is a Force Majeure Event.

“GAAP” shall mean generally accepted accounting principles consistently applied
as established from time to time by the United States Financial Accounting
Standards Board consistently applied.

“Government Agencies” shall mean any legislative body, court, agency, authority,
board (including, without limitation, health and long term care, environmental
protection, planning and zoning), bureau, commission, department, office or
instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit of the United States or any Facility State or any county
or any political subdivision of any of the foregoing, whether now or hereafter
in existence, having jurisdiction over Tenant or the Leased Property or any
portion thereof or any Facility.

“Guarantor” means Eby, Manager and Subtenants, individually and collectively.

“Guaranty” means each Guaranty of Lease entered into by a Guarantor to guarantee
payment and performance of Tenant’s Obligations, including any amendment,
restatement or modification thereof.

 

 

 

8

Master Lease

 

--------------------------------------------------------------------------------






“Hazardous Substances” shall mean any substance:

(a) the presence of which requires or may hereafter require notification,
investigation or remediation under any applicable federal, state or local
statute, regulation, rule, ordinance, order, action or policy; or

(b) which is or becomes defined as a “hazardous waste”, “hazardous material” or
“hazardous substance” or “pollutant” or “contaminant” under any present or
future federal, state or local statute, regulation, rule or ordinance or
amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and
the regulations promulgated thereunder; or

(c) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, any state of the United States, or any
political subdivision thereof; or

(d) the presence of which on the Leased Property causes or materially threatens
to cause an unlawful nuisance upon the Leased Property or to adjacent properties
or poses or materially threatens to pose a hazard to the Leased Property or to
the health or safety of persons on or about the Leased Property; or

(e) without limitation, which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or

(f) without limitation, which contains polychlorinated biphenyls (PCBs) or
asbestos or urea formaldehyde foam insulation; or

(g) without limitation, which contains or emits radioactive particles, waves or
material; or

(h) without limitation, constitutes materials which are now or may hereafter be
subject to regulation pursuant to the Material Waste Tracking Act of 1988, or
any Applicable Laws promulgated by any Government Agencies.

“Immediate Family” shall mean, with respect to any individual, such individual’s
spouse, parents, brothers, sisters, children (natural or adopted), stepchildren,
grandchildren, grandparents, parents-in-law, brothers-in-law, sisters-in-law,
nephews and nieces.

“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with GAAP should be reflected on the obligor’s balance sheet as
liabilities.

“Initial Expansion Project” or “Initial Expansion Projects” shall mean,
individually or collectively, the construction project for eleven (11)
additional units at Lincoln Bickford Cottage (“Lincoln Expansion Project”), the
construction project for seven (7) additional units at Moline Bickford Cottage
(“Moline Expansion Project”), the construction project for seven (7) additional
units at Quincy Bickford Cottage (“Quincy Expansion Project”), and the
construction project for fourteen (14) additional units at Springfield Bickford
House (“Springfield Expansion Project”), each such Initial Expansion Project
also being an Expansion Project.

 

 

 

9

Master Lease

 

--------------------------------------------------------------------------------






“Initial Landlord FF&E” shall mean and refer to all FF&E of any kind or
description which are owned by Landlord and located on or in the Leased
Improvements as of the Commencement Date, including without limitation those
items enumerated on Exhibit I attached hereto and made a part hereof, but
specifically excluding any specific items of Tenant’s Personal Property
identified on Exhibit J attached hereto and made a part hereof.

“Initial Term” shall have the meaning given such term in Section 2.3.

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon Landlord, Tenant, Subtenants or the Leased Property.

“Inventories” shall mean all inventory or inventories, as such terms are
customarily used and defined in their most broad and inclusive sense including,
but not limited to, all inventories of food, beverages and other consumables
held by Tenant or any Subtenant for sale or use at or from the Premises or the
Facility, and soap, cleaning supplies, paper supplies, operating supplies,
china, glassware, silver, linen, uniforms, building and maintenance supplies,
spare parts and attic stock, medical supplies, drugs and all other such goods,
wares and merchandise held by Tenant for sale to or for consumption by residents
or patients of the Premises or the Facility and all such other goods returned to
or repossessed by Tenant.

“Land” shall mean the real property described in Exhibit B attached hereto.

“Landlord” shall have the meaning given such term in the preambles to this
Agreement and shall include its successors and assigns.

“Landlord Expansion Escrow Payment” shall have the meaning given such term in
Section 6.2.4.

“Landlord Expansion Payment” shall have the meaning given such term in Section
6.2.4 and shall include a Landlord Expansion Escrow Payment or a Landlord
Expansion Reimbursement Payment.

“Landlord Expansion Payment Date” shall have the meaning given such term in
Section 17.10.3.

“Landlord Expansion Reimbursement Payment” shall have the meaning given such
term in Section 6.2.4.

“Landlord’s Investment” shall mean as of the Effective Date, the sum of
$100,800,000.00, which represents, for purposes of this Lease, Landlord’s total
acquisition and transactional costs actually incurred in acquiring the Leased
Property; when an Expansion Project is undertaken, “Landlord’s Investment” shall
be increased from time to time to include Landlord Expansion Payments as they
are made and any Earn Out Payment made pursuant to the

 

 

 

10

Master Lease

 

--------------------------------------------------------------------------------






Earn Out Agreement, and may be decreased from time to time pursuant to the
express provisions of this Lease, with each increase or decrease in Landlord’s
Investment causing Rent to be automatically adjusted pursuant to the terms and
conditions of Exhibit C. For certain purposes of this Lease (generally relating
to a termination of this Lease as to a particular Facility), the Landlord’s
Investment is allocated among the Facilities; initially that allocation (based
on the original acquisition price of each Facility as set forth in the Purchase
Agreement) is set forth on Exhibit L attached hereto.

“Landlord’s Investment Reduction” shall have the meaning given such term in
Section 6.2.6.

“Lease” shall mean this Lease Agreement, including all Exhibits hereto, as it
and they may be amended or restated from time to time as herein provided.

“Lease Coverage Ratio” shall have the meaning given such term in Section
17.10.1.

“Leased Improvements” shall mean the Facility and all buildings, structures and
other improvements of every kind, including without limitation all roofs,
plumbing systems, electric systems and HVAC systems, roadways, alleyways,
parking areas, sidewalks, curbs, connecting tunnels, utility pipes, conduits and
lines (on-site and off-site) appurtenant to or now or hereafter situated upon
any portion of the Land.

“Leased Intangible Property” shall mean all transferable or assignable
(a) governmental permits, including licenses and authorizations, required for
the construction, ownership and operation of the Facilities or Leased
Improvements (except as excluded in (c) below), including without limitation,
certificates of occupancy, building permits, signage permits, site use
approvals, zoning certificates, environmental and land use permits and any and
all necessary approvals from state or local authorities and other approvals
granted by any public body or by any private party pursuant to a recorded
instrument relating to such Leased Improvements or the Land; (b) development
rights, trade names, telephone exchange numbers identified with the Leased
Property, if any (specifically excluding, however, any specific items of Tenant
Personal Property identified on Exhibit J hereto); and (c) certificates,
licenses, warranties and guarantees and contracts other than such permits,
operating permits, certificates, licenses and approvals which are to held by, or
transferred to, the Tenant or any Subtenant in order to permit the Tenant or
Subtenants to operate the Facilities or such Leased Improvements properly and in
accordance with the terms of this Agreement.

“Leased Property” shall have the collective meaning given such term in Section
2.1 and shall include all the Land, all the Leased Improvements and all the
other property related thereto as provided in Section 2.1.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Property or the maintenance,
construction, alteration or operation thereof, whether now or hereafter enacted
or in existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Leased
Property for its Permitted Use, (b) all covenants, agreements, declarations,
restrictions and encumbrances contained in any instruments at any time in force
affecting the

 

 

 

11

Master Lease

 

--------------------------------------------------------------------------------






Leased Property or to which Tenant has consented or which are required to be
granted pursuant to Applicable Laws, including those which may (i) require
material repairs, modifications or alterations in or to the Leased Property or
(ii) in any way materially and adversely affect the use and enjoyment thereof,
but excluding any requirements arising as a result of Landlord’s status as a
real estate investment trust, and (c) Applicable Laws.

“Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the payment of Indebtedness or performance of any other
obligation in priority to payment of the obligor’s general creditors.

“Major Alterations” shall have the meaning given such term in Section 6.2.2.

“Major Violation” shall mean any violation of Applicable Laws relating to the
use, operation or maintenance of the Leased Property or to the care of residents
which presents an imminent danger to the residents or guests of the Facility or
a substantial probability that death or serious harm would result therefrom.

“Maximum Initial Expansion Aggregate Available Funds” shall have the meaning
given such term in Section 6.2.4.

“Minimum Rent” shall mean annual rent as set forth in Section 3.2, subject to
prorations and adjustments as set forth in Section 3.2.

“Minimum Rent Coverage” shall mean the quotient, expressed as a ratio, of (i)
the total Cash Available for Lease Payments during the Calculation Period
divided by the (ii) total Minimum Rent paid under this Agreement for the Leased
Property during such Calculation Period.

“Minimum Rent Lease Rate” shall have the meaning given such term in Exhibit C
attached hereto.

“Minor Alterations” shall have the meaning given such term in Section 6.2.1.

“Mortgagee” shall mean the holder of any Facility Mortgage.

“Net Operating Income” shall mean an amount equal to the Total Facilities
Revenue less the Property Expenses for the Leased Property for the applicable
period of time.

“Notice” shall mean a notice given in accordance with Section 21.10.

“Obligations” shall mean all payment and performance obligations of Tenant to
Landlord under this Agreement and all documents executed by Tenant in connection
with this Agreement.

“Overdue Rate” shall mean, on any date, a per annum rate of interest equal to
the lesser of (i) fifteen percent (15%) or (ii) the maximum rate then permitted
under applicable law.

“Parent” shall mean, with respect to any Person, any Person which directly, or
indirectly through one or more Subsidiaries or Affiliated Persons, (i) owns more
than fifty percent (50%) of the voting or beneficial interest in, or (ii)
otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.

 

 

 

12

Master Lease

 

--------------------------------------------------------------------------------






“Permits” means all licenses, permits and certificates used or useful in
connection with the ownership, operation, use or occupancy of the Leased
Property or the Facility, including, without limitation, business licenses,
state and local health and environmental department licenses, any other licenses
required in connection with the operation of the Facility for assisted living
purposes, food service licenses, licenses to conduct business, certificates of
need and all such other permits, licenses and rights, obtained from any
governmental, quasi-governmental or private person or entity whatsoever.

“Permitted Encumbrances” shall mean all covenants, restrictions, easements,
liens, agreements and other title matters existing as of the date Landlord
acquires title to the Leased Property (i.e. the Effective Date) and which, as to
real property, are set forth on Schedule B to the applicable owner’s title
insurance policy issued to Landlord for the Land, plus any other such
encumbrances as may have been consented to in writing by Landlord from time to
time, plus the Subleases.

“Permitted Liens” shall mean [i] liens granted to Landlord; [ii] liens
customarily incurred by Tenant or Subtenants in the ordinary course of business
for items not delinquent, including deposits and charges under workers’
compensation laws; [iii] liens for taxes and assessments not yet delinquent;
[iv] any lien, charge, or encumbrance which is being contested in good faith
pursuant to this Lease; [v] the Permitted Encumbrances; and [vi] purchase money
financing and capitalized equipment leases for the acquisition of personal
property by Tenant or a Subtenant in the ordinary course of Tenant’s or
Subtenant’s business provided, however, that Landlord obtains an intercreditor
agreement from the purchase money lender or equipment lessor in form and
substance as may be satisfactory to Landlord if the original cost of the
equipment exceeds $25,000.00.

“Permitted Renovations” shall have the meaning given that term in Section 6.2.

“Permitted Use” shall mean any use of the Leased Property permitted pursuant to
Section 4.1.1.

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

“Pledge Agreement” shall have the meaning given such term in Section 17.9.1.

“Premises” shall mean the Land and Leased Improvements, or if the context
relates to a single Facility or a particular Facility, the portion of the Land
on which such Facility is located together with the Leased Improvements located
on such Land.

“Primary Lender” shall mean the Mortgagee of Landlord at the time holding the
first priority or highest priority mortgage lien position against the Leased
Property, which shall initially mean Red Mortgage Capital, Inc. or any other
lender which provides the acquisition financing to Landlord as of the
Commencement Date.

“Project Costs” shall have the meaning given such term in Section 6.2.4.

 

 

 

13

Master Lease

 

--------------------------------------------------------------------------------






“Property Expenses” shall mean those expenses more particularly described on
Exhibit H attached hereto for the Leasehold Property (i.e., the aggregate total
of Facility Property Expenses for all the Facilities.

“Proscribed Area” shall have the meaning given such term in Section 4.3.

“Purchase Agreement” shall have the meaning given such term in the Recitals.

“Reimbursement Contracts” means all third party reimbursement contracts for the
Facilities which are now or hereafter in effect with respect to residents or
patients qualifying for coverage under the same, including private insurance
agreements, Medicare and Medicaid and any successor program or other similar
reimbursement program and/or private insurance agreements.

“Rent” shall mean, collectively, Minimum Rent, Additional Minimum Rent and
Additional Rent.

“Request for Landlord Expansion Payment” shall have the meaning given such term
in Section 17.10.2.

“Reserve” shall have the meaning given such term in Section 5.2.

“Reserve Account” shall mean the bank account or accounts to which the Reserve
is deposited and held in accordance with Section 5.2.

“Reserve Estimate” shall have the meaning given such term in Section 5.2.

“Reserve Expenditures” shall have the meaning given such term in Section 5.2.

“Resident Agreements” shall have the meaning given such term in Section 4.7.

“SEC” shall mean the Securities and Exchange Commission.

“Security Deposit” shall have the meaning given such term in Section 3.10.

“Service Licenses” shall have the meaning given such term in Section 4.7.

“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person directly, or indirectly through one or more Subsidiaries, (a) owns more
than fifty percent (50%) of the voting or beneficial interest or (b) which such
Person otherwise has the right or power to control (whether by contract, through
ownership of securities or otherwise).

“Subtenant” shall mean the entity identified on Exhibit A that subleases the
Facility from Tenant and will be the licensed operator of the Facility.
References in this Lease to “the Subtenant” shall mean each Subtenant
individually and shall relate to such Subtenant’s respective Facility unless
expressly stated otherwise. “Subtenants” is a collective reference to all
Subtenants or all applicable Subtenants.

“Tax and/or Insurance Account” shall have the meaning given such term in Section
8.3.

 

 

 

14

Master Lease

 

--------------------------------------------------------------------------------






“Tax and/or Insurance Escrow Amount” shall have the meaning given such term in
Section 8.3.

“Tenant” shall be the entity identified in the preamble to this Agreement and
shall include its successors and assigns expressly permitted hereunder.

“Tenant Payment Obligation” shall have the meaning given in Section 10.2.

“Tenant Personal Property” shall mean any specific items of FF&E listed in
Exhibit J to this Lease, or replacements for such items or items within any
specific categories of FF&E listed in Exhibit J to this Lease which hereafter
are acquired by Tenant or a Subtenant with its own funds after the Commencement
Date and located at the Premises (but not including any property purchased with
funds from the Reserve established under Section 5.2).

“Tenant Security Agreement” shall have the meaning given such term in Section
12.2(d).

“Term” shall mean, collectively, the Initial Term and the Extended Terms, unless
sooner terminated pursuant to the provisions of this Agreement.

“Total Cash” shall have the meaning given such term in Section 17.3.1(c).

“Total Costs” shall have the meaning given such term in Section 6.2.4.

“Total Facilities Revenue” shall mean, for the applicable period of time, but
without duplication, the aggregate Facility Revenue for all Facilities.

“Total Rent Payments” shall have the meaning given such term in Section
17.8.1(c).

“Unsuitable for Its Permitted Use” shall mean a state or condition of a Facility
Property such that following any damage or destruction involving the Facility
Property, the Facility Property cannot be operated in the reasonable judgment of
Landlord and Tenant on a commercially practicable basis for its Permitted Use
and it cannot reasonably be expected to be restored to substantially the same
condition as existed before such damage or destruction and as is otherwise
required by Article 10 within (i) twelve (12) months following such damage or
destruction, or (ii) eighteen (18) months following such damage or destruction
in the event that Tenant has extended the term of the business income insurance
to pay at least eighteen (18) months rent allocable to the Facility Property
(pro-rated based on Landlord’s Investment for the applicable Facility Property
in relation to all the Facility Properties) for the benefit of Landlord or
provides other reasonably acceptable security for any uninsured portion of the
eighteen (18) months of allocable rent.

“Wabash Mortgage” shall have the meaning given such term in Section 17.9.1.

ARTICLE 2.

LEASED PROPERTY AND TERM

2.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord all of

 

 

 

 

15

Master Lease

 

 

--------------------------------------------------------------------------------






Landlord’s right, title and interest in and to all of the following
(collectively, the “Leased Property”):

(a) all of the Land;

(b) the Facilities and all other Leased Improvements appurtenant to or presently
situated upon the Land, or which hereafter become part of the Leased
Improvements under this Lease;

(c) all easements, rights and appurtenances relating to the Land and the Leased
Improvements;

(d) all FF&E and Inventories with respect to all the Facilities;

(e) all moveable machinery, equipment, furniture, furnishings, moveable walls or
partitions, computers or trade fixtures located on or in the Leased
Improvements, and all modifications, replacements, alterations and additions to
such property, but specifically excluding (i) all items included within the
category of Tenant Personal Property, any furniture or other personal property
of residents of the Facilities, and (iii) equipment or other personal property
of third party contractors;

(f) all of the Leased Intangible Property; and

(g) All other property and interests in property conveyed or assigned to
Landlord pursuant to the Purchase Agreements.

2.2 Condition of Leased Property. Tenant acknowledges and agrees that the Leased
Property is leased by Tenant in its present “as is” condition, subject to the
existing state of title and all applicable legal or governmental requirements,
and Landlord makes absolutely no representations or warranties whatsoever with
respect to the Leased Property or the condition thereof. Tenant acknowledges
that Landlord has not investigated (provided, however, such statement shall not
be construed in any manner whatsoever to affect any contrary provisions of the
Purchase Agreements) and does not warrant or represent to Tenant that the Leased
Property is fit for the purposes intended by Tenant or for any other purpose or
purposes whatsoever, and Tenant acknowledges that the Leased Property is leased
to Tenant in its existing condition, i.e., “as is”, and “where is”, without any
representation or warranty as to habitability or fitness for any particular
purpose, on and as of the Commencement Date. Tenant acknowledges that Tenant
shall be solely responsible for any and all actions, repairs, permits, approvals
and costs required for the rehabilitation, renovation, use, occupancy and
operation of the Leased Property in accordance with applicable governmental
requirements, foreseen or unforeseen, including, without limitation, all
governmental charges and fees, if any, which may be due or payable to applicable
authorities, unless otherwise expressly provided in this Agreement. Tenant
agrees that, by leasing the Leased Property, Tenant warrants and represents that
Tenant has examined and approved all things concerning the Leased Property which
Tenant deems material to Tenant’s leasing and use of the Leased Property. Tenant
further acknowledges and agrees that (a) neither Landlord nor any agent of
Landlord has made any representation or warranty, express or implied, concerning
the Leased Property or which have induced Tenant to execute this Agreement and
(b) any other representations and warranties are expressly disclaimed by
Landlord.

 

 

 

 

16

Master Lease

 

 

--------------------------------------------------------------------------------






2.3 Initial Term. The initial term of this Agreement (the “Initial Term”) shall
commence on the Commencement Date and shall terminate and expire at 11:59 p.m.
on the last calendar day of the month on which the fifteenth (15th) annual
anniversary of the Commencement Date shall occur.

2.4 Extended Term. Tenant shall have and is hereby granted four (4) options to
extend the Initial Term of this Agreement for an additional ten (10) years each
(individually an “Extended Term”), upon the same terms, covenants, conditions
and rental as set forth herein; provided there exists no continuing Event of
Default hereunder, or Default which Tenant has had an opportunity but failed to
cure as provided hereunder, at the commencement of the respective Extended Term
or at the time Tenant submits its renewal notice for the respective Extended
Term. Tenant may exercise each such ten (10) year option successively by giving
written notice to Landlord not less than twelve (12) months nor more than
eighteen (18) months prior to the respective expiration of the Initial Term of
this Agreement or of the then applicable Extended Term. Should Tenant fail to
give Landlord such timely written notice during the required period, all
remaining extension options shall automatically expire.

2.5 Surrender. Tenant shall, on or before the last day of the Term or upon the
sooner termination thereof, peaceably and quietly surrender and deliver to
Landlord the Leased Property, including, without limitation, all Leased
Improvements and FF&E and all additions thereto and replacements thereof made
from time to time during the Term, together with and including without
limitation the FF&E Replacements, in good order, condition and repair,
reasonable wear and tear and casualty damage excepted, and free and clear of all
liens and encumbrances (other than Permitted Liens, and any other Liens
expressly permitted under the terms of this Agreement). Landlord and Tenant
acknowledge that both the Initial Landlord FF&E described on Exhibit I attached
hereto and consumable items of Inventories located at the Facilities as of the
Commencement Date may be completely consumed and/or otherwise disposed of in the
course of operation of the Leased Property during the Term. Tenant agrees that,
at the expiration or earlier termination of this Agreement, Tenant shall fully
restore the Initial Landlord FF&E, inclusive with and after consideration of all
FF&E Replacements which will become the property of Landlord, to at least the
approximate types and amounts (with reasonably equivalent value) as shown on
Exhibit I, and shall fully restore an adequate supply of Inventories consistent
with the stocking levels to be maintained by Tenant pursuant to Section 4.6 of
this Lease.

2.6 Indivisible Lease. This Lease constitutes one indivisible lease of the
entire Leased Property. The Leased Property constitutes one economic unit and
the Minimum Rent and Additional Minimum Rent and all other provisions have been
negotiated and agreed to based on a lease of all of the Leased Property as a
single, composite, inseparable transaction. This Lease would not have been made
on these terms if it was not a single indivisible lease. Except as expressly
provided herein for specific, isolated purposes (and then only to the extent
expressly otherwise stated), all provisions of this Lease shall apply equally
and uniformly to all the Leased Property as a whole and any Event of Default
under this Lease is an Event of Default as to the entire Leased Property. The
parties intend that the provisions of this Lease shall at all times be
construed, interpreted and applied so as to carry out their mutual objective to
create a single

 

 

 

 

17

Master Lease

 

 

--------------------------------------------------------------------------------






indivisible lease of all the Leased Property and, in particular but without
limitation, that for purposes of any assumption, rejection or assignment of this
Lease under the Bankruptcy Code, this is one indivisible and nonseverable lease
and executory contract dealing with one legal and economic unit which must be
assumed, rejected or assigned as a whole with respect to all (and only all) the
Leased Property covered hereby. The parties may amend this Lease from time to
time to include one or more additional Facility Properties as part of the Leased
Property and such future addition to the Leased Property shall not in any way
change the indivisible and nonseverable nature of this Lease and all of the
foregoing provisions shall continue to apply in full force.

ARTICLE 3.

RENT

3.1 Rent. Tenant shall pay, in lawful money of the United States of America
which shall be legal tender for the payment of public and private debts, without
offset, abatement, demand or deduction (unless otherwise expressly provided in
this Agreement), Rent to Landlord during the Term at the address to which
notices to Landlord are to be given or to such other party or to such other
address as Landlord may designate from time to time by written notice to Tenant.
All payments to Landlord shall be made by wire transfer of immediately available
federal funds or by other means acceptable to Landlord in its reasonable
discretion and all such payments shall, upon receipt by Landlord, be and remain
the sole and absolute property of Landlord. If Landlord shall at any time accept
any such Rent or other sums after the same shall become due and payable, or any
partial payment of Rent, such acceptance shall not excuse a delay upon
subsequent occasions, or constitute or be construed as a waiver of any of
Landlord’s rights hereunder. Landlord and Tenant stipulate and agree that Rent
shall be allocated as follows: 1.12 % to personal property and 98.88 % to real
property.

3.2 Minimum Rent. Tenant shall pay minimum rent (“Minimum Rent”) to Landlord,
payable in monthly installments equal to 1/12th of the annual Minimum Rent, in
advance on the first (1st) Business Day of each Accounting Period; provided,
however, that the first payment of Minimum Rent shall be payable on the
Commencement Date. Further, if applicable, the first payment of Minimum Rent and
the last payment of Minimum Rent shall be prorated on a per diem basis;
provided, however, that for purposes of Minimum Rent, any prorated payment for
any partial Accounting Period prior to the first full Accounting Period shall be
prorated based upon the installment of Minimum Rent payable for the first full
Accounting Period, and any prorated Rent at the end of the Term shall be
prorated based upon the installment of Minimum Rent payable for the last full
Accounting Period.

3.2.1 Calculation of Initial Term Minimum Rent. Subject to proration as set
forth above, Tenant shall pay Minimum Rent during each Accounting Year of the
Initial Term of this Agreement in the amounts set forth on Exhibit C attached
hereto and made a part hereof. When Landlord’s Investment increases with any
Landlord Expansion Payment (either by a Landlord Expansion Escrow Payment or
Landlord Expansion Reimbursement Payment) or an Earn Out Payment, the Minimum
Rent and Additional Minimum Rent shall be increased effective as of the date of
the applicable Landlord Expansion Payment or Earn Out Payment and the additional
pro-rated Minimum Rent payable for the partial month following the date of the
Landlord Expansion Payment or Earn Out Payment shall be paid on the first
Business Day of the Accounting Period following the date of such Landlord
Expansion Payment or Earn Out Payment. If Landlord’s

 

 

 

 

18

Master Lease

 

 

--------------------------------------------------------------------------------






Investment decreases pursuant to a Landlord’s Investment Reduction or other
provision expressly reducing or credited against Landlord’s Investment, the
Minimum Rent and Additional Minimum Rent shall be decreased as of the date that
Landlord receives the return of such portion of the Landlord’s Investment. Any
adjustment in the Minimum Rent and Additional Minimum Rent shall be calculated
as further set forth on Exhibit C hereto, and Landlord shall promptly confirm to
Tenant the amount of the applicable adjusted Minimum Rent and Additional Minimum
Rent, stated on a per annum basis, and a monthly basis, together with the
pro-rated increase (or decrease) amount due for the partial month in which the
Landlord Expansion Payment or Earn Out Payment occurred. From time to time, the
parties may substitute an updated Exhibit C, reflecting the then current
Landlord’s Investment, Minimum Rent and Additional Minimum Rent payable under
this Lease.

3.2.2 Calculation of Extended Term Minimum Rent. Subject to proration as set
forth above, Tenant shall pay Minimum Rent under this Agreement during the first
Accounting Year of each Extended Term in an amount equal to the greater of:

(a) Three Percent (3.0%) over the amount of Minimum Rent and Additional Minimum
Rent due in the immediately preceding Accounting Year; or

(b) Fair market rent;

provided, however, that in no event shall Minimum Rent for the first Accounting
Period of each Extended Term be greater than 1.10 times the Minimum Rent for the
immediately preceding Accounting Period. Minimum Rent for each Accounting Year
after the first Accounting Year in an Extended Term shall increase by Three
Percent (3.0%) over the amount of Minimum Rent due in the immediately preceding
Accounting Year. For the purposes of calculation of Minimum Rent for the first
Accounting Period of the first Extended Term, the references to Minimum Rent for
the immediately preceding Accounting Year and Minimum Rent for the immediately
preceding Accounting Period shall be deemed to include Additional Minimum Rent
for the applicable preceding periods.

If within sixty (60) days of the date of Tenant’s Notice of exercise pursuant to
Section 2.4, Landlord and Tenant are unable to agree on the fair market rent of
the Premises for purposes of this calculation, such fair market rent shall be
established by the appraisal process described on Exhibit D attached hereto.
Landlord and Tenant acknowledge and agree that this Section is designed to
establish a fair market Minimum Rent for the Leased Property during each
applicable Extended Term. In the event that the Minimum Rent for the applicable
Extended Term is not finally determined by such appraisal process prior to the
commencement of the Extended Term, then in such event until such amount is
finally determined the Tenant shall pay to Landlord as “Interim Rent” for the
Extended Term an amount equal to One Hundred Ten Percent (110%) of the
established Minimum Rent and Additional Minimum Rent as of the end of the
Accounting Year immediately preceding the Extended Term until such appraisal
process and any dispute relating thereto is finally resolved. In such an event,
the amount of any differential between the Interim Rent and the new Minimum Rent
established for the applicable Extended Term shall, if resulting in an
underpayment, be paid by Tenant to Landlord within fifteen (15) days, or if
resulting in an overpayment be credited by Landlord against the next
installment(s) of Rent coming due hereunder.

 

 

 

 

19

Master Lease

 

 

--------------------------------------------------------------------------------






3.3 Additional Minimum Rent. “Additional Minimum Rent,” shall be payable as
provided in Exhibit C attached hereto during the Initial Term, and shall be
subject to adjustment for increases or decreases in the Landlord’s Investment in
the same manner as Minimum Rent.. No Additional Minimum Rent shall be payable
during the Extended Terms, as the Minimum Rent will have been determined for the
Extended Terms to include an increase for such rent. As provided in Exhibit C,
Additional Minimum Rent for the first three (3) Accounting Years is accrued and
payment is deferred until the following two Accounting Years. Tenant may pay in
advance any part or all of Deferred Additional Minimum Rent that may then have
been accrued, and upon notice from Tenant to Landlord, all Additional Minimum
Rent thereafter accruing shall be payable monthly on a current basis (as
accrued, and without deferral).

3.4 Additional Charges. In addition to the Minimum Rent and Additional Minimum
Rent payable hereunder, Tenant shall pay to the appropriate parties and
discharge as and when due and payable hereunder the following (collectively the
“Additional Charges”):

3.4.1 Taxes and Assessments. Tenant shall pay or cause to be paid all taxes and
assessments required to be paid pursuant to Article 8.

3.4.2 Utility Charges. Tenant shall be liable for and shall promptly pay or
cause to be paid directly to the utility company all deposits (which deposits
shall remain Tenant’s property), charges and fees (together with any applicable
taxes or assessments thereon) when due for water, gas, electricity, air
conditioning, heat, septic, sewer, refuse collection, telephone and any other
utility charges, impact fees, or similar items in connection with the use or
occupancy of the Leased Property. Landlord shall not be responsible or liable in
any way whatsoever for the quality, quantity, impairment, interruption,
stoppage, or other interference with any utility service, including, without
limitation, water, air conditioning, heat, gas, electric current for light and
power, telephone, or any other utility service provided to or serving the Leased
Property. No interruption, termination or cessation of utility services shall
relieve Tenant of its duties and obligations pursuant to this Agreement,
including, without limitation, its obligation to pay all Rent as and when the
same shall be due hereunder.

3.4.3 Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained pursuant to Article 9.

3.4.4 Licenses and Permits. Tenant shall pay or cause to be paid all fees, dues
and charges of any kind which are necessary in order to acquire and keep in
effect and good standing all licenses and permits required for operation of the
Leased Property in accordance with the terms of Article 4.

3.4.5 Sales Tax. Simultaneously with each payment of Rent and Additional Charges
hereunder, Tenant shall pay to Landlord the amount of any applicable sales, use,
excise or similar or other tax on any such Rent and Additional Charges, whether
the same be levied, imposed or assessed by any Facility State or any
Governmental Agencies, but specifically excluding any income taxes imposed on
Landlord’s net income. Landlord shall, upon written request by Tenant, provide
to Tenant on an annual basis such reasonable information in Landlord’s
possession or control as shall be necessary to enable Tenant to pay such tax.

 

 

 

 

20

Master Lease

 

 

--------------------------------------------------------------------------------






3.4.6 Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities and obligations arising in connection with the operation and
maintenance of the Leased Property except as otherwise expressly provided in
this Agreement.

3.4.7 Penalties and Interest. Tenant shall pay or cause to be paid every fine,
penalty, interest and cost which may be added for non-payment or late payment of
the items referenced in this Section 3.4.

3.4.8 Inspection Fees. On the first day of this Lease and on each anniversary
thereafter, Tenant shall pay or cause to be paid to Landlord the annual amount
of One Thousand and No/100 Dollars ($1,000.00) per Facility to compensate
Landlord for its inspection and due diligence expenses associated with the
Leased Property, plus so long as the Additional Collateral is required to be
maintained, an annual amount of one Thousand and no/100 Dollars ($1000.00) for
each additional facility included in the Additional Collateral and as to which
Landlord has received either a second mortgage or a pledge of certain equity
interests in the owner of such facility, such amount to compensate Landlord for
its inspection of the facilities and due diligence expenses associated with the
Additional Collateral.

Tenant shall prepare and file, or cause to be prepared and filed, to the extent
required or permitted by Applicable Laws, all tax returns and other reports in
respect of any Additional Charge as may be required by Governmental Agencies.

3.5 Landlord Advances. Except as specifically provided otherwise in this
Agreement (for example, the date for payment of real estate taxes or the right
to contest Additional Charges), if Tenant does not pay or discharge all
Additional Charges, and provide proof of payment if requested by Landlord, at
least five (5) Business Days prior to delinquency, Landlord shall have the right
but not the obligation to pay such Additional Charges on behalf of Tenant. If
Landlord shall make any such expenditure for which Tenant is responsible or
liable under this Agreement, or if Tenant shall become obligated to Landlord
under this Agreement for any other sum besides Minimum Rent or Additional
Minimum Rent as hereinabove provided, the amount thereof payable to Landlord
shall be deemed to constitute “Additional Rent” and shall be due and payable by
Tenant to Landlord, together with interest at the Overdue Rate and all
applicable sales or other taxes thereon, if any, simultaneously with the next
succeeding monthly installment of Minimum Rent Additional Minimum Rent or at
such other time as may be expressly provided in this Agreement for the payment
of the same.

3.6 Late Payment of Rent. If Tenant fails to make any payment of Rent on or
before the tenth business day after the date such payment is due and payable,
Tenant shall pay to Landlord an administrative late charge of two percent (2%)
of such payment. In addition, such past due payment shall bear interest at the
Overdue Rate from the date first due until paid. Such late charge and interest
shall constitute Additional Rent and shall be due and payable with the next
installment of Rent due hereunder.

3.7 Net Lease. Landlord and Tenant acknowledge and agree that both parties
intend that this Agreement shall be and constitute what is generally referred to
in the real estate industry as a “triple net” or “absolute net” lease, such that
Tenant shall be obligated hereunder to pay or cause to be paid all costs and
expenses incurred with respect to, and associated with, the Leased Property and
Tenant’s personal property and the business operated by Tenant or Subtenants on

 

 

 

 

21

Master Lease

 

 

--------------------------------------------------------------------------------






the Premises, including, without limitation, all taxes and assessments, any
franchise and excise taxes incurred by Landlord relating to the Leased Property
or other similar taxes, utility charges, insurance costs, maintenance costs and
repair, replacement and restoration expenses (all as more particularly herein
provided), together with any and all other assessments, capital expenditures,
charges, costs and expenses of any kind or nature whatsoever related to, or
associated with, the Leased Property and the business operated by Tenant or
Subtenants on the Premises, other than Landlord’s financing costs and expenses
and related debt service; provided, however, that Landlord shall nonetheless be
obligated to pay Landlord’s income taxes with respect to the Rent and other
amounts received by Landlord under this Agreement, any other taxes based on
Landlord’s net income, and any taxes, costs or expenses incurred by Landlord in
connection with any Landlord financing of the Leased Property or any sale or
transfer of the Leased Property by Landlord. Except as expressly provided or
otherwise expressly limited in this Lease, Landlord shall bear no cost or
expense of any type or nature with respect to, or associated with, the Leased
Property, other than Landlord’s ordinary business costs of administering this
Lease. Except to the extent otherwise expressly provided in this Agreement, it
is agreed and intended that Rent payable hereunder by Tenant shall be paid
without notice, demand, counterclaim, set-off, deduction or defense and without
abatement, suspension, deferment, diminution or reduction and that Tenant’s
obligation to pay Rent throughout the Term is absolute and unconditional and the
respective obligations and liabilities of Tenant and Landlord hereunder shall in
no way be released, discharged or otherwise affected for any reason, including
without limitation: (a) any defect in the condition, merchantability, design,
quality or fitness for use of the Leased Property or any part thereof, or the
failure of the Leased Property to comply with Applicable Laws, including any
inability to occupy or use the Leased Property by reason of such non-compliance;
(b) any damage to, removal, abandonment, salvage, loss, condemnation, theft,
scrapping or destruction of or any requisition or taking of the Leased Property
or any part thereof, or any environmental condition on the Leased Property or
any property in the vicinity of the Leased Property; (c) any restriction,
prevention or curtailment of or interference with any use of the Leased Property
or any part thereof, including eviction, except by any Person claiming by or
through Landlord; (d) any defect in title to or rights to the Leased Property or
any lien on such title or rights to the Leased Property; (e) any change, waiver,
extension, indulgence or other action or omission or breach in respect of any
obligation or liability of or by any Person; (f) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceedings relating to Tenant or any Subtenant or any other Person or any
action taken with respect to this Agreement by any trustee or receiver of Tenant
or any Subtenant or any other Person or by any court, in any such proceedings;
(g) any right or claim that Tenant or any Subtenant has or might have against
any Person, including, without limitation, Landlord or any vendor, manufacturer
or contractor of or for the Leased Property (other than a claim resulting from
any willful misconduct or gross negligence of Landlord); (h) any failure on the
part of Landlord or any other Person to perform or comply with any of the terms
of this Agreement, or of any other agreement; (i) any invalidity,
unenforceability, rejection or disaffirmance of this Agreement by operation of
law or otherwise against or by Tenant or any provision hereof; (j) the
impossibility of performance by Tenant or Landlord, or both; (k) any action by
any court, administrative agency or other Government Agencies; (l) any
interference, interruption or cessation in the use, possession or quiet
enjoyment of the Leased Property or otherwise; or (m) any other occurrence
whatsoever whether similar or dissimilar to the foregoing, whether foreseeable
or unforeseeable, and whether or not Tenant shall have notice or knowledge of
any of the foregoing. Except as specifically set forth in this Agreement, this

 

 

 

 

22

Master Lease

 

 

--------------------------------------------------------------------------------






Agreement shall be non-cancellable by Tenant for any reason whatsoever and,
except as expressly provided in this Agreement, Tenant, to the extent now or
hereafter permitted by Applicable Laws, waives all rights now or hereafter
conferred by statute or otherwise to quit, terminate or surrender this Agreement
or to any diminution, abatement or reduction of Rent payable hereunder. Except
as specifically set forth in this Agreement, under no circumstances or
conditions shall Landlord be expected or required to make any payment of any
kind hereunder or have any obligations with respect to the use, possession,
control, maintenance, alteration, rebuilding, replacing, repair, restoration or
operation of all or any part of the Leased Property, so long as the Leased
Property or any part thereof is subject to this Agreement, and Tenant expressly
waives the right to perform any such action at the expense of Landlord pursuant
to any law.

3.8 No Abatement of Rent. Except to the extent otherwise expressly provided in
this Agreement, no abatement, diminution or reduction (a) of Rent, charges or
other compensation, or (b) of Tenant’s other obligations hereunder shall be
allowed to Tenant or any person claiming under Tenant, under any circumstances
or for any reason whatsoever and to the maximum extent permitted by law, Tenant
hereby waives the application of any local or state statutes, land rules,
regulations or ordinance providing to the contrary.

3.9 Intentionally Omitted.

3.10 Tenant Security Deposit. Tenant shall not be required to furnish a tenant
security deposit (“Security Deposit”) under this Lease.

3.11 Security Agreement. Tenant hereby grants to Landlord a security interest in
any cash constituting the Reserve and the Tax and/or Insurance Account (if any)
as set forth below, as security for Tenant’s obligations to Landlord hereunder,
and agrees to execute and deliver all such instruments as may be reasonably
required by Landlord to evidence and perfect these security interests.

ARTICLE 4.

USE OF THE LEASED PROPERTY; CONFLICTING BUSINESS

4.1 Permitted Use.

4.1.1 Permitted Use. Tenant covenants and agrees that it (or its Subtenants)
shall, throughout the Term, continuously use and occupy the Leased Property
exclusively for the Facility Uses specified for each Facility, and for such
other uses as may be necessary or incidental to such use (such as services
provided directly to residents by Tenant or a Subtenant or under Service
Licenses, as such term is defined below), with appropriate amenities for the
same and for no other purpose without the prior written consent of Landlord;
such occupancy and use shall be without interruption except for necessary
interruptions in respect to portions of the Leased Property for periods provided
herein for repairs, renovations, replacements and rebuilding all of which shall
be carried out pursuant to, and in accordance with the applicable provisions of
this Agreement (the foregoing being referred to as the “Permitted Use”). Without
the prior written consent of Landlord, Tenant shall not convert any individual
dwelling unit or any common area to a commercial use. Tenant shall not contract
for skilled nursing care at any of the Facilities beyond the level of the
existing Permits. Without the prior written consent of the

 

 

 

 

23

Master Lease

 

 

--------------------------------------------------------------------------------






Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, no Affiliated Person of Tenant may be a subtenant or concessionaire in
the Leased Property; provided, however that Landlord hereby consents and agrees,
so long as no Event of Default has occurred and is continuing under this Lease,
(i) that Manager or another Affiliate of Tenant may manage the facility
operations of any Facility pursuant to a management agreement and (ii) that a
qualified and fully insured Affiliated Person of Tenant may provide therapy and
therapy related services at the Facility for customary and appropriate charges,
and (iii) the respective Subtenants may sublease their respective Facilities
from Tenant. No use shall be made or permitted to be made of the Leased Property
and no acts shall be done thereon which will cause the cancellation of any
insurance policy covering the Leased Property or any part thereof (unless
another adequate policy is available), nor shall Tenant sell or otherwise
provide or permit to be kept, used or sold in or about the Leased Property any
article which may be prohibited by law or by the standard form of fire insurance
policies, or any other insurance policies required to be carried hereunder, or
fire underwriter’s regulations. Tenant (or its Subtenants) shall, at its sole
cost, comply or cause to be complied with all Insurance Requirements. Neither
Tenant nor its Subtenants shall take or omit to take any action, the taking or
omission of which materially impairs the value or the usefulness of the Leased
Property or any part thereof for its Permitted Use, or causes the Leased
Premises to no longer be considered a first class facility.

4.1.2 Necessary Approvals. Tenant shall maintain or cause to be maintained in
good standing all Permits and approvals necessary to use and operate, for its
Permitted Use, the Leased Property and the Facilities under Applicable Law and
shall provide to Landlord a copy of the federal, state and Medicare survey
regarding the Facilities, and such other information or documents pertaining to
said approvals. Landlord shall at no cost or liability to Landlord cooperate
with Tenant in this regard, limited to executing all applications and consents
required to be signed by Landlord in order for Tenant (or Subtenants) to obtain
and maintain such approvals.

4.1.3 Lawful Use, Etc. Tenant shall not use or suffer or permit the use of the
Leased Property or Tenant’s Personal Property, if any, for any unlawful purpose.
Tenant shall not commit or suffer to be committed any waste on the Leased
Property, or in the Facilities, nor shall Tenant cause or permit any unlawful
nuisance thereon or therein. Tenant shall not suffer nor permit the Leased
Property, or any portion thereof, to be used in such a manner as (i) might
reasonably impair Landlord’s title thereto or to any portion thereof, or (ii)
might reasonably allow a claim or claims for adverse usage or adverse possession
by the public, as such, or of implied dedication of the Leased Property or any
portion thereof.

4.1.4 Compliance with Legal Requirements. Tenant shall at all times at its sole
cost and expense, keep and maintain or cause to be kept and maintained the
Leased Property in compliance with all Legal Requirements. Tenant agrees to give
Landlord Notice of any notices, orders or other communications relating to Legal
Requirements affecting the Leased Property which is or are enacted, passed,
promulgated, made, issued or adopted, a copy of which is served upon, or
received by, Tenant, or a copy of which is posted on or fastened or attached to
the Leased Property, within ten (10) business days after service, receipt,
posting, fastening or attaching. At the same time, the Tenant will inform
Landlord as to the work or steps which Tenant proposes to do or take in order to
comply therewith.

 

 

 

 

24

Master Lease

 

 

--------------------------------------------------------------------------------






4.2 Environmental Matters. Except as permitted by Applicable Law, Tenant shall
at all times during the Term keep or cause to be kept the Leased Property free
of Hazardous Substances. Tenant shall not, nor shall Tenant suffer or permit any
of its employees, agents, invitees, licensees, contractors, guests, or
subtenants (including Subtenants) to, use, generate, manufacture, refine, treat,
process, produce, store, deposit, handle, transport, release, or dispose of
Hazardous Substances in, on or about the Premises or the associated Environment,
in violation of any federal, state or municipal law, decision, statute, rule,
ordinance or regulation currently in existence or hereafter enacted or rendered.
Tenant shall give Landlord prompt Notice of any claim received by Tenant from
any person, entity, or Governmental Agencies that a release or disposal of
Hazardous Substances has occurred on any part of the Premises or to the
associated Environment.

Tenant shall not discharge or permit to be discharged into any septic facility
or sanitary sewer system serving the Premises any Hazardous Substances or toxic
or hazardous sewage or waste other than that which is permitted by Applicable
Law or which is normal domestic waste water for the type of business
contemplated by this Agreement to be conducted by Tenant on, in or from the
Premises. Any Hazardous Substances or toxic or hazardous sewage or waste which
is produced or generated in connection with the use or operation of the Leased
Property shall be handled and disposed of as required by and in compliance with
all applicable local, state and federal laws, ordinances and rules or
regulations or shall be pre-treated to the level of domestic wastewater prior to
discharge into any septic facility or sanitary sewer system serving the
Premises.

4.3 Conflicting Businesses Prohibited. Landlord and Tenant hereby recognize and
acknowledge (a) that the Minimum Rent and Additional Minimum Rent payable by
Tenant to Landlord under this Agreement has been established at the levels
specified in this Agreement upon the premise and with the expectation that the
Minimum Rent and Additional Minimum Rent may determine the market value of the
Leased Property and constitute a material consideration for Landlord’s
willingness to execute this Agreement and thereby lease and demise the Leased
Property to Tenant, and (b) that the operation, management, franchising or
ownership by Tenant, an Affiliate of Tenant or a member of the Eby Family of
another facility for the same category of use and Permitted Use as specified in
Section 4.1.1 above for a Facility under this Lease (such other facility being
referred to herein as a “Conflicting Business”) within a [ten (10)] mile radius
of the applicable Facility (the “Proscribed Area”) will tend to result in a
decrease in the amount of Facility Revenue which would otherwise reasonably be
expected to be made upon, within and from the applicable Facility and thereby
result in a reduction of the market value of the applicable Facility Property
and may result in a reduction in the Minimum Rent and Additional Minimum Rent
which would otherwise be received by Landlord pursuant to this Agreement during
an Extended Term in the absence of the operation of a Conflicting Business by
Tenant, any Affiliate of Tenant, or a member of the Eby Family within the
Proscribed Area. Accordingly, Tenant on behalf of itself, its Affiliates and the
Eby Family, agrees that during the Term, neither Tenant nor any Affiliate of
Tenant nor any member of the Eby Family, shall open, develop, operate, manage,
franchise, own, lease or have any other interest in a Conflicting Business
within the Proscribed Area, except for the activities or facilities set forth on
Exhibit K attached hereto. In the event of a breach of this covenant, Landlord
shall have the right to enforce such remedies as are provided herein including
the right to terminate this Agreement as to the Facility in question and pursue
any remedy available to

 

 

 

 

25

Master Lease

 

 

--------------------------------------------------------------------------------






Landlord at law or in equity, including injunctive relief. Landlord will not
unreasonably withhold its consent to a waiver of this Conflicting Business
restriction for any Conflicting Business which is approximately five (5) or more
miles away so long as Landlord is provided with evidence reasonably acceptable
to it that the proposed Conflicting Business is not likely to draw from the
demographic base otherwise available to support full occupancy of the Facility
and/or a revenue protection agreement acceptable to Landlord with respect to
adverse affects on Facility occupancy or residents tied to the Facility’s
identified demographic base served at the Conflicting Business.

Further, Tenant agrees that each Subtenant’s sole business shall be to lease and
operate its respective Facility and Facility Property, and activities incidental
thereto and shall not incur any expenses or liability related to any other
business or activity, other than its obligations under the Guaranty, this Lease,
its applicable sublease with Tenant and other related documents.

4.4 Continuous Operations. Subject to Force Majeure or damage or destruction,
Tenant shall continuously operate or cause to be operated the Leased Property
and maintain or cause to be maintained sufficient skilled staff and employees at
each Facility, either directly or through a qualified manager reasonably
approved by Landlord, and shall maintain adequate levels and quality of Tenant
Personal Property, to operate or cause to be operated each Facility for its
applicable Permitted Use as herein required at Tenant’s sole cost and expense
throughout the entire Term.

4.5 Compliance With Restrictions, Etc. Tenant, at its expense, shall comply or
cause to be complied with all restrictive covenants and other title exceptions
affecting the Premises as of the date of this Agreement and comply with and
perform all of the obligations set forth in the same to the extent that the same
are applicable to the Premises or to the extent that the same would, if not
complied with or performed, impair or prevent the continued use, occupancy and
operation of the Leased Property for the purposes set forth in this Agreement.
Further, in addition to Tenant’s payment obligations under this Agreement,
Tenant shall pay or cause to be paid all sums charged, levied or assessed under
any restrictive covenants, declaration, reciprocal easement agreement or other
title exceptions, equipment leases, leases and all other agreements affecting
the Leased Property as of the date of this Lease promptly as the same become due
and upon Landlord’s written request shall promptly furnish Landlord evidence of
payment thereof.

4.6 Standard of Operation. Subject to Force Majeure and damage or destruction,
throughout the Term, Tenant shall continuously operate or cause to be operated
each Facility in full compliance with the terms hereof in a manner consistent
with the level of operation required of its respective license for its
respective category or type of use in the applicable Facility State, including
without limitation, the following:

(a) to maintain the standard of care for the residents/patients of the Facility
at all times at a level necessary to ensure quality care for the
residents/patients of the Facility in accordance with customary and prudent
industry standards;

(b) to operate the Facility in a prudent manner and in compliance with
applicable laws and regulations relating thereto and cause all Permits,
Reimbursement Contracts and any other agreements necessary for the use and
operation of the Facility or as may be necessary for participation in applicable
reimbursement programs to remain in good standing;

 

 

 

 

26

Master Lease

 

 

--------------------------------------------------------------------------------






(c) to maintain sufficient FF&E and Inventories, and Tenant Personal Property,
of types and quantities at the Facility to enable Tenant adequately to perform
operations of the Facility;

(d) to keep all Leased Improvements and FF&E located on or used or useful in
connection with the Facility in good repair, working order and condition,
reasonable wear and tear and casualty excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions and improvements
thereto to keep the same in good operating condition;.

(e) to maintain or have available sufficient working capital to operate or cause
to be operated each Facility as a first class facility (working capital shall
mean assets which are reasonably necessary and used for the day to day operation
of the Leased Property, including, without limitation, amounts sufficient for
the maintenance of change and petty cash funds, amounts deposited in operating
bank accounts, receivables, prepaid expenses, and funds required to maintain
Inventories and pay all operating expenses as they become due, less accounts
payable and accrued current liabilities);

(f) to operate and use the Leased Property to a standard consistent with
national chain assisted living facilities of similar type operated elsewhere by
other national operators of assisted living facilities, and to operate each
Facility only under the applicable Facility Name or such trademarks, logos and
service marks as Tenant or the applicable Subtenant has the right to use, or
such other name as Landlord may approve, with all required licenses and permits
for such operation, if any;

(g) to follow and conform to comparable operating, employment, marketing,
insurance, risk management and management standards and practices employed
facilities of a similar type operated elsewhere by other national operators of
assisted living facilities or senior living facilities (as the case may be);

(h) to recruit, train and employ appropriate personnel, or retain management
services from qualified operators or service-providers approved by Landlord for
same; and.

(i) to provide prompt written notice to Landlord of material or extraordinary
developments, lawsuits, violation of any Legal Requirements and fines relating
to the use and operation of the Facility.

Subject to Force Majeure and damage or destruction, throughout the Term, Tenant
shall continuously operate or cause to be operated the Facilities as assisted
living facilities equal to or better in quality than those assisted living
facilities of comparable type operated elsewhere by other national operators of
assisted living facilities in the manner set forth above. Tenant shall

 

 

 

 

27

Master Lease

 

 

--------------------------------------------------------------------------------






endeavor and use its best efforts to maximize Total Facilities Revenue for the
Leased Property. Tenant shall further provide, or cause to be provided, all
group services, facilities and benefits generally available in a national chain,
first-class assisted living facilities of a similar type operated elsewhere by
other national operators of first class assisted living facilities, and taking
into account applicable location and demographics.

From time to time, upon the request of Landlord, regardless of whether or not an
Event of Default hereunder is then continuing, Tenant shall complete, execute
and deliver to applicable Governmental Agencies any applications, notices,
documentation, and other information necessary to permit Tenant to obtain,
maintain or renew any one Permits for the Facilities and to the extent permitted
by Applicable Laws to obtain, maintain or renew any other provider agreements or
governmental authority then necessary or reasonably necessary for the operation
of the Facilities.

If an Event of Default occurs and remains outstanding, Tenant agrees to
cooperate with Landlord in taking any such actions as may be necessary to
protect Landlord’s interest in continuing management of the Facility by a third
party acceptable to Landlord. Without limitation, in such event, Tenant will
cooperate with Landlord, Landlord’s efforts, or the efforts of its designated
manager to maintain or renew any one or more of the Permits for the Facility. To
the extent permitted by applicable laws, Tenant hereby grants to Landlord or its
assignee in such event the right to submit any applications, notices,
documentation or other information which must be submitted to Governmental
Agencies, or to take such other steps as Landlord or its assigned may deem
advisable, to obtain, maintain or renew any Permit in connection with the
operation of any Facility for its current use. If Tenant fails to comply with
the provisions of this paragraph for any reason whatsoever, Tenant hereby grants
to Landlord the right and irrevocably appoints Landlord as its designee and
attorney in fact, with full power of substitution, to take any action or execute
any documents and instruments necessary or desirable in Landlord’s reasonable
judgment to permit Landlord’s designee to undertake management and operation of
any Facility, including obtaining any Permits or governmental approvals required
for the operation of the Facility. The foregoing power of attorney is coupled
with an interest and is irrevocable.

4.7 Resident Agreements and Service Licenses. Tenant shall comply or cause the
Manager or each Subtenant to comply in all material respects with the terms and
provisions of each agreement and undertaking entered into with or provided to
the residents of the Subtenant’s applicable Facility (“Resident Agreements”),
including without limitation to fulfill or cause to be fulfilled all
undertakings and representations regarding the use, condition and operation of
the Facility and services to be provided the residents and the standards and
services of and benefits to be provided by Tenant, the Subtenant, Manager and
their Affiliates. In addition, Tenant shall comply or cause each Subtenant or
Manager to comply with the requirements of Landlord’s Primary Lender that: (a)
the term of each Resident Agreement shall not be longer than two (2) years, and
(b) rent shall not be collected more than two months in advance from any
resident under a Resident Agreement. In addition, Tenant shall comply or cause
each Subtenant or Manager to comply in all material respects with the terms and
conditions of any contract or license entered into with respect to the provision
of services to the residents at the Facility (“Service Licenses”).

4.8 Standards, Not Control. Landlord and Tenant stipulate and agree that Tenant
is obligated to undertake such actions as are reasonably necessary to properly
achieve the standard

 

 

 

 

28

Master Lease

 

 

--------------------------------------------------------------------------------






of operation for the Facilities as set forth herein, and that although Landlord
shall have the right to undertake all enforcement rights as provided herein in
the event that the required standard of operation is not maintained by Tenant,
the means and methods used and actions taken to operate the Facilities are
within the sole control and election of Tenant, and are not specified by or
under the control of Landlord. Accordingly, Landlord shall have no
responsibility for any action taken by Tenant in order to manage or operate the
Facilities.

4.9 Survival. As to conditions and uses of Tenant existing or occurring prior to
the expiration or sooner termination of this Agreement, the provisions of this
Section 4 shall survive the expiration or sooner termination of this Agreement
for a period of one year to the extent of any ongoing effects on Landlord or its
successors with respect to the Facility (specifically excluding the prohibitions
relating to conflicting businesses under Section 4.3).

ARTICLE 5.

MAINTENANCE AND REPAIRS

5.1 Tenant’s Obligations. Tenant shall, at its sole cost and expense, keep the
Leased Property in good order and repair, and shall promptly make all necessary
and appropriate repairs and replacements thereto of every kind and nature,
whether interior or exterior, structural or nonstructural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term and whether or not necessitated
by wear, tear, obsolescence or defects, latent or otherwise, and shall use all
reasonable precautions to prevent damage or injury. All repairs and replacements
shall be made in a good, workmanlike manner, consistent with the industry
standards for like assisted living facilities in like locales, in accordance
with all applicable federal, state and local statutes, ordinances, by-laws,
codes, rules and regulations relating to any such work. In addition, Tenant
shall also, at its sole cost and expense, put, keep, replace and maintain Tenant
Personal Property in good repair and in good and safe order, howsoever the
necessity or desirability for repairs may occur, and whether or not necessitated
by wear, tear, obsolescence or defects. Tenant may at any time and from time to
time remove and dispose of any of Tenant Personal Property which has become
obsolete or unfit for use or which is no longer useful in the operation of the
Facility’s business; provided, however, that Tenant Personal Property so
disposed of shall he promptly replaced with other Tenant Personal Property not
necessarily of the same character, but of at least equal usefulness and quality
as, and having a value at least equal to the value of, those disposed of, and in
any event in accordance with and in compliance with the standards required by
and the provisions of this Agreement. Tenant shall further at all times maintain
the Premises, including the grounds and landscaping, in an aesthetically
pleasing manner.

5.2 Reserve.

5.2.1 Establishment of Reserve. Tenant shall establish a reserve (“Reserve”) in
an interest bearing reserve account (the “Reserve Account”) in a bank designated
by Tenant and approved by Landlord. All interest earned on the Reserve shall be
added to and remain a part of the Reserve. Such account shall be established in
Landlord’s name and control for the benefit of Tenant and shall not include or
contemplate “overdraft protection” and Tenant shall not request or attempt to
draw or draft any funds which are not actually on deposit in such account. Both
Tenant and Landlord shall be signatories on the Reserve Account, provided only
one signature shall be required to withdraw funds and Landlord agrees that so
long as Tenant is not in Default

 

 

 

 

29

Master Lease

 

 

--------------------------------------------------------------------------------






 

hereunder, Landlord shall not be required to sign on any checks and Landlord
shall not withdraw any funds from such account. Upon the occurrence and
continuation of any Default or Event of Default hereunder, the Tenant signatory
party shall no longer be an authorized signatory on the Reserve Account and the
account shall be converted into a blocked account in Landlord’s name and control
for the benefit of Tenant. If an Event of Default occurs twice in a twelve (12)
month period (whether based on the same Default or a different Default), then
even if such second Event of Default is cured, Landlord shall have the option to
maintain the Reserve Account as a blocked account for such period as Landlord
may determine, provided however, that the funds in the Reserve shall
nevertheless remain available for the purposes and uses of the Reserve so long
as the Event of Default has been cured and no other Event of Default is
outstanding. Tenant grants Landlord a security interest in the Reserve Account
and will execute such control agreement as Landlord may reasonably require in
connection therewith. The purpose of the Reserve is to cover the cost of the
following, to the extent carried out in accordance with this Agreement
(collectively, “Reserve Expenditures”):

(a) Replacements (including FF&E Replacements), renewals and additions to the
FF&E at the Facilities; and

(b) repairs, alterations, improvements, renewals, replacements and additions,
whether routine, non-routine or major, to the Leased Improvements, including
without limitation those which are normally capitalized under GAAP such as
repairs, alterations, improvements, renewals, replacements and additions to the
structure, the exterior facade, the mechanical, electrical, heating,
ventilating, air conditioning and plumbing systems, which expenditures Tenant
believes should be made for the Leased Property for the following Fiscal Year.

5.2.2 Deposits to Reserve and Monthly Statements. If required by the initial
Primary Lender, on or about the Commencement Date, Tenant shall make an initial
deposit into the Reserve Account established under this Agreement. Beginning on
the first Business Day of the first full calendar month during the Term and
continuing on the first Business Day of each following Accounting Period, Tenant
shall transfer into the Reserve Account an amount equal to the Applicable
Reserve Amount for such Accounting Period or such greater amount as may be
required by Primary Lender. Together with the other monthly financial statements
delivered to Landlord, Tenant shall deliver to Landlord a statement setting
forth the total amount of deposits made to and expenditures from the Reserve
Account for the preceding Accounting Period by the twentieth (20th) day of the
following Accounting Period.

5.2.3 Reserve Estimate. On or before November 1 of each Fiscal Year, Tenant
shall prepare an estimate (the “Reserve Estimate”) of Reserve Expenditures
anticipated during the ensuing Fiscal Year and shall submit such Reserve
Estimate to Landlord for its review. Such Reserve Estimate shall reflect by line
item the projected budget for Reserve Expenditures for the Leased Property and
assumptions on the basis of which such line items were prepared in narrative
form if necessary, including separate budget items for all projected
expenditures for replacements, substitutions and additions to Tenant Personal
Property. Tenant shall provide to Landlord reasonable additional detail,
information and assumptions used in the preparation of the Reserve Estimate as
requested by Landlord and shall also submit to Landlord with the Reserve
Estimate good faith longer range projections of planned Reserve Expenditures for
an additional three (3) Fiscal Years. The Reserve Estimate shall be prepared and
handled as an aggregate for

 

 

 

30

Master Lease

 

 

--------------------------------------------------------------------------------






all Facilities, but Tenant shall provide the above information and the projected
budget for Reserve Expenditures on each Facility. Tenant shall review the
Reserve Estimate with Landlord, and subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, Tenant
shall implement such Reserve Estimate for the successive Fiscal Year by making
the capital improvements included in the Reserve Estimate (during which the
Reserve Estimate shall, if approved by Landlord, be referred to as the “Approved
Reserve Estimate”). In addition, Landlord shall have the right to disapprove any
expenditures to be made pursuant to the Reserve Estimate which are not in
compliance with Applicable Laws. Further, Landlord’s approval of any expenditure
pursuant to the Reserve Estimate shall not be, or be deemed to be, an assumption
by Landlord of any liability in connection with the expenditures made. If there
is no Approved Reserve Estimate by January 1 of the applicable Fiscal Year that
is the subject of the Reserve Estimate, whether because Landlord has not
approved the Reserve Estimate or because Landlord and Tenant have otherwise not
been able to agree on the Reserve Estimate, then each party will arrange for an
authorized representative of such party to meet with the authorized
representative of the other party during the first week of January to try to
resolve any issues regarding the budget for Reserve Expenditures and to reach
agreement on the Reserve Estimate. If the parties’ authorized representatives
are unable to finalize the Reserve Estimate and obtain Landlord’s approval for
an Approved Reserve Estimate by January 15 of the applicable Fiscal Year, then
either Landlord or Tenant may submit their dispute regarding the budget for
Reserve Expenditures to arbitration by a single arbitrator in accordance with
the commercial rules of the American Arbitration Association then in effect, or
if the parties so agree, to another arbitration forum or organization or in
accordance with other agreed rules or procedures. The decision of the arbitrator
shall be final as to the issues submitted regarding the applicable Reserve
Estimate. The Reserve Estimate as modified by whatever items had previously been
agreed upon by Landlord’s and Tenant’s authorized representatives and as further
modified by the decision of the arbitrator shall constitute the Approved Reserve
Estimate for the applicable Fiscal Year. Each party shall pay their own expenses
and attorneys fees with respect to the arbitration, and the fees and expenses of
the arbitration and arbitrator shall be assessed as determined by the
arbitrator. Pending resolution of any dispute, the specific disputed item of the
Reserve Estimate shall be suspended and replaced for the Fiscal Year in question
by an amount equal to the greater of (a) that proposed by Tenant for such Fiscal
Year or (b) such budget item for the Fiscal Year prior thereto, increased by
three (3%) percent. Tenant shall not make any expenditures from the Reserve that
materially deviate from the Approved Reserve Estimate without the prior approval
of Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, except in the case of emergency where immediate action is necessary to
prevent imminent danger to person or property or to prevent violation of
Applicable Laws. The parties acknowledge they have an Approved Reserve Estimate
for the 2008 Fiscal Year.

5.2.4 Tenant shall, consistent with the Approved Reserve Estimate, from time to
time make Reserve Expenditures from the Reserve as it reasonably deems necessary
in accordance with Section 5.2.1 and Section 5.2.3. Tenant shall provide to
Landlord, within twenty (20) days after the end of each Accounting Period, an
itemized statement setting forth Reserve Expenditures made during the Fiscal
Year through the end of the preceding Accounting Period.

5.2.5 In the event Reserve Expenditures not set forth in the Approved Reserve
Estimate are required (i) as a result of Legal Requirements or are otherwise
required for the

 

 

 

31

Master Lease

 

 

--------------------------------------------------------------------------------






continued safe and orderly operation of the Leased Property, (ii) due to an
emergency threatening the Leased Property, its residents, patients, guests,
invitees or employees, or (iii) because the continuation of a given condition
will subject Tenant or Landlord to civil or criminal liability, Landlord agrees
that it will not withhold its approval of such expenditures.

5.2.6 All interest earned on the Reserve shall be added to and become a part
thereof, and all property purchased with funds from the Reserve shall be and
remain the property of Tenant until the end of the Term or earlier expiration or
termination of this Agreement (subject to Landlord’s lien rights hereunder), at
which time all FF&E at the Leased Property, including without limitation all
FF&E Replacements or other items purchased with funds from the Reserve (but not
including Tenant Personal Property except as specifically provided herein) shall
be and become the sole property of Landlord. All funds in the Reserve shall be
and remain the property of Tenant throughout the Term, subject to the control
rights and liens and security interests of Landlord, but following expiration or
earlier termination of this Agreement and payment in full on all contracts
entered into prior to such expiration or termination for work to be done or
furniture, furnishings, fixtures and equipment to be supplied in accordance with
this Section 5.2 out of the Reserve, ownership of the Reserve shall be
transferred from Tenant to Landlord except (provided Tenant is not in Default at
the time of termination) to the extent of the amount, if any, by which Tenant’s
cumulative cash expenditures on FF&E used solely at the Leased Property (not
including any of Tenant Personal Property which is not used at the Leased
Property throughout the useful life thereof), less all amounts received upon any
disposition thereof, exceeds the cumulative amount deposited by Tenant into the
Reserve. It is understood and agreed that the Reserve pursuant to this Agreement
shall be maintained and used solely in connection with the Leased Property.

5.2.7 Landlord Security Interest in connection with Facility Mortgage. If
Landlord wishes to grant a security interest in or create another encumbrance on
its interest in the Reserve in connection with a Facility Mortgage, all or any
part of the existing or future funds therein, or any general intangible in
connection therewith, the instrument granting such security interest or creating
such other encumbrance shall expressly provide that such security interest or
encumbrance is prior in right to the rights of Tenant with respect to the
Reserve as set forth herein, provided that the same is subject to a Tenant
non-disturbance agreement as provided herein and the Mortgagee thereunder agrees
to be responsible to Tenant and to properly disburse all amounts of the Reserve
received by it for use and disposition as provided herein.

5.2.8 Insufficient Reserve. If, at any time, funds in the Reserve Account shall
be insufficient or are reasonably projected by Tenant to be insufficient for
necessary and permitted expenditures thereof or funding is necessary for Reserve
Expenditures, Tenant shall give Landlord Notice thereof, which Notice shall set
forth, in reasonable detail, the nature of the required or permitted action and
the estimated cost thereof, and Tenant shall thereafter fund such additional
Reserve Expenditures. If at any time Landlord or Primary Lender, in their
reasonable discretion, determine that the funds in the Reserve Account are
insufficient or are reasonably projected by Landlord or Primary Lender to be
insufficient for necessary expenditures (taking into account permitted
expenditures which Tenant intends to make) or funding is necessary for required
Reserve Expenditures, Landlord shall give Tenant Notice thereof, which Notice
shall set forth, in reasonable detail, the nature of the required action and the
estimated cost thereof and the proposed timeframe for completion of the
applicable work or other required action. Tenant shall thereafter fund the
insufficiency or fund the additional Reserve Expenditures within thirty (30)
days after the Notice is given.

 

 

 

32

Master Lease

 

 

--------------------------------------------------------------------------------






5.2.9 Reserve Account. Notwithstanding any other language in this Lease, if
Primary Lender requires that the Reserve Account be held with Primary Lender
and/or be held in Primary Lender’s name, then the Reserve Account will be held
as required by Primary Lender.

ARTICLE 6.

IMPROVEMENTS, ETC.

6.1 Prohibition. Except for work funded by Reserve Expenditures and Minor
Alterations as hereinafter expressly provided in Section 6.2, no portion of the
Leased Property shall be demolished, removed or altered by Tenant in any manner
whatsoever without the prior written consent and approval of Landlord, not to be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
however, or Section 6.2.1, but subject to Section 5.2.5 above, Tenant shall be
entitled and obligated to undertake all alterations to the Leased Property
required by any Legal Requirements and, in such event, Tenant shall comply with
the provisions of Section 6.2 below.

6.2 Permitted Renovations. The activities permitted pursuant to this Section 6.2
shall collectively constitute “Permitted Renovations”.

6.2.1 Minor Alterations. Landlord acknowledges that certain minor alterations
and renovations may be undertaken by Tenant from time to time without Landlord’s
approval (“Minor Alterations”). Landlord hereby agrees that Tenant shall be
entitled to perform such Minor Alterations on or about the Leased Improvements;
provided, however, that the cost of the same shall not exceed $50,000 for the
applicable project and the same shall not weaken or impair the structural
strength of the Leased Improvements, or materially adversely alter their
exterior design or appearance, materially impair the use of the service
facilities located in, or fundamentally affect the character or suitability of,
the Leased Improvements for the Permitted Use specified in Section 4.1.1 above
or materially lessen or impair their value. Any alterations or renovations
costing more than $50,000.00 for any project shall require the prior written
consent and approval of Landlord, not to be unreasonably withheld, conditioned
or delayed, but may be conditioned upon the payment by Tenant to Landlord of
reasonable costs incurred by Landlord in evaluating the same.

6.2.2 Additions, Expansions and Structural Alterations. Except as expressly
permitted in Section 6.1 and Section 6.2, nothing in this Article 6 or elsewhere
in this Agreement shall be deemed to authorize Tenant to construct and erect any
additions to or expansions of the Leased Improvements, or perform any
alterations of a structural nature whatsoever (collectively, the “Major
Alterations”); it being understood that Tenant may do so only with the prior
written consent and approval of Landlord, which consent and approval may be
withheld by Landlord in its sole and absolute discretion and may be conditioned
upon the payment by Tenant to Landlord of all reasonable costs incurred by
Landlord in evaluating the same.

6.2.3 Initial Expansion Projects and Expansion Projects. Landlord and Tenant
acknowledge that it is to their mutual benefit that the Facilities be improved
and expanded from time to time (each such expansion being referred to as an
“Expansion Project”). Tenant has

 

 

 

33

Master Lease

 

 

--------------------------------------------------------------------------------






provided Landlord with preliminary plans or other descriptions of the Initial
Expansion Projects, being four (4) proposed Expansion Projects, sometimes
referred to as the “Lincoln Expansion Project,” the “Moline Expansion Project,”
the “Quincy Expansion Project” and the “Springfield Expansion Project.” Subject
to all the terms and conditions of this Agreement and the limits provided herein
on Landlord funding, Tenant desires to undertake the Initial Expansion Projects,
Landlord agrees to permit their construction, and Landlord agrees to provide
funding to pay for the Initial Expansion Projects to the extent of Expansion
Project Available Funds subject to the terms and conditions of this Agreement.
Provided that Landlord makes available the Landlord Expansion Payments as
requested by Tenant pursuant to Section 17.10.3, Tenant agrees to complete all
of the Initial Expansion Projects in accordance with the terms of this Lease
within thirty-six months from the Effective Date of this Lease. Prior to
commencing an Expansion Project, Tenant shall submit for Landlord’s review and
approval the following items: (i) plans and specifications for such Expansion
Project (as provided in Section 6.3(a)), (ii) a project budget for such
Expansion Project (each an “Expansion Project Budget”), (iii) a feasibility
study for such Expansion Project or such other information reasonably requested
by Landlord indicating the projected return from the particular Expansion
Project ((i), (ii) and (iii) being known collectively as the “Expansion Project
Information”). Landlord’s approval of the Expansion Project Information shall be
deemed a condition to Tenant’s right to commence any Expansion Project.

6.2.4 Landlord Expansion Payments for Certain Expansion Projects. For the
Initial Expansion Projects, to the extent (i) there are Expansion Project
Available Funds available from time to time pursuant to the provisions of
Section 17.10, (ii) Tenant makes applications for fundings of all or part of the
then available Expansion Project Available Funds (each such application for
funding, a “Request for Landlord Expansion Payment”), as provided in Section
17.10, and (iii) the applicable conditions for such funding are met as provided
in this Section 6.2, Section 6.3 and Section 17.10, Landlord agrees to fund the
total costs (“Total Costs”) of completing the Initial Expansion Projects up to
an aggregate amount of $7,175,000.00 (“Maximum Initial Expansion Aggregate
Available Funds”). Each such funding by Landlord shall be referred to as a
“Landlord Expansion Payment” and may be either a Landlord Expansion Escrow
Payment or a Landlord Expansion Reimbursement Payment (defined below). Each
Landlord Expansion Payment shall increase the Landlord’s Investment for purposes
of this Lease and shall automatically increase the Rent pursuant to Exhibit C
effective (a) upon the date that Landlord deposits the amount of the Landlord
Expansion Payment into an Expansion Project Escrow Account (defined below) for
the purpose of paying Expansion Project costs (“Project Costs”) or reimbursing
Tenant or its Affiliates for Project Costs in connection with the design and
construction of, or other costs for the completion of, the applicable Initial
Expansion Project(s) (a “Landlord Expansion Escrow Payment”) or (b) upon the
date that Landlord makes disbursement to Tenant (or Tenant’s Affiliates) to
reimburse Tenant (or Tenant’s Affiliates) for the documented Project Costs
previously incurred (a “Landlord Expansion Reimbursement Payment”). If Tenant
desires to undertake additional Expansion Projects and Landlord is willing to
make additional Landlord Expansion Payments with respect to such Expansion
Projects, Landlord and Tenant shall enter into a supplemental agreement hereto
setting forth their mutual agreement and the related modifications to this
Lease, and Landlord’s Investment shall increase by the Landlord Expansion
Payments for such Expansion Projects. Total Costs for an Expansion Project shall
include all design and constructions costs, any costs incurred by Landlord for
review, costs of any inspecting architect or engineer, costs in

 

 

 

34

Master Lease

 

 

--------------------------------------------------------------------------------






connection with disbursement, permit fees, contractor and development fees, and
any other costs or expenses incurred by Tenant or the applicable Subtenant in
connection with construction and completion of the applicable Expansion Project,
provided however, the Total Costs shall not include a construction management
fee or a general overhead fee (except if payable to a non-Affiliate third party)
but may include a development or developer’s fee if approved pursuant to the
Expansion Project Budget and payable only upon final completion of the
applicable Expansion Project.

6.2.5 Changes and Construction Matters. Tenant shall not make substantial
changes in the approved plans and specifications for an Expansion Project or the
approved Expansion Project Budget without obtaining the prior consent of
Landlord, which consent shall not be unreasonably withheld or delayed, provided
no such consent shall be deemed to increase the Maximum Initial Expansion
Aggregate Available Funds. A “substantial change” to the Expansion Project
Budget shall be a change which, separately or in the aggregate, increases the
Expansion Project Budget by more than $25,000.00. Landlord shall have the right
to approve the applicable contractor and construction contract for each
Expansion Project, such consent not to be unreasonably withheld or delayed.
Tenant shall provide Landlord with a schedule or schedules setting forth
Tenant’s intended commencement and completion dates for each Expansion Project,
and shall provide Landlord with updates to such schedules from time to time. Ten
(10) days before Tenant intends to commence construction of an Expansion
Project, Tenant shall notify Landlord thereof. Landlord and Tenant shall
co-ordinate with each other regarding the expected timing for Landlord’s funding
of a Landlord Expansion Payment.

6.2.6 Expansion Project Escrow Account. If the Landlord Expansion Payment is to
be a Landlord Expansion Escrow Payment, Landlord shall deposit the Landlord
Expansion Payment into a separate escrow account in Landlord’s name at a bank or
other financial institution designated by Landlord (“Expansion Project Escrow
Account”). The Expansion Project Escrow Account shall be interest-bearing or
invested as mutually agreed by Landlord and Tenant, with Tenant entitled to the
interest or earnings thereon. Landlord may establish a separate Expansion
Project Escrow Account for each Expansion Project or may establish one Expansion
Project Escrow Account for all the Expansion Projects together, but balances in
one Expansion Project Escrow Account may be transferred to another Expansion
Project Escrow Account upon Tenant’s request and Landlord’s approval in order to
use excess funds for a different Initial Expansion Project. Disbursements from
the Expansion Project Escrow Account shall be made subject to and in accordance
with the methodology and conditions set forth in Section 10.3 with respect to
disbursement of Insurance Proceeds. Upon completion of any Initial Expansion
Project(s) for which Landlord Expansion Payments have been funded by Landlord,
any funds remaining in the Expansion Project Escrow Account, after payment of
all applicable Project Costs, shall at Tenant’s election and with Landlord’s
approval, be (a) paid to Tenant (or the applicable Subtenant), (b) deposited in
any other Expansion Project Escrow Account then open for which the applicable
Initial Expansion Project has not then been completed, (c) if the amount is less
than $50,000, may be used for any other capital expenditure with respect to the
Leased Property that Tenant may request and Landlord approve, or (d) if the
amount is $50,000 or more, returned to Landlord and thereupon reduce the amount
of Landlord’s Investment by the amount so returned (“Landlord’s Investment
Reduction”), and the Minimum Rent and Additional Minimum Rent shall thereupon be
reduced in a manner similar to that used in calculating the increases in Minimum
Rent and Additional Minimum Rent upon a Landlord

 

 

 

35

Master Lease

 

 

--------------------------------------------------------------------------------






Expansion Payment, as further provided in Exhibit C. If funds in the Expansion
Project Escrow Account are insufficient to complete the applicable Expansion
Project (including any amounts as may thereafter be deposited in such account),
Tenant shall pay any such deficiency prior to further disbursement from the
Expansion Project Escrow Account.

6.2.7 Limitations. Landlord Expansion Payments shall be used solely to fund
Project Costs for the applicable Expansion Project, not to exceed the Total
Costs for the applicable Expansion Project. Landlord shall not be required to
fund a Landlord Expansion Payment unless the conditions therefor are satisfied,
as contained in this Section 6.2, Section 6.3 and Section 17.10. Nothing
contained herein shall obligate Landlord to fund Landlord Expansion Payments in
excess of the smaller of the Maximum Initial Expansion Aggregate Available Funds
or the Total Costs for the Initial Expansion Projects. Tenant shall have no
obligation to undertake any of the Initial Expansion Projects until and unless
Tenant makes a Request for a Landlord Expansion Payment with respect to an
Initial Expansion Project and the Landlord Expansion Payment is funded with
respect to that Initial Expansion Project, in which event Tenant shall be
obligated to undertake and complete that applicable Initial Expansion Project.
Tenant may undertake any Initial Expansion Project (or portion thereof) from its
available funds (or those provided by its Affiliates), and may thereafter seek
reimbursement by a Landlord Expansion Reimbursement Payment, as further provided
in this Section 6.2, Section 6.3 and Section 17.10 and subject to the conditions
thereof. If Tenant actually commences construction of an Initial Expansion
Project prior to a Landlord Expansion Payment being funded with respect to that
Initial Expansion Project, Tenant shall be obligated to diligently pursue and
complete construction of the applicable Initial Expansion Project, whether or
not Tenant shall subsequently qualify for a Landlord Expansion Payment hereunder
to reimburse the cost therefor. Section 6.3 shall apply to the Expansion
Projects. Tenant must satisfy Section 6.3, clauses (a) through (d) before
Landlord funds a Landlord Expansion Payment, all of Section 6.3 shall be
applicable to Expansion Projects, and no violation thereof shall be outstanding
or uncured as of the date Landlord funds the Landlord Expansion Payment, unless
waived by Landlord.

6.3 Conditions to Permitted Renovations and Major Alterations. In connection
with any Permitted Renovations of the Leased Property, the following conditions,
covenants and representations shall apply (except the conditions in clauses (a),
(b) and (c) shall not apply to Minor Alterations), to wit:

(a) Before the commencement of any such construction work (other than Minor
Alterations), plans and specifications therefor or a detailed itemization
thereof prepared by a licensed architect reasonably approved by Landlord or
other design professional appropriate under the circumstances reasonably
approved by Landlord and Tenant shall be furnished to Landlord for its review
and approval. Landlord agrees that Tenant may utilize an Affiliated Person of
Tenant. Such approval shall not constitute Landlord’s agreement that the plans
and specification are in compliance with Applicable Laws or an assumption by
Landlord of any liability in connection with the renovation work contemplated
thereby.

(b) A proposed budget for the construction work has been reviewed and approved
by Landlord.

 

 

 

36

Master Lease

 

 

--------------------------------------------------------------------------------






(c) The proposed construction contract for the construction work has been
reviewed and approved by Landlord with a contractor reasonably approved by
Landlord.

(d) Before the commencement of any such construction work and to the extent
required for any such project, Tenant shall obtain the approval thereof by all
Governmental Agencies having or claiming jurisdiction of or over the applicable
Facility, and with any public utility companies having an interest therein. In
connection with any such construction work Tenant shall comply with all Legal
Requirements and Applicable Laws, of all other Governmental Agencies having or
claiming jurisdiction of or over the Leased Property and of all their respective
departments, bureaus and offices, and with the requirements and regulations, if
any, of such public utilities, of the insurance underwriting board or insurance
inspection bureau having or claiming jurisdiction, or any other body exercising
similar functions, and of all insurance companies then writing policies covering
the Facility or any part thereof.

(e) Tenant represents and warrants to Landlord that all such work will be
performed in a good and workmanlike manner and substantially in accordance with
the plans and specifications therefor approved by Landlord, the terms,
provisions and conditions of this Agreement and all governmental requirements.

(f) Landlord shall have the right, at Tenant’s expense, to inspect any such work
at all times during normal working hours using such inspector(s) as it may deem
necessary so long as such inspections do not unreasonably interfere with
Tenant’s work (but Landlord shall not thereby assume any responsibility for the
proper performance of the work in accordance with the terms of this Agreement,
nor any liability arising from the improper performance thereof).

(g) All such work shall be performed free of any liens on Landlord’s fee simple
interest and Tenant’s leasehold interest in the Leased Property.

(h) Upon substantial completion of any such work, Tenant shall procure a
certificate of occupancy or other final approvals, if applicable, from the
appropriate Governmental Agencies and provide copies of same to Landlord.

(i) Tenant shall, and hereby agrees to, indemnify and save and hold Landlord and
its Affiliated Parties harmless from and against and reimburse Landlord for any
and all loss, damage, cost, liability, fee and expense (including, without
limitation, reasonable attorney’s fees based upon service rendered at hourly
rates) incurred by or asserted against Landlord which is occasioned by or
results, directly or indirectly, from any such work conducted upon the Leased
Property; whether or not the same is caused by, or is the fault of Tenant or any
agent, employee, manager, contractor, subcontractor, laborer, supplier,
materialman or any other third party; but Tenant shall not be obligated to
indemnify Landlord from any loss as aforesaid caused by Landlord’s gross
negligence or willful misconduct.

 

 

 

37

Master Lease

 

 

--------------------------------------------------------------------------------






6.4 Salvage. Other than Tenant Personal Property, all materials which are
scrapped or removed in connection with maintenance and repair performed pursuant
to Article 5 and the making of Permitted Renovations pursuant to this Article 6
shall be disposed of by Tenant and the net proceeds thereof, if any, shall be
deposited in the Reserve.

ARTICLE 7.

LANDLORD’S INTEREST NOT SUBJECT TO LIENS

7.1 Liens, Generally. Tenant shall not, directly or indirectly, create or cause
to be imposed, claimed or filed upon the Leased Property or Tenant Personal
Property or other assets, properties or income or any portion thereof, or upon
the interest of Landlord therein, any Lien of any nature whatsoever, except the
Permitted Exceptions. If, because of any act or omission of Tenant, any such
Lien shall be imposed, claimed or filed by any party whosoever or whatsoever,
Tenant shall, at its sole cost and expense, cause the same to be promptly (and
in no event later than thirty (30) days following receipt of notice of such
Lien) fully paid and satisfied or otherwise promptly discharged of record (by
bonding or otherwise) or provide security therefor reasonably satisfactory to
Landlord, and Tenant shall indemnify and save and hold Landlord harmless from
and against any and all costs, liabilities, suits, penalties, claims and demands
whatsoever, and from and against any and all reasonable attorney’s fees, at both
trial and all appellate levels, resulting or on account thereof and therefrom.
In the event that Tenant shall fail to comply with the foregoing provisions of
this Section 7.1, Landlord shall have the option, but not the obligation, of
paying, satisfying or otherwise discharging (by bonding or otherwise) such Lien
and Tenant agrees to reimburse Landlord, upon demand and as Additional Rent, for
all sums so paid and for all costs and expenses incurred by Landlord in
connection therewith, together with interest thereon, until paid.

7.2 Construction or Mechanics Liens. Landlord’s interest in the Leased Property
shall not be subjected to Liens (except Permitted Exceptions) of any nature by
reason of Tenant’s construction, alteration, renovation, repair, restoration,
replacement or reconstruction of any improvements on or in the Leased Property,
or by reason of any other act or omission of Tenant (or of any person claiming
by, through or under Tenant) including, but not limited to, construction,
mechanics’ and materialmen’s liens. All persons dealing with Tenant are hereby
placed on notice that such persons shall not look to Landlord or to Landlord’s
credit or assets (including Landlord’s interest in the Leased Property) for
payment or satisfaction of any obligations incurred in connection with the
construction, alteration, renovation, repair, restoration, replacement or
reconstruction thereof by or on behalf of Tenant. Tenant has no power, right or
authority to subject Landlord’s interest in the Leased Property to any
construction, mechanic’s or materialmen’s lien or claim of lien. If a Lien, a
claim of lien or an order for the payment of money shall be imposed against the
Leased Property on account of work performed, or alleged to have been performed,
for or on behalf of Tenant, Tenant shall, within thirty (30) days after written
notice of the imposition of such Lien, claim or order, cause the Leased Property
to be released therefrom by the payment of the obligation secured thereby or by
furnishing a bond or by any other method prescribed or permitted by law, or
shall provide security reasonably satisfactory to Landlord. If a Lien is
released, Tenant shall thereupon furnish Landlord with a written instrument of
release which has been recorded or filed in the appropriate office of land
records of the county in which the applicable Facility is located, and otherwise
sufficient to establish the release as a matter of record. Before commencing any
construction work relating to alterations, additions, or improvements affecting
the Leased Property (excluding

 

 

 

38

Master Lease

 

 

--------------------------------------------------------------------------------






Minor Alterations), Tenant shall notify Landlord in writing of the expected date
of commencement thereof. Landlord shall then have the right at any time and from
time to time to post and maintain on the applicable Facility Property such
notices as Landlord reasonably deems necessary to protect the Premises of the
Facility Property and Landlord from mechanics’ liens, materialmen’s liens, or
any other comparable liens. In any event, Tenant shall pay when due all claims
for labor or materials furnished to or for Tenant at or for use in the Premises
of the Facility Property. Tenant shall not permit any mechanics’ or
materialmen’s liens to be levied against the Facility Property for any labor or
material furnished to Tenant or claimed to have been furnished to Tenant or to
Tenant’s agents or contractors in connection with work of any character
performed or claimed to have been performed on the Premises of the Facility
Property by or at the direction of Tenant, and shall promptly cause the release
of any such liens or provide security as provided hereinabove.

7.3 Contest of Liens. Notwithstanding the provisions of Section 7.1 and Section
7.2 above, Tenant may, at its option, contest the validity of any Lien or claim
of lien in accordance with appropriate procedures and applicable laws of the
applicable Facility State relevant to the applicable contest, provided Tenant
shall diligently and in good faith pursue any such contest to conclusion and
shall reasonably protect the interest of Landlord. If the Facility State has
procedures for the release of the Facility Property from such Lien during the
period of such contest by the posting of an appropriate and sufficient bond in
favor of the claimant or the payment of an appropriate sum into court, Tenant
shall comply with such procedures unless Landlord shall otherwise consent. If
judgment is obtained by the claimant under any Lien, Tenant shall pay the same
immediately after such judgment shall have become final and the time for appeal
therefrom has expired without appeal having been taken. Tenant shall, at its own
expense, using counsel reasonably approved by Landlord, diligently defend the
interests of Tenant and Landlord in any and all such suits; provided, however,
that Landlord may, nonetheless, at its election and expense, engage its own
counsel and assert its own defenses, in which event Tenant shall cooperate with
Landlord and make available to Landlord all information and data which Landlord
deems necessary or desirable for such defense.

7.4 Notices of Commencement of Construction. If required by the laws of the
Facility State, prior to commencement by Tenant of any construction work on the
Premises of the Facility which shall have been previously permitted by Landlord
as provided in this Agreement (except Minor Alterations), Tenant shall record or
file a notice of the commencement of such work or similar notice required by
Applicable Law (the “Notice of Commencement”) in the land records of the county
in which the Premises is located, identifying Tenant (or Subtenant) as the party
for whom such work is being performed, stating such other matters as may be
required by law and requiring the service of copies of all notices, Liens or
claims of lien upon Landlord. Any such Notice of Commencement shall clearly
reflect that the interest of Tenant (or Subtenant) in the Premises is that of a
leasehold estate and shall also clearly reflect that the interest of Landlord as
the fee simple owner of the Premises shall not be subject to construction,
mechanics or materialmen’s liens on account of the work which is the subject of
such Notice of Commencement. A copy of any such Notice of Commencement shall be
furnished to and approved by Landlord and its attorneys prior to the recording
or filing thereof, as aforesaid.

 

 

 

39

Master Lease

 

 

--------------------------------------------------------------------------------






ARTICLE 8.

TAXES AND ASSESSMENTS

8.1 Obligation to Pay Taxes and Assessments. Throughout the entire Term, Tenant
shall bear, pay and discharge as Additional Charges and not later than the last
day on which payment may be made without penalty or interest, any and all taxes,
assessments, charges, levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees) and other impositions and
charges of every kind and nature whatsoever, extraordinary as well as ordinary,
foreseen or unforeseen, and each and every installment thereof which shall or
may during or with respect to the Term hereof be charged, laid, levied,
assessed, or imposed upon, or arise in connection with, the use, occupancy,
operation or possession of the Leased Property or any part thereof or the
business conducted thereon, including, without limitation, ad valorem real and
personal property taxes, all taxes charged, laid, levied, assessed or imposed in
lieu of or in addition to any of the foregoing by virtue of all present or
future laws, ordinances, requirements, orders, directions, rules or regulations
of Governmental Agencies, and all assessments and charges imposed pursuant to
the Permitted Exceptions or other documents of record affecting title to the
Premises (provided however that such documents have been approved by Tenant,
which approval shall not unreasonably be withheld, delayed or conditioned
provided that the same are appropriate and reasonably necessary in connection
with the normal and ordinary course of ownership and use of the Facility),
whether or not such Additional Charges become due and payable during or after
the Term. Notwithstanding the foregoing, Tenant shall not be responsible for
Additional Charges due and payable after the expiration of the Term to the
extent that the same relate and apply to interests and benefits accruing to
Landlord after the Lease Term. Upon payment, Tenant shall promptly furnish to
Landlord satisfactory evidence of the payment of all such taxes, assessments,
impositions or charges as Landlord may request. Tenant shall have no right to
approve, nor shall Tenant be obligated for any amounts due by virtue of, any
Facility Mortgage or other documents relating to indebtedness of Landlord. The
term “Additional Charges” excludes (i) income taxes and any taxes based on
Landlord’s net income, provided that Tenant shall be responsible for the payment
of all of Landlord’s franchise and excise taxes arising as a result of the Rent
being paid on the Leased Property or other similar taxes), (ii) any taxes, costs
or expenses incurred by Landlord in connection with any Facility Mortgage or
other Landlord financing with respect to this Lease or the Leased Property
(other than ad valorem property taxes), and (iii) any capital gains or other
taxes, costs or expenses in connection with any transfer or conveyance of all or
any part of the Leased Property by Landlord. Tenant expressly acknowledges and
agrees that Tenant (and the Subtenants, as applicable) shall be responsible for
the payment of utilities, real estate taxes and other costs of operating the
Leased Property prior to the Commencement Date or attributable or assessed with
respect to the period prior to the Commencement Date, to the extent such costs
or expenses were not paid prior to the Commencement Date; the foregoing covenant
is made to comply with Section 10.5 of the Purchase Agreement, to reflect that
there was no pro-ration for these items at the closing under the Purchase
Agreement, and that Subtenants (as the prior owners and sellers) shall remain
responsible for these obligations under their Subleases.

8.2 Tenant’s Right to Contest Taxes. Notwithstanding the foregoing, Tenant shall
have the right, after prior written notice to Landlord, to contest at its own
expense the amount and validity of any taxes, assessments, impositions or
charges affecting the Leased Property by appropriate proceedings under
Applicable Law conducted in good faith and with due diligence and to postpone or
defer payment thereof, provided and so long as:

(a) Such proceedings shall operate to suspend the collection of such taxes,
assessments, impositions or charges with respect to the Leased Property;

 

 

 

40

Master Lease

 

 

--------------------------------------------------------------------------------






(b) Neither the Leased Property nor any part thereof would be in immediate
danger of being forfeited or lost by reason of such proceedings, postponement or
deferment; and

(c) Tenant shall have furnished Landlord with security for payment of the
contested taxes, assessments, impositions or charges which is reasonably
satisfactory to Landlord, and, in the event that the preconditions set forth in
(a) and (b) above are no longer met, Landlord shall have the right to draw upon
such security to pay and discharge the taxes, assessments, impositions or
charges in question and any liens against the Leased Property arising
thereunder.

8.3 Tax and Insurance Escrow Account. If and to the extent the Primary Lender
shall require that there be maintained with respect to the Leased Property an
escrow account for the payment of either real estate taxes or insurance premiums
or both, or if an Event of Default has occurred and remains outstanding, Tenant
shall, upon the request of Landlord, pay or cause to be paid into a separate
interest bearing account (the “Tax and/or Insurance Account”) to be maintained
by Landlord in a bank designated by Landlord (which Tax and/or Insurance Account
shall be subject to a control agreement in favor of Landlord), and which
Landlord may draw upon to pay real estate taxes or insurance premiums, as the
case may be (based on whether the escrow is required for real estate tax,
insurance premiums, or both), a reserve amount sufficient to discharge the
obligations of Tenant under Section 8.1 or Article 9 hereof (other than worker’s
compensation insurance premiums), as applicable, with respect to real estate
taxes or insurance premiums as and when they become due (such amounts, the “Tax
and/or Insurance Escrow Amount”). So long as an Event of Default is not
outstanding, the Tax and/or Insurance Account shall be drawn on only to pay real
estate taxes or insurance premiums, as applicable, when due with respect to the
Leased Property or to reimburse Tenant therefor. Upon an Event of Default and so
long as such Event of Default is continuing, Landlord may also draw upon the Tax
and/or Insurance Account to apply against any obligations of Tenant under this
Lease. If real estate taxes or insurance premiums are required to be paid into
the Tax and/or Insurance Escrow Amount hereunder, Tenant shall deposit an
initial amount into the Tax and/or Insurance Account, which together with the
monthly escrow payments to be made pursuant to the following sentence will
provide sufficient funds to pay the real estate taxes or insurance premiums (as
the case may be) when due. Thereafter, on the first Business Day of each
calendar month (so long as such escrow is required), Tenant shall deposit into
the Tax and/or Insurance Account one twelfth (1/12th) of the Tax and/or
Insurance Escrow Amount so that as each installment of insurance premiums or
real estate taxes, as applicable, becomes due and payable, there are sufficient
funds in the Tax and/or Insurance Account to pay the same. If the amount of such
insurance premiums or real estate taxes has not been definitively ascertained by
Tenant at the time when any such monthly deposit is to be paid, Landlord shall
require payment of the Tax and/or Insurance Escrow Amount based upon the amount
of premiums or real estate taxes, as applicable, paid for the preceding year,
subject to adjustment as and when the amount of such premiums or real estate
taxes are ascertained by Tenant. The Tax and/or Insurance Escrow

 

 

 

41

Master Lease

 

 

--------------------------------------------------------------------------------






Amount in the Tax and/or Insurance Account shall be and constitute additional
security for the performance of Tenant’s obligations hereunder and shall be
subject to Landlord’s security interest therein. So long as an Event of Default
is not outstanding, the Tax and/or Insurance Account shall be drawn on only to
pay real estate taxes or insurance premiums, as applicable, when due with
respect to the Leased Property or to reimburse Tenant therefor. If the amount
held in the Tax and/or Insurance Account is insufficient to pay the applicable
amount of real estate taxes or insurance premiums, as applicable, then due,
Tenant shall be responsible for payment of any such deficiency. Upon an Event of
Default and so long as such Event of Default is continuing, Landlord may also
draw upon the Tax and/or Insurance Account to apply against any obligations of
Tenant under this Lease. Landlord and Tenant shall execute such documentation as
may be necessary to create and maintain Landlord’s security interest in the Tax
and/or Insurance Account, including a control agreement in favor of Landlord.
During any periods that Tenant is required to pay into a Tax and/or Insurance
Account and so long as an Event of Default is not outstanding, Tenant’s
compliance with its obligations under this Section, constitute compliance with
its obligations for payment of real estate tax obligations under Section 8.1 or
its obligations for payment of insurance premiums required under Section 9.1
(other than worker’s compensation insurance premiums), as applicable, provided
there are sufficient funds in the Tax and/or Insurance Account to pay such taxes
and insurance premiums, as applicable, and provided that Tenant has provided
Landlord with a copy of the applicable tax bill or insurance bill with all
necessary information for payment of such bill, at least ten (10) days before
the applicable bill is be paid. If only amounts for real estate taxes or only
amounts for insurance premiums are required to be escrowed under this Section at
any time, this Section shall be construed as if references to the items not
required to be escrowed were deleted from this Section during such period. The
Tax and/or Insurance Account shall at all times contain the amount required by
Primary Lender for the payment of taxes or insurance, provided such requirement
is commercially reasonable and provided Tenant has been provided at least thirty
(30) days prior written Notice of the amount so required to be deposited.

8.4 Tax and/or Insurance Escrow Account. Notwithstanding any other language in
this Lease, if Primary Lender requires that the Tax and/or Insurance Escrow
Account be held with Primary Lender and/or be held in Primary Lender’s name,
then the Tax and/or Insurance Escrow Account will be held as required by Primary
Lender.

ARTICLE 9.

INSURANCE

9.1 General Insurance Requirements. Tenant shall, at all times during the Term
and at any other time Tenant shall be in possession of the Leased Property, keep
the Leased Property insured against the following risks in the following
amounts:

(a) “All-risk” property insurance (and to the extent applicable, Builder’s Risk
Insurance) on the Leased Improvements and all items of business personal
property, including but not limited to signs, awnings, canopies, gazebos, fences
and retaining walls, and all FF&E, including, without limitation, insurance
against loss or damage from the perils under “All Risk” (Special Cause of Loss)
form, including but not limited to the following: fire, windstorm, sprinkler
leakage, vandalism and malicious mischief, water damage, explosion of steam
boilers, pressure vessels and other similar apparatus, and other hazards

 

 

 

42

Master Lease

 

 

--------------------------------------------------------------------------------






generally included under extended coverage, all in an amount equal to one
hundred percent (100%) of the replacement value of the Leased Improvements
(excluding excavation and foundation costs), business personal property and
FF&E, without a co-insurance provision, and shall include an Agreed Value
endorsement;

(b) Ordinance or Law Coverage with limits of not less than the Leased
Improvements for Coverage A (Loss to the undamaged portion of the building),
limits not less than $500,000.00 for Coverage B (Demolition Cost Coverage), and
limits not less than $500,000.00 for Coverage C (Increased Cost of Construction
Coverage);

(c) Business income insurance to be written on “Special Form” (and on
“Earthquake” and “Flood” forms if such insurance for those risks is required)
including “Extra Expense”, without a provision for co-insurance, including an
amount of rent loss coverage payable directly to Landlord sufficient to pay at
least twelve (12) months of Rent for the benefit of Landlord, as its interest
may appear, and at least twelve (12) months of “Net Operating Income” less Rent
for the benefit of Tenant;

(d) Claims-made form commercial general liability insurance, including bodily
injury and property damage, liquor liability (if applicable), fire legal
liability, contractual liability and independent contractor’s hazard and
completed operations coverage in an amount not less than $1,000,000.00 per
occurrence and $2,000,000.00 per location, aggregate;

(e) Malpractice insurance/professional liability insurance in an amount not less
than $1,000,000.00 per claim/$3,000,000 aggregate;

(f) Flood insurance (if the applicable Leased Improvements are located in whole
or in part within an area identified as an area having special flood hazards
under the National Flood Insurance Program) for the full (100%) replacement
value of such improvements and all items of business personal property at such
Leased Improvements or any greater amount as may be required by the National
Flood Insurance Program;

(g) Worker’s compensation coverage for all persons employed by Tenant on the
Premises with statutory limits, and Employers’ Liability insurance in an amount
of at least $1,000,000.00 per accident/disease;

(h) Business auto liability insurance, including owned, non-owned and hired
vehicles for combined single limit of bodily injury and property damage of not
less than $1,000,000.00 per occurrence;

(i) Intentionally Omitted;

(j) “Earthquake” insurance, with respect to any Facilities that are currently,
or at any time in the future, located within a major earthquake disaster area,
in amount, and in such form and substance and with such limits and deductibles
as are satisfactory to Landlord and available at commercially reasonable cost;

 

 

 

43

Master Lease

 

 

--------------------------------------------------------------------------------






(k) Crime insurance covering employee theft in an amount not less than $250,000;

(l) Such additional insurance or increased insurance limits as may be reasonably
required, from time to time, by Landlord or Mortgagee (including, without
limitation, any mortgage, security agreement or other financing permitted
hereunder and then affecting the Leased Property, as well as any declaration,
ground lease or easement agreement affecting the Leased Property), provided the
same is customarily carried by a majority of comparable assisted living
facilities in the area.

Without limiting the generality of the foregoing Section 9.1(l), the required
commercial liability insurance and umbrella liability coverage limits and
deductible amounts pertaining thereto as set forth in this Article 9 shall in no
event provide less coverage (lower limits or higher deductibles) than the
Comparable Insurance Coverage (as defined below) carried on any of the other
assisted living facilities leased or owned by Tenant and its Affiliates, and the
insurance coverage for the Leased Property shall promptly be increased by Tenant
to equal any greater or increased Comparable Insurance Coverage carried or
obtained for such other facilities. For purposes of the foregoing, “Comparable
Insurance Coverage” shall mean insurance coverage levels adjusted for relevant
variations in risk and insurability characteristics between the insured
facilities being compared, including without limitation consideration of
variations in insurance coverages carried by Tenant and its Affiliates between
different insurance markets (states or other jurisdictional subdivisions) where
insured risks or insurance pricing or availability varies materially. Tenant
shall obtain increased umbrella liability coverage of not less than $10,000,000
per occurrence/aggregate, and decreased liability insurance deductibles, at such
time as the same can be obtained at commercially reasonable or economically
feasible rates for the Leased Property. Until such increased coverages are
obtained the Tenant shall provide to Landlord a thorough annual update and
review of the overall liability insurance coverage program and strategy for
Tenant and its Affiliated Persons, which shall include an analysis of market
rates for the current and desired liability insurance coverages. In addition,
Tenant shall have the right to provide commercial general liability insurance
coverage on a “claims made” basis, so long as the general liability insurance
coverages otherwise required hereunder are maintained or continued in existence
at all times throughout the Term for all periods that Tenant or its Affiliates
have had any ownership or use of the Leased Property, and evidence thereof has
been provided to Landlord.

9.2 Waiver of Subrogation. Landlord and Tenant agree that with respect to any
property loss which is covered by insurance then being carried by Landlord or
Tenant, respectively, the party carrying such insurance and suffering said loss
releases the other of and from any and all claims with respect to such loss; and
they further agree that their respective insurance companies shall have no right
of subrogation against the other on account thereof.

 

 

 

44

Master Lease

 

 

--------------------------------------------------------------------------------






9.3 General Provisions. The Facility’s allocated deductible for general
liability insurance shall not exceed $100,000 for assisted living, to the extent
commercially available, and $25,000 for workmen’s compensation insurance, to the
extent commercially available, unless any greater amounts are agreeable to both
Landlord and Tenant. The Facility’s property insurance deductible shall not
exceed $25,000 unless such greater amount is agreeable to both Landlord and
Tenant, or if a higher deductible for high hazard risks (e.g., wind or flood) is
mandated by the insurance carrier. All insurance policies pursuant to this
Article 9 shall be issued by insurance carriers having a general policy holder’s
rating of no less than A-/VII in Best’s latest rating guide, and shall contain
clauses or endorsements to the effect that (a) Landlord shall not be liable for
any insurance premiums thereon or subject to any assessments thereunder, and (b)
the coverages provided thereby will be primary and any insurance carried by any
additional insured shall be excess and non-contributory to the extent of the
indemnification obligation pursuant to Section 9.5 below. The policies described
in Section 9.1 (a), (b), (f) and (j) shall name Landlord and any Mortgagee whose
name and address has been provided to Tenant as a loss payee, or mortgagee, as
their interests may appear and to the extent of their indemnity. All such
policies described in Section 9.1 (c), (d), (e), (g), (h), (i) and (l) shall
name Landlord and any Mortgagee whose name and address has been provided to
Tenant as additional insureds, loss payees, or mortgagees, as their interests
may appear and to the extent of their indemnity. All loss adjustments shall be
payable as provided in Article 10. Tenant shall deliver certificates thereof to
Landlord prior to their effective date (and, with respect to any renewal policy,
no less than thirty (30) days prior to the expiration of the existing policy),
which certificates shall state the nature and level of coverage reported
thereby, as well as the amount of the applicable deductible. Upon Landlord’s
request, duplicate original copies of all insurance policies to be obtained by
Tenant shall be provided to Landlord by Tenant.

In the event Tenant shall fail to effect such insurance as herein required, to
pay the premiums therefor or to deliver such certificates to Landlord or any
Mortgagee at the times required, Landlord shall have the right, but not the
obligation, subject to the provisions of Section 8.3 and Section 12.4, to
acquire such insurance and pay the premiums therefor from the Tax and/or
Insurance Account, if any, or to the extent there are insufficient funds in such
Account to pay the premiums and Landlord pays for such insurance from Landlord’s
funds, then Tenant shall reimburse Landlord for the amount of payment from
Landlord’s funds, upon demand of Landlord, as Additional Rent, together with
interest accrued thereon at the Overdue Rate from the date such payment is made
until (but excluding) the date repaid.

9.4 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article 9, Tenant’s obligation to maintain the insurance herein required may be
brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant, so long as such policies otherwise
meet all requirements under this Article 9 and otherwise be acceptable to the
Primary Lender.

9.5 Indemnification of Landlord. Except as expressly provided herein, Tenant
shall protect, indemnify and hold harmless Landlord and its Mortgagee for, from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Landlord by reason of: (a) any accident, injury
to or death of persons or loss of or damage to property of third parties
occurring on or about the Leased Property or adjoining sidewalks or rights of
way under Tenant’s control, and (b) any use, misuse, condition, management,
maintenance or repair by Tenant or anyone claiming under Tenant of the Leased
Property or Tenant’s Personal Property or any litigation,

 

 

 

45

Master Lease

 

 

--------------------------------------------------------------------------------






 

proceeding or claim by Governmental Agencies relating to such use, misuse,
condition, management, maintenance, or repair thereof to which Landlord is made
a party; provided, however, that Tenant’s obligations hereunder shall not apply
to any liability, obligation, claim, damage, penalty, cause of action, cost or
expense arising from any gross negligence or willful misconduct of Landlord, its
employees, agents, contractors or invitees. Any such claim, action or proceeding
asserted or instituted against Landlord covered under this indemnity shall be
defended by counsel selected by Tenant and reasonably acceptable to Landlord, at
Tenant’s expense. Notwithstanding the foregoing, indemnification with respect to
Hazardous Substances is governed by Section 14.2. The obligations of Tenant
under this Section 9.5 shall survive the expiration or any early termination of
this Agreement.

ARTICLE 10.

CASUALTY

10.1 Notice of Casualty. If the Leased Property shall be destroyed, in whole or
in part, or damaged by fire, flood, windstorm or other casualty in excess of
$25,000.00 (a “Casualty”), Tenant shall give written notice thereof to Landlord
within one Business Day after the occurrence of the Casualty. Within 15 days
after the occurrence of the Casualty or as soon thereafter as such information
is reasonably available to Tenant, Tenant shall provide the following
information to Landlord: [i] the date of the Casualty; [ii] the nature of the
Casualty; [iii] a description of the damage or destruction caused by the
Casualty, including the type of Facility damaged and the area of the Leased
Improvements damaged; [iv] a preliminary estimate of the cost to repair,
rebuild, restore or replace the applicable Facility Property; [v] a preliminary
estimate of the schedule to complete the repair, rebuilding, restoration or
replacement of the Facility Property; [vi] a description of the anticipated
property insurance claim, including the name of the insurer, the insurance
coverage limits, the deductible amount, the expected settlement amount, and the
expected settlement date; and [vii] if Tenant determines that the Casualty has
rendered the Leased Improvements of any Facility Unsuitable for Its Permitted
Use, Notice to Landlord of Tenant’s determination, and the basis for such
determination. Tenant shall also provide such additional information in Tenant’s
possession as Landlord may reasonably request regarding the damaged Facility. If
Tenant determines that the Casualty has rendered the Leased Improvements of a
Facility Unsuitable for Its Permitted Use and provides Notice thereof to
Landlord, Landlord shall have fifteen (15) days from the date it receives such
Notice to provide Notice to Tenant if it agrees or disagrees with Tenant’s
determination. Only if both Tenant and Landlord agree shall a Facility be deemed
Unsuitable for Its Permitted Use. Tenant will provide Landlord with copies of
all correspondence to the insurer and any other information reasonably requested
by Landlord.

10.2 Restoration and Repair. If during the Term the Leased Improvements of any
Facility shall be totally destroyed and thereby rendered Unsuitable for Its
Permitted Use, then either Landlord or Tenant may, by the giving of Notice
thereof to the other party within sixty (60) days after such Casualty occurs
(the “Facility Termination Notice”), terminate this Agreement as to the
applicable Facility and all related Facility Property (a “Facility
Termination”), whereupon Landlord shall be entitled to retain the insurance
proceeds payable on account of such damage and Tenant shall pay to Landlord the
amount of any deductible and the amount of any uninsured property damage (either
because the cause was uninsured or the amount of insurance was insufficient)
(the “Tenant Payment Obligation”). Tenant further expressly acknowledges,
understands and agrees that in the event of a Facility Termination,

 

 

 

46

Master Lease

 

 

 

--------------------------------------------------------------------------------






Landlord may settle any insurance claims with respect to such property and
Tenant shall, upon request of Landlord, cooperate in any such settlement. If
during the Term, the Leased Improvements of any Facility shall be totally
destroyed or damaged by Casualty or any other cause whatsoever, but the Facility
either (i) is not rendered Unsuitable for Its Permitted Use or (ii) is rendered
Unsuitable for Its Permitted Use but neither Landlord nor Tenant terminate this
Agreement as to the Facility in the manner provided above, then Tenant shall,
subject to the provisions of Section 10.3 below, repair, reconstruct and replace
the applicable Facility Property, or the portion thereof so destroyed or
damaged, at least to the extent of the value and character thereof existing
immediately prior to such occurrence and in compliance with all Legal
Requirements, including any alterations to the Premises of the Facility required
to be made by any Governmental Agencies due to any changes in code or building
regulations (which Tenant acknowledges may increase the replacement value of the
Facility Property which Tenant will then be required to insure, due to any
changes in code or building regulations). All such restoration work shall be
started as promptly as practicable and diligently completed at Tenant’s sole
cost and expense (using available insurance proceeds). Tenant shall, however,
immediately take such action as is necessary to assure that the Facility
Property (or any portion thereof), does not constitute a nuisance or otherwise
present or constitute a health or safety hazard. Notwithstanding the foregoing,
Tenant shall have the right to elect not to repair any material casualty damage
(estimated to cost greater than $1,000,000 to repair) occurring within twelve
(12) months prior to the scheduled expiration of the then-current Term, provided
and on the condition that: (i) Tenant promptly pays to Landlord the full amount
of all deductibles applying to the insured loss, as well as of all uninsured
amounts thereof, and Landlord or its Mortgagee also receive all property
insurance proceeds in connection with such damage; (ii) Tenant has provided
adequate assurance that applicable business interruption insurance will continue
to be available through the end of the then-current Term to cover all resulting
loss of income or else adequate security therefor as requested by Landlord; and
(iii) Tenant, at Tenant’s sole cost and expense, properly secures and protects
and preserves any damaged portion of the Facility in such a fashion as to insure
the safety of all Facility Residents, guests, invitees and others (to the extent
that such persons are reasonably expected to continue to occupy or come upon the
relevant portions of the Facility), and the value of the affected improvements.

10.3 Escrow and Disbursement of Insurance Proceeds. If a Facility Termination
does not occur pursuant to Section 10.2, then in the event of a Casualty
resulting in a loss to the Leased Improvements and/or FF&E with respect to the
Facility in an amount greater than Fifty Thousand and No/100 Dollars
($50,000.00) (as determined by an architect or engineer selected by Landlord),
the proceeds of all property insurance policies payable with respect to the
Casualty shall be deposited in Landlord’s name in an escrow account at a bank or
other financial institution designated by Landlord, and shall be used by Tenant
for the repair, reconstruction or restoration of the applicable Facility
Property substantially to the same condition as existed immediately prior to
such damage or destruction. Tenant shall, at the time of establishment of such
escrow account and from time to time thereafter until said work shall have been
completed and paid for, furnish Landlord with adequate evidence acceptable to
Landlord that at all times the undisbursed portion of the escrowed insurance
proceeds, together with any funds made available by Tenant, is sufficient to pay
for the repair, reconstruction or restoration in its entirety. Landlord may, at
its option, require, prior to advancement of said escrowed insurance proceeds
(i) approval of plans and specifications by an architect or other design
professional appropriate under the circumstances and approved by Landlord and
Tenant (which approval shall not be

 

 

47

Master Lease

 

 

--------------------------------------------------------------------------------






unreasonably withheld or delayed), (ii) general contractors’ estimates,
(iii) architect’s certificates, (iv) unconditional lien waivers of general
contractors, if available, (v) evidence of approval by all Governmental Agencies
and other regulatory bodies whose approval is required, and (vi) such other
terms as a Mortgagee or lender of Landlord may reasonably require. The escrowed
insurance proceeds shall be disbursed by Landlord, not more than monthly, upon
(i) certification of the architect or engineer selected by Tenant and approved
by Landlord and having supervision of the work that such amounts are the amounts
paid or payable for the repair, reconstruction or restoration and (ii) submittal
by Tenant of a written requisition and substantiation therefor on AIA Forms G702
and G703 (or on such other form or forms as may be reasonably acceptable to
Landlord). Tenant shall obtain, and make available to Landlord, receipted bills
(if available) and, upon completion of said work, full and final waivers of
lien. In the event of a Casualty resulting in a loss payment for the Leased
Improvements and/or FF&E with respect to the Facility in an amount equal to or
less than the amount stated above, the proceeds shall be paid to Tenant, and
shall be applied towards repair, reconstruction and restoration. Any and all
loss adjustments with respect to losses payable hereunder in excess of $50,000
shall require the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed. All salvage resulting from any
risk covered by insurance shall belong to Tenant, provided any rights to the
same have been waived by the insurer. In addition, notwithstanding anything in
this Agreement to the contrary, Tenant shall be strictly liable and solely
responsible for the amount of any deductible and shall pay for all repairs,
reconstruction or alterations up to the full amount of such deductible (and
provide evidence of such payment to Landlord by documentation reasonably
acceptable to Landlord) before any insurance proceeds are used for repairs,
reconstruction or alterations.

10.4 No Abatement of Rent. Unless a Facility Termination occurs pursuant to
Section 10.2 above, this Agreement shall remain in full force and effect and
Tenant’s obligation to make all payments of Rent and to pay all Additional
Charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any Casualty to the Leased Property (provided that
Landlord shall credit against such payments any amounts paid to Landlord or
Mortgagee as a consequence of such damage under any business interruption
insurance obtained by Tenant hereunder; if any amounts are not so credited, Rent
shall be abated by the amount that should have been so credited). The provisions
of this Article 10 shall be considered an express agreement governing any event
of Casualty involving the Leased Property and, to the maximum extent permitted
by law, Tenant hereby waives the application of any local or State statute, law,
rule, regulation or ordinance in effect during the Term which provides for such
abatement.

10.5 Tenant’s Property and Business Interruption Insurance. All insurance
proceeds payable by reason of any loss of or damage to any Tenant Personal
Property and the business interruption insurance maintained for the benefit of
Tenant shall be paid to Tenant; provided, however, no such payments shall
diminish or reduce the rent loss or other insurance payments otherwise payable
to or for the benefit of Landlord hereunder.

10.6 Restoration of Tenant Property. If Tenant is required to restore any part
of the Leased Property as hereinabove provided, Tenant shall restore or replace
such alterations and improvements and Tenant Personal Property with improvements
or items of the same or better quality and utility in the operation of the
applicable Facility Property in a manner reasonably acceptable to Landlord and
Mortgagee.

 

 

 

48

Master Lease

 

 

--------------------------------------------------------------------------------






10.7 Waiver. Tenant hereby waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property and agrees
that its rights shall be limited to those set forth in Section 10.2.

10.8 Effect of Facility Termination. The Facility Termination shall occur
fifteen (15) days after the delivery of the Facility Termination Notice to the
other party to this Agreement, or if such day is not a Business Day, then the
next Business Day (“Facility Termination Date”). The applicable Facility (and
all related Facility Property) shall be surrendered to Landlord on the Facility
Termination Date; Tenant shall not be required to restore the Facility Property
as would otherwise be required by Section 2.5 but Tenant shall be obligated to
pay the Tenant Payment Obligation in lieu thereof. This Lease shall continue in
full force and effect as to all the remaining Leased Property other than the
Facility Property being surrendered, except as otherwise provided herein. Upon
the Facility Termination Date, Landlord’s Investment shall be deemed reduced by
the amount of Landlord’s Investment allocated to the Facility being surrendered
(based on the original acquisition price as allocated on Exhibit L hereto plus
any Landlord Expansion Payments with respect to such Facility and the Facility’s
allocable share of any Earn Out Payment) (the “Allocated Facility Landlord’s
Investment”). The annual Minimum Rent and Additional Minimum Rent amounts
applicable to the remaining Leased Property shall be reduced as of the Facility
Termination Date by a proportionate amount equal to the annual Minimum Rent and
Additional Minimum Rent amount then in effect multiplied by a fraction, the
numerator of which is the Allocated Facility Landlord’s Investment for the
damaged Facility, and the denominator of which is the aggregate amount of
Landlord’s Investment for all of the Leased Property (including for the damaged
Facility) as of the date immediately prior to the Facility Termination Date.

10.9 Mortgagee Action. If the property insurance proceeds are not made available
to Tenant for repair, reconstruction or restoration of the applicable Facility
Property as provided in Section 10.3, based on any option or right exercised by
any Mortgagee or provisions of any Facility Mortgage, then (i) Tenant may, by
the giving of a Facility Termination Notice to Landlord and Mortgagee within
thirty (30) days after Tenant receives actual notice that insurance proceeds
will not be made available to Tenant for repair, reconstruction or restoration
or that Mortgagee has exercised or intends to exercise a right or option to
apply the insurance proceeds to indebtedness of Landlord (“Applied Casualty
Proceeds”) or to uses other than repair, reconstruction or restoration of the
applicable Facility Property, terminate this Agreement as to the applicable
Facility and all related Facility Property (a “Facility Termination”), with all
the same effect as a Facility Termination pursuant to Section 10.2, including
without limitation, Tenant’s obligation to pay the Tenant Payment Obligation,
and the occurrence of a Facility Termination Date fifteen (15) days after the
delivery of the Facility Termination Notice to the Landlord and Mortgagee (at
such address as Tenant has for Mortgagee), or if such day is not a Business Day,
then the next Business Day, with the same effect as provided in Section 10.8,
provided, however, that if an Event of Default has occurred and is continuing
under this Lease, Tenant may give a Facility Termination Notice under this
Section 10.9 only if the estimated cost to repair, reconstruct or restore the
applicable Facility Property exceeds $100,000,or (ii) Tenant, at its option, may
elect to repair or rebuild the applicable Facility Property and continue to
lease the applicable Facility property even though Mortgagee has not made the
insurance proceeds available for rebuilding. In either such event, Landlord’s
Investment shall be reduced by the amount of the Applied Casualty Proceeds, and
Rent shall be reduced pursuant to the terms of

 

 

49

Master Lease

 

 

--------------------------------------------------------------------------------






Section 3.2.1; provided that if an Event of Default has occurred and is
continuing under this Lease, the Landlord’s Investment and Rent shall not be
reduced unless the estimated cost to repair, reconstruct or restore the
applicable Facility Property exceeds $100,000.

10.10 Landlord’s Right to Repair or Rebuild. Notwithstanding Section 10.9 above,
within ten (10) days of Landlord’s receipt of Tenant’s Facility Termination
Notice, Landlord may notify Tenant that Landlord intends promptly to repair or
rebuild the applicable Facility Property even though Mortgagee has not made the
insurance proceeds available for rebuilding. In such event, Landlord’s
Investment initially shall be deemed reduced by the amount of the Applied
Casualty Proceeds and Minimum Rent and Additional Minimum Rent shall be reduced
pursuant to the terms of Section 3.2.1. Upon Landlord’s completion of the
repairs to the Facility Property, as mutually agreed upon by Landlord and Tenant
in their reasonable discretion, Landlord’s Investment shall increase back to the
amount of Landlord’s Investment prior to the application of the Applied Casualty
Proceeds, and Minimum Rent and Additional Minimum Rent shall be increased
pursuant to the terms of Section 3.2.1.

ARTICLE 11.

CONDEMNATION

11.1 Total Condemnation, Etc. If the whole of a Facility Property shall be taken
or condemned for any public or quasi-public use or purpose, by right of eminent
domain or by purchase in lieu thereof, or if a substantial portion of the
Facility Property shall be so taken or condemned that the portion or portions
remaining is or are not sufficient and suitable, in the mutual reasonable
judgment of Landlord and Tenant, for the continued operation thereof as required
herein, so as to effectively render the Facility Unsuitable for Its Intended
Use, then this Lease shall terminate with respect to such Facility Property only
(without prejudice to Landlord’s and Tenant’s respective rights to an award
under Section 11.3 below), as of the date on which the Condemnor takes
possession (“Facility Condemnation Termination Date”). If the Facility
Condemnation Termination Date occurs during the Initial Term, the Landlord’s
Investment amount shall be reduced by the actual net award for such taking or
condemnation and the Minimum Rent and Additional Minimum Rent shall be
re-calculated by multiplying the reduced amount of Landlord’s Investment by the
“Lease Rate” (as set forth in Exhibit C) for the then current Accounting Year.
If the Facility Condemnation Termination Date occurs during an Extended Term,
the “Lease Rate” shall be calculated from the last Accounting Year of the
Initial Term to the then current Accounting Year, with 3% annual increases each
Accounting Year except for the first Accounting Year of any Extended Term, for
which the percentage increase shall be the actual percentage increase in the
Minimum Rent occurring in the first Accounting Year of any Extended Term. Any
portion of the applicable Facility Property not so taken or condemned shall be
surrendered by Tenant to Landlord on the Facility Condemnation Termination Date,
but Tenant shall have no obligation with respect to the condition of the
property so surrendered or any obligation to restore the Facility Property under
Section 2.5.

11.2 Partial Condemnation. If a portion of the Premises of a Facility is taken,
and the portion or portions remaining can, in the mutual reasonable judgment of
Landlord and Tenant, be adapted and used for the conduct of Tenant’s business
operation in accordance with the terms of this Agreement, such that the Facility
Property is not effectively rendered Unsuitable for Its Intended Use, then the
Tenant shall, utilizing condemnation proceeds paid to Landlord or Mortgagee from
the Condemnor, promptly restore the remaining portion or portions thereof to a

 

 

 

50

Master Lease

 

 

--------------------------------------------------------------------------------






condition comparable to their condition at the time of such taking or
condemnation, less the portion or portions lost by the taking pursuant to plans
and specifications and other design and construction contracts acceptable to
Landlord and Primary Lender, and this Agreement shall continue in full force and
effect except that the Minimum Rent and Additional Minimum Rent payable
hereunder shall, if necessary, be equitably adjusted as described in Section
11.3 taking into account the net reduction in Landlord’s Investment to the
extent the condemnation proceeds were distributed to Landlord or applied to any
Facility Mortgage.

11.3 Disbursement of Award. The entire award for the Facility Property or the
portion or portions thereof so taken shall be apportioned between Landlord and
Tenant as follows: (a) if this Agreement terminates as to the Facility Property
due to a taking or condemnation, Landlord shall be entitled to the entire award;
provided, however, that any portion of the award expressly made for the taking
of Tenant’s leasehold interest in the Facility Property, loss of business during
the remainder of the Term, and the taking of Tenant Personal Property shall be
the sole property of and payable to Tenant, and (b) if this Agreement does not
terminate as to the Facility Property due to such taking or condemnation, Tenant
shall be entitled to the award to the extent required for restoration of the
Facility Property, and Landlord shall be entitled to the balance of the award
not applied to restoration. Rent shall be adjusted based upon the net proceeds
received by Landlord (or any Mortgagee) for its own account after payment of any
amounts due to Tenant and any related parties, which net proceeds shall reduce
the Landlord’s Investment by the amount thereof. In any condemnation
proceedings, Landlord and Tenant shall each seek its own award in conformity
herewith, at its own expense. If this Agreement does not terminate as to the
Facility Property due to a taking or condemnation, Tenant shall, with due
diligence, restore the remaining portion or portions of the Facility Property in
the manner hereinabove provided. In such event, the proceeds of the award to be
applied to restoration shall be deposited with a bank or financial institution
designated by Landlord as if such award were insurance proceeds, and the amount
so deposited will thereafter be treated in the same manner as insurance proceeds
are to be treated under Section 10.3 of this Agreement until the restoration has
been completed and Tenant has been reimbursed for all the costs and expenses
thereof. If the award is insufficient to pay for the restoration, Tenant shall
be responsible for the remaining cost and expense of such restoration.

11.4 No Abatement of Rent. Except to the extent this Agreement may be terminated
with respect to a Facility Property pursuant to Section 11.1, and except to the
extent otherwise provided in this Article 11, this Agreement shall remain in
full force and effect and Tenant’s obligation to make all payments of Rent,
Additional Charges, and any other amounts due hereunder as and when required
under this Agreement shall remain unabated during the Term notwithstanding any
Condemnation. The provisions of this Article 11 shall be considered an express
agreement governing any Condemnation involving the Leased Property and, to the
maximum extent permitted by law, no local or State statute, law, rule,
regulation or ordinance in effect during the Term which provides for such
abatement shall have any application in such case.

11.5 Disputes. If Landlord and Tenant cannot agree in respect of any matters to
be determined under this Article, a determination shall be requested of the
court having jurisdiction over the taking or Condemnation; provided, however,
that if said court will not accept such matters for determination, either party
may have the matters determined by a court otherwise having jurisdiction over
the parties.

 

 

 

51

Master Lease

 

 

--------------------------------------------------------------------------------






11.6 Mortgagee Action. If the condemnation proceeds are not made available to
Tenant as required by Section 11.2 for restoration of the Facility Property,
then (i) Tenant may, by the giving of a Facility Termination Notice to Landlord
and Mortgagee within thirty (30) days after Tenant receives actual notice that
the condemnation proceeds will not be made available to Tenant for restoration
as required by Section 11.2 or that Mortgagee has exercised or intends to
exercise a right or option not to make condemnation proceeds available for
restoration, terminate this Agreement as to the applicable Facility Property as
of the Facility Condemnation Termination Date, with the same force and effect as
if the Landlord and Tenant had mutually agreed that the taking or condemnation
rendered the Facility Unsuitable for its Intended Use pursuant to Section 11.1,
or (ii) Tenant, at its option, may elect to repair or restore the applicable
Facility Property and continue to lease the applicable Facility property even
though Mortgagee has not made the condemnation proceeds available for
rebuilding. In either such event, Landlord’s Investment shall be reduced by the
amount of net condemnation proceeds provided to Landlord or applied to the
indebtedness of Landlord, and Rent shall be reduced pursuant to the terms of
Section 3.2.1, provided that if an Event of Default has occurred and is
continuing under this Lease, the Landlord’s Investment and Rent shall not be
reduced unless the estimated cost to repair or restore the applicable Facility
Property exceeds $100,000.

11.7 Landlord’s Right to Repair or Restore. Notwithstanding Section 11.6 above,
within ten (10) days of Landlord’s receipt of Tenant’s Facility Termination
Notice, Landlord may notify Tenant that Landlord intends to repair or restore
the applicable Facility Property even though Mortgagee has not made the
condemnation proceeds available for restoration. In such event, Landlord’s
Investment initially shall be deemed reduced by the amount of the net
condemnation proceeds provided to Landlord or applied to the indebtedness of
Landlord and Rent shall be reduced pursuant to the terms of Section 3.2.1. Upon
Landlord’s completion of the repairs or restoration to the Facility Property, as
mutually agreed upon by Landlord and Tenant in their reasonable discretion,
Landlord’s Investment shall be increased by the amount expended by Landlord for
such repair or restoration (but not above the amount of Landlord’s Investment as
existing prior to the application of the amount of the net condemnation proceeds
provided to Landlord or applied to the indebtedness of Landlord), and Rent shall
be increased pursuant to the terms of Section 3.2.1.

ARTICLE 12.

DEFAULTS AND REMEDIES

12.1 Events of Default. Each of the following events shall be an “Event of
Default” hereunder by Tenant and shall constitute a breach of this Agreement:

(a) If Tenant shall fail to (i) pay, when due, any Rent due hereunder; (ii) make
monthly deposits into the Reserve Account as required by Section 5.2; or (iii)
make monthly deposits into the Tax and/or Insurance Account, if any, as required
by Section 8.3, and such failure in each such event shall continue for a period
of ten (10) days after such amounts become due and payable.

(b) If Tenant shall fail to pay or cause to be paid any Additional Charge when
due or any other monetary obligation of Tenant under this Lease when due, and
such failure in each such event shall continue for a period of ten (10) days
after written notice thereof from Landlord to Tenant; or if Tenant or

 

 

 

52

Master Lease

 

 

--------------------------------------------------------------------------------






any Subtenant shall fail to pay or cause to be paid any other monetary
obligation of Tenant or any Subtenant under any other agreement now or in the
future entered into by Tenant or any Subtenant with Landlord (“Other
Agreement”), and such failure in each such event shall continue for a period of
ten (10) days after written notice thereof from Landlord to Tenant or the
Subtenant, as applicable.

(c) If Tenant or Subtenant shall violate or fail to comply with or perform any
other term, provision, covenant, agreement or condition to be performed or
observed by Tenant or Subtenant under this Agreement or any Other Agreement
which is not otherwise identified in this Section 12.1, and such violation or
failure shall continue for a period of thirty (30) days after written notice
thereof from Landlord or such shorter cure period as may be provided for herein
(or in such Other Agreement, as applicable); provided, however, if such
violation or failure is incapable of cure by Tenant or Subtenant within such
thirty (30) days after Tenant’s and Subtenant’s diligent and continuous efforts
to cure the same, Tenant and Subtenant shall have an additional period of sixty
(60) days to cure the same.

(d) If any assignment, transfer, sublease, or mortgage or deed of trust
encumbrance shall be made or deemed to be made by Tenant that is in violation of
the provisions of this Agreement.

(e) If Tenant or any Subtenant shall cease operation of the actual and
continuous business contemplated by this Agreement to be conducted by Tenant at
any of the Facilities (and such cessation is not the result of Casualty,
Condemnation or renovation and accompanying restoration, is not otherwise
permitted by Landlord or by the express provisions of this Lease, and is not the
result of a Legal Requirement or during an emergency or as may be required in
connection with an interruption of utilities to a Facility); or if Tenant shall
vacate, desert or abandon any Facility (except as expressly permitted in this
Lease); or if any Facility shall become empty or unoccupied (except as provided
in this subsection); or if any Facility or any material portion thereof is used
or are permitted to be used for any purpose, or for the conduct of any activity,
other than the Permitted Use.

(f) If, at any time during the Term, Tenant, Subtenant or any other Guarantor
shall file in any court, pursuant to any statute of either the United States or
of any State, a petition in bankruptcy or insolvency, or for reorganization or
arrangement, or for the appointment of a receiver or trustee of all or any
material portion of Tenant’s property, including, without limitation, the
leasehold interest in the Leased Property, or if Tenant, Subtenant or other
Guarantor shall make an assignment for the benefit of its creditors or petitions
for or enters into such an arrangement with its creditors.

(g) If, at any time during the Term, there shall be filed against Tenant, any
Subtenant or any other Guarantor in any court pursuant to any statute of the
United States or a Facility State, a petition in bankruptcy or

 

 

53

Master Lease

 

 

--------------------------------------------------------------------------------






insolvency, or for reorganization, or for the appointment of a receiver or
trustee of all or a material portion of Tenant’s property, including, without
limitation, the leasehold interest in the Leased Property, and any such
proceeding against Tenant, any Subtenant or any other Guarantor shall not be
dismissed within sixty (60) days following the commencement thereof.

(h) If Tenant’s or any Subtenant’s leasehold interest in the Leased Property or
any property located in or on the Premises and having a value of at least
$100,000 (including without limitation Tenant Personal Property and the FF&E
Replacements) shall be seized under any levy, execution, attachment or other
process of court where the same shall not be vacated or stayed on appeal or
otherwise within thirty (30) days thereafter, or if Tenant’s or any Subtenant’s
leasehold interest in the Leased Property is sold by judicial sale and such sale
is not vacated, set aside or stayed on appeal or otherwise within thirty (30)
days thereafter.

(i) If any Facility Permit material to the Facility’s operation for its
Permitted Use is at any time suspended and the suspension is not stayed pending
appeal within ten (10) days, or are voluntarily terminated without the prior
written consent of Landlord.

(j) If any Governmental Agencies having jurisdiction over the operation of the
Facilities removes five (5) or more of the total number of patients or residents
located at a single Facility by reason of a violation of Legal Requirements
(other than as necessitated by a Casualty, Condemnation or other Force Majeure
or by reason of temporary emergency).

(k) If Tenant or any Subtenant voluntarily transfers ten (10) or more patients
or residents out of any single Facility (other than to another Facility under
this Lease) in any one (1) calendar year period (except as necessitated by a
Casualty, Condemnation or other Force Majeure), provided that any such transfer
to a different type of care facility as a result of such patient’s or resident’s
special needs that cannot be met at the Facility shall not be deemed a voluntary
transfer.

(l) If Tenant or any Subtenant fails to give notice to Landlord not later than
ten (10) days after Tenant’s receipt of any fine notice from any Government
Agency relating to a Major Violation at a Facility.

(m) If Tenant fails to notify Landlord within two (2) Business Days after
receipt of notice by Tenant or any Subtenant from any Governmental Agency
terminating or suspending or reflecting a material risk of an imminent
termination or suspension, of any material Permit relating to operation of the
Facility.

(n) If Tenant or any Subtenant fails during the Term to cure or abate any Major
Violation occurring during the Term that is claimed by any Governmental Agency
of any law, order, ordinance, rule or regulation pertaining to the operation of
the Facility, and within the time permitted by such authority for such cure or
abatement.

 

 

 

54

Master Lease

 

 

--------------------------------------------------------------------------------






(o) The failure of Tenant or any Subtenant to correct, within the time deadlines
set by any Governmental Agency, any deficiency which would result in the
following actions by such agency with respect to the Facility:

(i) a termination of any Reimbursement Contract or any Permit material to the
operation of any Facility; or

(ii) the issuance of a stop placement order or ban on new admissions generally
for any Facility.

(p) If a final unappealable determination is made by applicable state
authorities of the revocation or limitation of any Permit required for the
lawful operation of any Facility in accordance with its Permitted Use or there
occurs the loss or material limitation of any Permit under any other
circumstances under which Tenant is required to cease its operation of any
Facility in accordance with its Permitted Use at the time of such loss or
limitation.

(q) If Tenant or any Subtenant or the Facility should be assessed fines or
penalties by any state health or licensing agency having jurisdiction over such
Persons or the Facility in excess of $25,000.00 for any single Facility in any
Fiscal Year.

(r) If Eby or Manager shall default in its obligations under its respective
Guaranty and such default shall not be cured within any applicable grace or cure
period provided under this Lease or the Guaranty; or if Eby, Manager or Wabash
Bickford Cottage, L.L.C. shall default in their respective obligations under any
other agreement now or in the future entered into with Landlord, CIT Healthcare,
LLC, or any Affiliate of either such entity, which default is material in
relation to this Lease, and which default is not cured within any applicable
grace or cure period, provided that Eby, Manager or Wabash Bickford Cottage,
L.L.C. shall at a minimum have had a cure period of at least ten (10) days after
notice of the applicable default under any such other agreement.

(s) If the Minimum Rent Coverage falls below the then minimum required Minimum
Rent Coverage ratio described in Section 17.8.3.

12.2 Remedies on Default. If any of the Events of Default hereinabove specified
shall occur, Landlord, at any time thereafter, shall have and may exercise any
of the following rights and remedies:

(a) Landlord may, pursuant to written notice thereof to Tenant, immediately
terminate this Agreement and, peaceably or pursuant to appropriate legal
proceedings, re-enter, retake and resume possession of the Leased Property for
Landlord’s own account without liability for trespass (Tenant hereby waiving

 

 

 

55

Master Lease

 

 

--------------------------------------------------------------------------------






any right to notice or hearing prior to such taking of possession by Landlord)
and, for Tenant’s breach of and default under this Agreement, recover
immediately from Tenant any and all sums and damages due or in existence at the
time of such termination, including, without limitation, (i) all Rent and other
sums, charges, payments, costs and expenses agreed and/or required to be paid by
Tenant to Landlord hereunder prior to such termination, (ii) all costs and
expenses of Landlord in connection with the recovery of possession of the Leased
Property, including reasonable attorney’s fees based upon services rendered at
hourly rates and court costs, and (iii) all costs and expenses of Landlord in
connection with any reletting or attempted reletting of the Leased Property or
any part or parts thereof, including, without limitation, brokerage fees,
advertising costs, reasonable attorney’s fees based upon services rendered at
hourly rates based upon service rendered at hourly rates and the cost of any
alterations or repairs or tenant improvements which may be reasonably required
to so relet the Leased Property, or any part or parts thereof.

(b) Landlord may, pursuant to any prior notice required by law, and without
terminating this Agreement, peaceably or pursuant to appropriate legal
proceedings, re-enter, retake and resume possession of the Leased Property or
any part thereof for the account of Tenant, make such alterations of and repairs
and improvements to the Leased Property or part thereof as may be reasonably
necessary in order to relet the same or any part or parts thereof and, directly
or through a qualified management or operating company which may include an
Affiliated Person of Landlord, operate and manage the applicable Leased
Property, and relet or attempt to relet the applicable Leased Property or any
part or parts thereof for such term or terms (which may be for a term or terms
extending beyond the Term), at such rents and upon such other terms and
provisions as Landlord, in its reasonable discretion, may deem advisable. Upon
Landlord’s request, Tenant agrees to either (i) assign to Landlord or Landlord’s
assignee, Tenant’s interest in its management agreement with the operator of the
applicable Leased Property or (ii) cause the operator of the applicable Leased
Property to transfer the employees currently employed by the operator at the
applicable Leased Property to Landlord or Landlord’s assignee. If Landlord or
Landlord’s assignee takes possession and control of the Leased Property or part
thereof and operates the same, Tenant shall, for so long as Landlord is actively
operating such Leased Property, have no obligation to operate the Leased
Property but agrees that Landlord, any contract manager or operator, or any new
tenant or sublessee may, to the extent permitted by law, operate the Facility
under Tenant’s or Subtenant’s Permits, including its Medicaid and Medicare
provider agreements, if any, until same are issued in the name of the Landlord
or the new manager/operator or tenant or sublessee, as applicable. If Landlord
relets or attempts to relet the Leased Property or part thereof, or obtains a
contract manager or operator for the Leased Property, Landlord shall at its sole
discretion determine the terms and provisions of any new lease or sublease, or
management or operating agreement, and whether or not a particular proposed
manager or operator, or new tenant or sublessee, is acceptable to Landlord. Upon
any such reletting, or the operation of the Leased Property or part thereof by a

 

 

56

Master Lease

 

 

--------------------------------------------------------------------------------






contract manager or operator, all rents or incomes received by the Landlord from
such reletting or otherwise from the operation of the Leased Property shall be
applied, (i) first, to the payment of all costs and expenses of recovering
possession of the Leased Property, (ii) second, to the payment of any costs and
expenses of such reletting and or operation, including brokerage fees,
advertising costs, reasonable attorney’s fees based upon service rendered at
hourly rates, a management fee not to exceed seven percent (7%) of the gross
revenues generated, and the cost of any alterations and repairs reasonably
required for such reletting or operation of the Leased Property; (iii) third, to
the payment of any indebtedness, other than Rent, due hereunder from Tenant to
the Landlord, (iv) fourth, to the payment of all Rent and other sums due and
unpaid hereunder, and (v) fifth, the residue, if any, shall be held by the
Landlord and applied in payment of future Rent as the same may become due and
payable hereunder. If the rents received from such reletting or net income from
the operation of the Leased Property during any period shall be less than the
Rents and Additional Charges required to be paid during that period by the
Tenant hereunder, Tenant shall promptly pay any such deficiency to the Landlord
and failing the prompt payment thereof by Tenant to Landlord, Landlord shall
immediately be entitled to institute legal proceedings for the recovery and
collection of the same. Such deficiency shall be calculated and paid at the time
each payment of Minimum Rent or any other sum shall otherwise become due under
this Agreement, or, at the option of Landlord, at the end of the Term. Landlord
shall, in addition, be immediately entitled to sue for and otherwise recover
from Tenant any other damages occasioned by or resulting from any abandonment of
the Leased Property or other breach of or default under this Agreement other
than a default in the payment of Rent. No such re-entry, retaking or resumption
of possession of the Leased Property by the Landlord for the account of Tenant
shall be construed as an election on the part of Landlord to terminate this
Agreement unless a written notice of such intention shall be given to the Tenant
or unless the termination of this Agreement be decreed by a court of competent
jurisdiction. Notwithstanding any such re-entry and reletting or attempted
reletting of the Leased Property or any part or parts thereof for the account of
Tenant without termination, Landlord may at any time thereafter, upon written
notice to Tenant, elect to terminate this Agreement or pursue any other remedy
available to Landlord for Tenant’s previous breach of or default under this
Agreement.

(c) Landlord may, without re-entering, retaking or resuming possession of the
Leased Property, sue for all Rent and all other sums, charges, payments, costs
and expenses due from Tenant to Landlord hereunder either: (i) as they become
due under this Agreement, or (ii) at Landlord’s option, terminate this Lease,
and to the extent permitted by Applicable Law, accelerate the maturity and due
date of the whole or any part of the Rent for the entire then-remaining
unexpired balance of the Term, and may recover the accelerated amount of such
Rent (discounted to present value using the 10-year U.S. Treasury security rate
with a maturity date closest to the expiration date of the lease term) less the
fair rental value of the Leased Property for the then-

 

 

57

Master Lease

 

--------------------------------------------------------------------------------






remaining unexpired balance of the Term (discounted to present value using the
10-year U.S. Treasury security rate with a maturity date closest to the
expiration date of the lease term and taking into account reasonable costs of
re-leasing the Leased Property and preparing the Leased Property for re-leasing)
together with (but without duplication) any other damages for breach or default
of Tenant’s obligations hereunder in existence at the time of such acceleration.
Landlord may then proceed to recover and collect all such unpaid Rent and other
sums so sued for from Tenant by distress, levy, execution or otherwise.
Regardless of which of the foregoing alternative remedies is chosen by Landlord
under this subparagraph (c), Landlord shall not be required to relet the Leased
Property nor exercise any other right granted to Landlord pursuant to this
Agreement, nor, except as may be required by Applicable Laws, shall Landlord be
under any obligation to minimize or mitigate Landlord’s damages or Tenant’s loss
as a result of Tenant’s breach of or default under this Agreement.

(d) Landlord may, in addition to any other remedies provided herein, enter upon
the Leased Property or any portion thereof and take possession of (i) any and
all of Tenant Personal Property and other personal property of Tenant granted to
Landlord as collateral hereunder or under that Tenant Security Agreement
executed by Tenant in favor of Landlord as of the date of this Lease (“Tenant
Security Agreement”), but excluding the “Excluded Collateral” as defined in the
Tenant Security Agreement, (ii) information contained in Tenant’s books and
records necessary to operate the Leased Property, but not the books and records,
(iii) apply any Reserve or other escrow account maintained pursuant to this
Lease, and (iv) the bank accounts concerning, or established for, the Leased
Property, without liability for trespass or conversion (Tenant hereby waiving
any right to notice or hearing prior to such taking of possession by Landlord)
and sell the same by public or private sale, after giving Tenant reasonable
notice of the time and place of any public or private sale, at which sale
Landlord or its assigns may purchase all or any portion of the Tenant personal
property, if any, unless otherwise prevented by law. Unless otherwise provided
by law and without intending to exclude any other manner of giving Tenant
reasonable notice, the requirement of reasonable notice shall be met if such
notice is given at least ten (10) days before the date of sale. The proceeds
from any such disposition, less all expenses incurred in connection with the
taking of possession, holding and selling of such property (including reasonable
attorneys’ fees based upon services rendered at hourly rates) shall be credited
against Rent which is due hereunder. Notwithstanding the foregoing, Landlord
shall have no rights under this Lease or otherwise to sell or use any of the
Excluded Trademarks.

(e) Tenant acknowledges that one of the rights and remedies available to
Landlord under Applicable Law is to apply to a court of competent jurisdiction
for the appointment of a receiver to collect the rents, issues, profits and
income of the Leased Property and to manage the operation of the Leased
Property. Tenant hereby further acknowledges that the revocation, suspension or
material limitation of the certification of the Leased Property for provider
status

 

 

58

Master Lease

 

--------------------------------------------------------------------------------






under Medicare or Medicaid (or successor programs) and/or the revocation,
suspension or material limitation of the license of the Leased Property as a
assisted living facility under the laws of the Facility States will materially
and irreparably impair the value of Landlord’s investment in the Leased
Property. Therefore, in any of such events (unless stayed pending appeal within
ten (10) days of such revocation, suspension or material limitation), and in
addition to any other right or remedy of Landlord under this Agreement, Landlord
may petition any appropriate court for appointment of a receiver to manage the
operation of the Leased Property (or any portion thereof as to which Tenant has
suffered the revocation, suspension or material limitation of any license), to
collect and disburse all rents, issues, profits and income generated thereby and
to preserve or replace to the extent possible the operating license and provider
certification of the Leased Property or to otherwise substitute the licensee or
provider thereof. The receiver shall be entitled to a reasonable fee for his
services as receiver. All such fees and other expenses of the receivership
estate shall be payable as Additional Charges under this Agreement. Tenant
hereby irrevocably stipulates to the appointment of a receiver under such
circumstances and for such purposes and agrees not to contest such appointment.

(f) In addition to the remedies hereinabove specified and enumerated, Landlord
shall have and may exercise the right to invoke any other remedies allowed at
law or in equity as if the remedies of re-entry, unlawful detainer proceedings
and other remedies were not herein provided. Accordingly, the mention in this
Agreement of any particular remedy shall not preclude Landlord from having or
exercising any other remedy at law or in equity. Nothing herein contained shall
be construed as precluding the Landlord from having or exercising such lawful
remedies as may be and become necessary in order to preserve the Landlord’s
right or the interest of the Landlord in the Leased Property and in this
Agreement, even before the expiration of any notice periods provided for in this
Agreement, if under the particular circumstances then existing the allowance of
such notice periods will prejudice or will endanger the rights and estate of the
Landlord in this Agreement and in the Leased Property. In addition, any
provision of this Agreement to the contrary notwithstanding, no provision of
this Agreement shall delay or otherwise limit Landlord’s right to seek
injunctive relief or Tenant’s obligation to comply with any such injunctive
relief.

(g) With respect to the Collateral or any portion thereof and Landlord’s
security interest therein, Landlord may exercise all of its rights as secured
party under Article 9 of the Uniform Commercial Code. Landlord may sell the
Collateral by public or private sale upon ten days’ notice to Tenant and
Subtenant.

(h) If the applicable Event of Default is attributable to a single Facility, not
cured within any applicable time period, and if Landlord is not willing to waive
the applicable Default, Landlord may, without limiting its rights hereunder to
terminate this Lease in its entirety, pursuant to written notice thereof to
Tenant, terminate this Agreement as to the applicable Facility and

 

 

59

Master Lease

 

--------------------------------------------------------------------------------






continue this Agreement as a lease of the remaining Leasehold Property or may
exercise its other remedies hereunder with respect to the applicable Facility.
Upon any such termination as a Facility, Landlord shall have the remedies
otherwise specified above for a termination, but limited to the terminated
Facility Property, and the Minimum Rent and Additional Minimum Rent applicable
to the remaining Leasehold Property shall be equitably reduced as Tenant and
Landlord may mutually agree after good faith negotiations. If no such agreement
is reached within ten (10) Business Days after negotiations have commenced, then
the Annual Minimum Rent and Additional Minimum Rent amount due hereunder shall
be reduced as of the effective date of termination by a proportionate amount
equal to the Annual Minimum Rent and Additional Minimum Rent then in effect
multiplied by a fraction, the numerator of which is the Net Operating Income
calculated for the terminated Facility alone, based on the most recent annual
financial statements to be delivered to Landlord prior to the date of
termination, and the denominator of which shall be the Net Operating Income
calculated for the entire Leased Property (including the terminated Facility),
based on the most recent annual financial statements delivered to Landlord for
the same period.

12.3 Application of Funds. Any payments received by Landlord under any of the
provisions of this Agreement during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as Landlord may determine,
except as otherwise required by the laws of the applicable Facility States.

12.4 Landlord’s Right to Cure Tenant’s Default. If Tenant shall default in the
performance of any term, provisions, covenant or condition on its part to be
performed hereunder, Landlord may, but shall have no obligation to perform the
same for the account and at the expense of Tenant. If, at any time and by reason
of such default, Landlord is compelled to pay, or elects to pay, any sum of
money or do any act which will require the payment of any sum of money, or is
compelled to incur any expense in the enforcement of its rights hereunder or
otherwise, such sum or sums, together with interest thereon at the Overdue Rate
shall be deemed Additional Rent hereunder and shall be repaid to Landlord by
Tenant promptly when billed therefor, and Landlord shall have all the same
rights and remedies in respect thereof as Landlord has in respect of the rents
herein reserved.

12.5 Landlord’s Lien. Landlord shall have at all times during the Term, a valid
lien for all rents and other sums of money becoming due hereunder from Tenant,
upon all goods, accounts, wares, merchandise, inventory, furniture, fixtures,
equipment, vehicles and other personal property and effects of Tenant or any
Subtenant situated in or upon the Leased Property, including Tenant Personal
Property and any interest of Tenant or Subtenant in FF&E Replacements, but
specifically excluding the Excluded Trademarks and the other Excluded
Collateral, and such property subject to Landlord’s lien (the “Collateral”)
shall not be removed therefrom except in accordance with the terms of this
Agreement without the approval and consent of Landlord until all arrearages in
Rent as well as any and all other sums of money then due to Landlord hereunder
shall first have been paid and discharged in full. Alternatively, the lien
hereby granted may be foreclosed in the manner and form provided by law for
foreclosure of

 

 

60

Master Lease

 

--------------------------------------------------------------------------------






security interests or in any other manner and form provided by law. The
statutory lien for Rent, if any, is not hereby waived and the express
contractual lien herein granted is in addition thereto and supplementary
thereto. Tenant and each Subtenant by its signature to this Agreement hereby
respectively grants to Landlord a lien and security interest in Tenant’s and
Subtenant’s right, title and interest in the Collateral to secure the Tenant’s
Obligations. Tenant and Subtenants agree to execute and deliver to Landlord from
time to time during the Term such Financing Statements as may be required by
Landlord in order to perfect the Landlord’s lien provided herein or granted or
created by state law. Tenant and each Subtenant further agrees that during an
Event of Default, Tenant and Subtenants shall not make any distributions to
their shareholders, partners, members or other owners (except Subtenants may
make distributions to Tenant) and any such prohibited distributions shall be
considered and deemed to be fraudulent and preferential and subordinate to
Landlord’s claim for Rent and other sums hereunder.

ARTICLE 13.

HOLDING OVER

If Tenant or any other person or party shall remain in possession of the Leased
Property or any part thereof following the expiration of the Term or earlier
termination of this Agreement without an agreement in writing between Landlord
and Tenant with respect thereto, the person or party remaining in possession
shall be deemed to be a tenant at sufferance, and during any such holdover, the
Rent payable under this Agreement by such tenant at sufferance shall be double
the rate or rates in effect immediately prior to the expiration of the Term or
earlier termination of this Agreement. In no event, however, shall such holding
over be deemed or construed to be or constitute a renewal or extension of this
Agreement.

ARTICLE 14.

LIABILITY OF LANDLORD: INDEMNIFICATION

14.1 Liability of Landlord. Landlord and its affiliates shall not be liable to
Tenant or Subtenants or their respective employees, agents, invitees, licensees,
customers, clients, residents and their respective family members or guests for
any damage, injury, loss, compensation or claim, including, but not limited to,
claims for the interruption of or loss to Tenant’s or Subtenant’s business,
based on, arising out of or resulting from any cause whatsoever (other than
Landlord’s gross negligence or willful misconduct), including, but not limited
to: (a) repairs to any portion of the Leased Property; (b) interruption in
Tenant’s or Subtenant’s use of the Leased Property; (c) any accident or damage
resulting from the use or operation (by Landlord, Tenant, Subtenant or any other
person or persons) of any equipment within the Leased Property, including
without limitation, heating, cooling, electrical or plumbing equipment or
apparatus; (d) the termination of this Agreement by reason of the condemnation
or destruction of the Leased Property in accordance with the provisions of this
Agreement; (e) any fire, robbery, theft, mysterious disappearance or other
Casualty; (f) the actions of any other person or persons; and (g) any leakage or
seepage in or from any part or portion of the Leased Property, whether from
water, rain or other precipitation that may leak into, or flow from, any part of
the Leased Property, or from drains, pipes or plumbing fixtures in the Leased
Improvements. Any goods, property or personal effects stored or placed by the
Tenant, Subtenant or their employees in or about the Leased Property including
Tenant Personal Property, shall be at the sole risk of the Tenant.

 

 

 

 

61

Master Lease

 

 

 

--------------------------------------------------------------------------------






14.2 Indemnification of Landlord. Tenant shall defend, indemnify and save and
hold Landlord harmless from and against any and all liabilities, obligations,
losses, damages, injunctions, suits, actions, fines, penalties, claims, demands,
costs and expenses of every kind or nature, including reasonable attorneys’ fees
and court costs, incurred by Landlord, arising directly or indirectly from or
out of: (a) any failure by Tenant to perform any of the terms, provisions,
covenants or conditions of this Agreement, on Tenant’s part to be performed
including but not limited to the payment of any fee, cost or expense which
Tenant is obligated to pay and discharge hereunder, (b) any accident, injury or
damage which shall happen at, in or upon the Leased Property, however occurring;
(c) any matter or thing growing out of the condition, occupation, maintenance,
alteration, repair, use or operation by any person of the Leased Property, or
any part thereof, or the operation of the business contemplated by this
Agreement to be conducted thereon, thereat, therein, or therefrom; (d) any
failure of Tenant or Subtenants to comply with the Legal Requirements; (e) any
contamination of the Leased Property, or the groundwaters thereof occasioned by
the use, transportation, storage, spillage or discharge thereon, therein or
therefrom of any toxic or hazardous chemicals, compounds, materials or
substances, whether by Tenant, Subtenant or by any agent or invitee of Tenant or
Subtenant; (f) any discharge of toxic or hazardous sewage or waste materials
from the Leased Property into any septic facility or sanitary sewer system
serving the Leased Property, whether by Tenant, Subtenant or by any agent of
Tenant or Subtenant; (g) any fines, penalties, or refunds due and payable to
Medicare or Medicaid arising out of the operation of the Leased Property by
Tenant or Subtenant; or (h) any other act or omission of Tenant, its employees,
agents, invitees, customers, licensees or contractors, provided, however, Tenant
shall not be liable for or be obligated to indemnify Landlord from and against
any damages resulting from Landlord’s gross negligence or willful misconduct.

THE INDEMNIFICATION OF LANDLORD HEREUNDER IS INTENDED TO AND SHALL EXPRESSLY
INCLUDE INDEMNIFICATION AGAINST LANDLORD’S OWN NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT), UNLESS SPECIFICALLY OTHERWISE PROVIDED.

Tenant’s indemnity obligations under this Article and elsewhere in this
Agreement arising prior to the termination or permitted assignment of this
Agreement shall survive any such termination or assignment.

14.3 Notice of Claim or Suit. Tenant or the applicable Subtenant shall promptly
notify Landlord of any claim, action, proceeding, or suit instituted or
threatened against Tenant or any Subtenant or Landlord of which Tenant receives
notice or of which Tenant acquires knowledge. In the event Landlord is made a
party to any action for damages or other relief against which Tenant has
indemnified Landlord, as aforesaid, Tenant shall at its own expense using
counsel reasonably approved by Landlord, diligently defend Landlord, pay all
costs in such litigation or, at Landlord’s option, and expense, Landlord may
nonetheless engage its own counsel in connection with its own defense or
settlement of said litigation in which event Tenant and each Subtenant shall
cooperate with Landlord and make available to Landlord all information and data
which Landlord deems necessary or desirable for such defense. In the event
Landlord is required to secure its own counsel due to a conflict in the
interests of Tenant and Landlord in any action for damages or other relief
against which Tenant has indemnified Landlord, Tenant shall pay all of
Landlord’s costs in such litigation. Tenant is required to approve a settlement
agreement for

 

 

 

 

62

Master Lease

 

 

 

--------------------------------------------------------------------------------






any such claim or suit as requested by Landlord and which is consistent with
applicable insurance company requirements, unless Tenant posts a bond or other
security acceptable to Landlord for any potentially uninsured liability amounts.

14.4 Limitation on Liability of Landlord. In the event Tenant is awarded a money
judgment against Landlord, Tenant’s sole recourse for satisfaction of such
judgment shall be limited to execution against the Landlord’s interest in the
Leased Property. In no event shall any partner, member, officer, director,
stockholder or shareholder of Landlord or any partner thereof or Affiliated
Person or Subsidiary thereof, be personally liable for the obligations of
Landlord hereunder.

ARTICLE 15.

REIT AND UBTI REQUIREMENTS

Tenant understands that, in order for Landlord to qualify as a real estate
investment trust (a “REIT”) under the Internal Revenue Code of 1986, as amended
(the “Code”), the following requirements must be satisfied. The parties intend
that amounts to be paid by Tenant hereunder and received or accrued, directly or
indirectly, by Landlord with respect to the Leased Property (including any rents
attributable to personal property that is leased with respect thereto) will
qualify as “rents from real property” (within the meaning of Code Section 856(d)
and Section 512(b)(3)), and that neither party will take, or permit to take, any
action that would cause any amount received by the Landlord under this Agreement
to fail to qualify as such under the Code. Consistent with this intent, the
parties agree that:

15.1 Limitations on Rents Attributable to Personal Property. “Rents attributable
to any personal property” leased to the Tenant cannot exceed ten percent (10%)
of the total rent received or accrued by Landlord under this Agreement for the
Fiscal Year of the Landlord. Consistent therewith, the average of the fair
market values of the personal property (within the meaning set forth in Section
1.512(b)-1(c)(3)(ii) of the applicable Treasury Regulations) that is leased to
Tenant with respect to the Leased Property at the beginning and end of a Fiscal
Year cannot exceed fifteen percent (15%) of the average of the aggregate fair
market values of the real and personal property comprising such Leased Property
that is leased to Tenant under such lease at the beginning and end of such
Fiscal Year (the “REIT Personal Property Limitation”). If Landlord reasonably
anticipates that the REIT Personal Property Limitation will be exceeded with
respect to the Leased Property for any Fiscal Year, Landlord shall notify
Tenant, and Landlord and Tenant shall negotiate in good faith the purchase by
Tenant of items of personal property anticipated by Landlord to be in excess of
the REIT Personal Property Limitation. Provided, however, that Tenant’s
responsibility to purchase such personal property will be offset by Landlord in
some mutually agreeable manner, which would not result in the Landlord earning
income which would constitute “unrelated business taxable income” within the
meaning of Section 512 of the Code, if the Landlord was a “qualified trust”
within the meaning of Section 856(h)(3)(E) of the Code.

15.2 Basis for Sublease Rent Restricted. Tenant cannot sublet the property that
is leased to it by Landlord, or enter into any similar arrangement, on any basis
such that the rental or other amounts paid by the sublessee thereunder would be
based, in whole or in part, on either (a) the net income or profits derived by
the business activities of the sublessee or (b) any other formula such that any
portion of the rent paid by Tenant to Landlord would fail to qualify as “rent
from real property” within the meaning of Section 856(d) and Section 512(b)(3)
of the Code and regulations promulgated thereunder.

 

 

 

 

63

Master Lease

 

 

 

--------------------------------------------------------------------------------






15.3 Landlord Affiliate Subleases Restricted. Anything to the contrary in this
Agreement notwithstanding, Tenant shall not sublease the Leased Property to, or
enter into any similar arrangement with, any person in which Landlord owns,
directly or indirectly, a ten percent (10%) or more interest, with the meaning
of Section 856(d)(2)(B) of the Code, and any such action shall be deemed void ab
initio. Anything to the contrary in this Agreement notwithstanding, Tenant shall
not sublease the Leased Property to, or enter into any similar arrangement with,
any Person that Landlord would be deemed to control within the meaning of
Section 512(b)(13) of the Code.

15.4 Landlord Interests in Tenant Restricted. Anything to the contrary in this
Agreement notwithstanding, neither party shall take, or permit to take, any
action that would cause Landlord to own, directly or indirectly, a ten percent
(10%) or greater interest in the Tenant within the meaning of Section
856(d)(2)(B) of the Code, and any similar or successor provision thereto, and
any such action shall be deemed void ab initio. In addition, anything to the
contrary in this Agreement notwithstanding, Tenant shall not take or permit to
take, any action that would cause Landlord to own, directly or indirectly, such
interest in Tenant such that amounts received from Tenant would represent
amounts received from a controlled entity within the meaning of Section
512(b)(13) of the Code.

15.5 Rents from Personal Property Restricted. Rents attributable to personal
property within the meaning of Treasury Regulation Section 1.512(b)-1(c)(3)(ii)
that is leased to Tenant with respect to the Leased Property will not exceed 10
percent (10%) of the total Rents per year (the “UBTI Personal Property
Limitation”). If Landlord reasonably anticipates that the UBTI Personal Property
Limitation will be exceeded with respect to the Leased Property for any Fiscal
Year, Landlord shall notify Tenant, and Landlord and Tenant shall negotiate in
good faith the purchase by Tenant of items of personal property anticipated by
Landlord to be in excess of the UBTI Personal Property Limitation; provided,
however, that Tenant’s responsibility to purchase such personal property will be
offset by Landlord in some mutually agreeable manner which will not result in
the Landlord earning income which would constitute “unrelated business taxable
income” within the meaning of Section 512 of the Code if the Landlord was a
“qualified trust” within the meaning of Section 856(h)(3)(E) of the Code.

15.6 Landlord Services. Any services provided by, or on behalf of, Landlord will
not prevent any amounts received or accrued from qualifying as “Rents from real
property” (within the meaning of Section 856(d)(2) or Section 512(b)(3) of the
Code).

15.7 Certain Subtenants Prohibited. Anything to the contrary in this Agreement
notwithstanding, Tenant shall not sublease the Leased Property to, or enter into
any similar arrangement with, any Person that would be described in Section
514(c)(9)(B)(iii) or (iv) of the Code.

15.8 Future Amendment. Tenant hereby agrees to amend this Article 15 from time
to time as Landlord deems necessary or desirable in order to effectuate the
intent hereof.

 

 

 

 

64

Master Lease

 

 

 

--------------------------------------------------------------------------------






ARTICLE 16.

SUBLETTING AND ASSIGNMENT

16.1 Transfers Prohibited Without Consent.

(a) Tenant shall not, without the prior written consent of Landlord, and if
applicable, the Facility Mortgagee, in each instance, which may be withheld in
Landlord’s and Facility Mortgagee’s sole opinion and discretion, sell, assign or
otherwise transfer this Agreement, or any or all of Tenant’s interest in the
Leased Property together with all interests of Tenant in all property of any
nature located and used at the Leased Property (including without limitation
Tenant Personal Property and the FF&E Replacements), in whole or in part, or any
rights or interest which Tenant may have under this Agreement, or sublet any
part of the Leased Property, or grant or permit any lien or encumbrance on or
security interest in Tenant’s interest in this Agreement. Notwithstanding the
foregoing, Tenant shall be permitted to grant sublease, rental or other
occupancy rights in the Facility to individual residents in connection with the
operation of the Leased Property in accordance with the Permitted Use. Landlord
has consented to Tenant entering into the subleases with the Subtenants for each
Facility in the form provided to Landlord on or about the Effective Date.

(b) Notwithstanding the foregoing, in the event that Tenant elects to sell,
assign or otherwise transfer this Agreement, or Tenant’s interest in the Leased
Property, in whole but not in part, to an Affiliated Person then Landlord shall
not unreasonably withhold its consent to such sale, assignment or transfer
provided (i) Tenant gives Landlord prior written notice of such sale or
assignment, (ii) Tenant shall remain liable under this Agreement for the
remaining Term, (iii) each Guarantor remains liable under their respective
Guaranty agreement for the remaining term, and (iv) such assignee or purchaser
shall continue to operate the Leased Premises as a licensed assisted living
facility consistent with other licensed assisted living facilities being
operated by Tenant and its Affiliated Persons.

(c) Any sale, assignment, sublease (other than to Subtenants), mortgage or other
transfer of this Lease or Tenant’s leasehold interest in the Leased Property
without the prior written consent of Landlord and, if applicable, Facility
Mortgagee, shall be voidable at any time at such Landlord’s and/or Facility
Mortgagee’s option. Resident Agreements are permitted regarding the individual
patients or residents of the Facilities and shall not be deemed to constitute a
sublease or other transfer prohibited by this Section.

(d) Landlord shall not, without the prior written consent of Tenant in each
instance which may be withheld in Tenant’s sole opinion and discretion, sell,
assign or otherwise transfer this Agreement, or Landlord’s interest in the
Leased Property, in whole or in part, or any rights or interest which Landlord
may have under this Agreement, either directly or indirectly in the form of a
Facility Mortgage as contemplated under Article 19 hereof, to a direct

 

 

 

 

65

Master Lease

 

 

 

--------------------------------------------------------------------------------






competitor of Tenant or an Affiliated Person of Tenant. In the event that a
direct competitor of Tenant or an Affiliated Person of Tenant becomes a
Mortgagee of the Leased Property the subordination provisions of Section 19.1
shall not apply.

(e) Any transfer of any interest in Tenant shall be deemed an assignment of this
Lease for purposes of this Section 16.1, and shall require the prior written
consent of Landlord.

(f) Any sublease shall contain provisions to the effect that [i] such sublease
is subject and subordinate to all of the terms and provisions of this Lease and
to the rights of Landlord and that the subtenant shall comply with all
applicable provisions of this Lease; [ii] such sublease agreement may not be
modified without the prior written consent of Landlord, which consent may be
withheld in Landlord’s reasonable discretion; [iii] if this Lease shall
terminate before the expiration of such sublease, the subtenant thereunder will,
solely at Landlord’s option and only upon the express written notice of
attornment from Landlord, attorn to Landlord and waive any right the subtenant
or manager may have to terminate the sublease agreement or surrender possession
thereunder as a result of the termination of this Lease; [iv] if the subtenant
receives a written notice from Landlord stating that Tenant is in default under
this Lease, the subtenant shall thereafter pay all rentals or payments under the
sublease agreement directly to Landlord until such default has been cured; and
Subtenant and Tenant shall notify Landlord of any notices of default under the
applicable Sublease. Any attempt or offer by a subtenant to attorn to Landlord
shall not be binding or effective without the express written consent of
Landlord. Tenant hereby collaterally assigns to Landlord, as security for the
performance of its obligations hereunder, all of Tenant’s right, title, and
interest in and to any sublease now or hereafter existing for all or part of the
Leased Property. Tenant shall, at the request of Landlord, execute such other
instruments or documents as Landlord may request to evidence this collateral
assignment.

16.2 Indirect Transfer Prohibited Without Consent. A sale, assignment, pledge,
transfer, exchange or other disposition of (a) the stock of Tenant or any
Subtenant or any general partner interest in Tenant or any Subtenant or (b) any
interest of a member or members of Tenant or any Subtenant which results in a
change or transfer of management or control of Tenant or any Subtenant, or a
merger, consolidation or other combination of Tenant or any Subtenant with
another entity which results in a change or transfer of management or control of
Tenant or any Subtenant, shall be deemed an assignment hereunder and shall be
subject to Section 16.1 hereof, but shall also be permitted to the extent
provided in Section 16.1(b). For purposes hereof, exchange or transfer of
management or control or effective control, shall mean a transfer of 50% or more
of the economic benefit of, or Control of, any such entity. Landlord has been
advised of the contemplated retirement of Don Eby and Ray Cook from Eby and
related businesses and the proposed redemption of their interests and that of
their spouses and the children and affiliate entity of Roy Cook, which
redemptions and any related reorganization (“Don Eby/Cook Transfers”) are
anticipated to occur on or after the Commencement Date, with Mike Eby, Joe Eby
and Andy Eby, collectively, thereafter having Control of Eby and Tenant.
Notwithstanding anything contained herein to the contrary, the Don Eby/Cook
Transfers are permitted, Tenant shall remain the sole “Tenant” under this Lease
and liable hereunder, and the restrictions in this

 

 

 

66

Master Lease

 

 

 

--------------------------------------------------------------------------------






Section 16.2 on indirect transfers shall not be applicable to the Don Eby/Cook
Transfers, but shall be applicable to any subsequent transfer of management or
control of Tenant, which would result in Mike Eby, Joe Eby and Andy Eby,
collectively, no longer having Control of Tenant.

16.3 Adequate Assurances. Without limiting any of the foregoing provisions of
this Article, if, pursuant to the U.S. Bankruptcy Code, as the same may be
amended from time to time, Tenant is permitted to assign or otherwise transfer
its rights and obligations under this Agreement in disregard of the restrictions
contained in this Article, the assignee shall be deemed to agree to provide
adequate assurance to Landlord (a) of the continued use of the Leased Property
solely in accordance with the Permitted Use, (b) of the continuous operation of
the business in the Leased Property in strict accordance with the requirements
of Article 4 hereof, and (c) of such other matters as Landlord may reasonably
require at the time of such assumption or assignment. Without limiting the
generality of the foregoing, adequate assurance shall include the requirement
that any such assignee shall have a net worth (exclusive of good will) of not
less than the aggregate of the Rent due and payable for the previous Fiscal Year
and is or can be licensed to operate the Facility by the appropriate
Governmental Agencies. Such assignee shall expressly assume this Agreement by an
agreement acceptable to Landlord and in recordable form, an original counterpart
of which shall be delivered to Landlord prior to an assignment of the Agreement.

Any approval of such successor Tenant shall not affect or alter Landlord’s
approval rights of each manager of the Leased Property.

ARTICLE 17.

ESTOPPEL CERTIFICATES, FINANCIAL STATEMENTS AND FINANCIAL COVENANTS

17.1 Estoppel Certificates. Tenant and each Subtenant shall from time to time,
within fifteen (15) days after request by Landlord and without charge, give a
Tenant Estoppel Certificate in the form (or substantially the form) attached
hereto as Exhibit E and containing such other matters as may be reasonably
requested by Landlord to any person, firm or corporation specified by Landlord.

17.2 Monthly Financial Statements. Throughout the Term, Tenant shall prepare and
deliver to Landlord in electronic format (in accordance with Landlord’s standard
reporting requirements as specified to Tenant prior to the Commencement Date and
otherwise to the extent reasonably available to Tenant), at or prior to the
twentieth (20th) day of each Accounting Period during the Term, as to each
Facility and related Subtenant: an occupancy report and rent schedule, an income
(or profit and loss) statement, a balance sheet, an accounts receivable aging
report and a unit and census occupancy report by service type showing the
results of the operation of the Facility Property for the immediately preceding
Accounting Period and for the Fiscal Year to date (i.e., to the last day of the
preceding Accounting Period). This information shall be provided to Landlord
under a complete financial statement for each Facility which shall be delivered
prior to or on the twentieth (20th) day of the following Accounting Period, in
the form customarily provided in the industry and approved in advance by the
Landlord, and which shall: (a) be taken from the books and records maintained by
Tenant, the Subtenants, and any manager in the form specified herein; (b) follow
a consistent form as approved in advance in writing by Landlord; and
(c) indicate variances from budgeted results for each line item against

 

 

 

67

Master Lease

 

 

 

--------------------------------------------------------------------------------






the Subtenant’s budget for the Facility for such Fiscal Year and, as applicable,
the Tenant’s budget for the Leased Property for such Fiscal Year. The aforesaid
financial statements shall be accompanied by an Officer’s Certificate which, for
purposes hereof shall mean a Certificate of the Chief Financial Officer of
Tenant (or of Tenant’s general partner or managing member, if applicable), in
which such Officer shall certify (a) that such statements have been properly
prepared in accordance with GAAP (except for the omission of footnotes and the
treatment of community fees) and are true, correct and complete in all material
respects and fairly present the financial condition of the Subtenants at and as
of the dates thereof and the results of its operations for the period covered
thereby, and (b) that no Event of Default has occurred and is continuing
hereunder. Tenant shall also deliver with such Facility and Subtenant monthly
financial statements, an income (or profit and Loss) statement and balance sheet
prepared as to Tenant for the preceding Accounting Period. In addition to the
financial information to be reported on a monthly basis, Tenant shall prepare
and deliver to Landlord throughout the Term in electronic format reasonably
satisfactory to Landlord, at or prior to the (twentieth) 20th day of each
Accounting Period, for each Facility and related Subtenant: copies of any
clinical surveys or other regulatory inspection reports received by Tenant
during the previous month, together with any other project-related reports as
may be required by the Primary Lender from time to time.

17.3 Quarterly and Annual Financial Statements. Tenant shall deliver to Landlord
within thirty (30) days after the end of each Fiscal Quarter and within ninety
(90) days after the end of each Fiscal Year, as to Tenant and each Subtenant, an
occupancy statement and rent schedule, a profit and loss statement, a balance
sheet and a statement of cash flow certified by the Chief Financial Officer of
Tenant (or of Tenant’s general partner or managing member, if applicable)
together with copies of all reports and communications furnished to Tenant’s
other Affiliates or any manager of the Leased Property, showing results from the
operation of each Facility (and the entire Leased Property with respect to
Tenant) during such Fiscal Quarter or Fiscal Year, as applicable, and reasons
for material variations from the approved budget for such period. Tenant shall
deliver to Landlord within ninety (90) days after the end of each Fiscal Year
audited financial statements for Tenant and each Subtenant along with a
supplemental schedule detailing the consolidated financial information for each
Facility, prepared by an independent certified public accountant acceptable to
Landlord, at Tenant’s expense. If for any reason such audited financial
statements are not furnished to Landlord within the time period required,
Landlord shall have the right to have an audit of Tenant and any Subtenant
conducted, at Tenant’s expense. Tenant and each Subtenant shall also deliver to
Landlord copies of all tax returns filed by Tenant or Subtenant within thirty
(30) days of the filing of the tax return. Tenant and each Subtenant shall also
deliver to Landlord at Landlord’s expense at any time and from time to time,
upon not less than twenty (20) days notice from Landlord, any financial
statements or other financial reporting information required to be filed by
Landlord with the SEC or any other governmental authority or required pursuant
to any order issued by any Governmental Agencies or arbitrator in any litigation
to which Landlord is a party for purposes of compliance therewith.
Notwithstanding the foregoing, in the event that Tenant’s or any Subtenant’s
financial records are not otherwise being reviewed or audited by an independent
certified public accountant then the Landlord will accept financial statements
certified true and correct by the Chief Financial Officer of Tenant (or of
Tenant’s general partner or managing member, if applicable).

 

 

 

68

Master Lease

 

 

 

--------------------------------------------------------------------------------






Within 120 days after the end of each Fiscal Year, and at any other time unpon
Landlord’s reasonable request, an accounting of all security deposits (if any)
held pursuant to all Resident Agreements or other leases, including the name of
the institution (if any) and the names and identification numbers of the
accounts (if any) in which security deposits are held.

Tenant shall also cause Eby to furnish Landlord with a copy of Eby’s annual
financial statements (unaudited) within 120 days after the end of the Fiscal
Year, certified by the Chief Financial Officer of Eby.

17.4 Annual Operations Statement. Tenant shall, no later than ninety (90) days
following the end of each Fiscal Year during the Term furnish to Landlord for
such Fiscal Year a complete statement (the “Annual Operations Statement”)
certified true and correct by the Chief Financial Officer of Tenant, or of
Tenant’s general partner or managing member, if applicable, setting forth, with
respect to such Fiscal Year in reasonable detail the Facility Revenue and
Property Expenses for each Facility derived by or for the benefit of the
applicable Subtenant or Tenant in respect of such Fiscal Year and the Total
Facilities Revenue for all the Facilities combined in respect of such Fiscal
Year, and such other financial information as Landlord may reasonably request.

17.5 Records. Tenant shall cause each Subtenant to keep and maintain at all
times in accordance with GAAP (separate and apart from its other books, records
and accounts) complete and accurate up-to-date books and records adequate to
reflect clearly and correctly the results of operations of the applicable
Facility, on an accrual basis. Such books and records shall be kept and
maintained at the applicable Facilities or Tenant’s principal office in Olathe,
Kansas. Landlord and/or Primary Lender or their respective representatives shall
have, at all reasonable times during normal business hours, reasonable access,
on reasonable advance notice, to examine and copy the books and records
pertaining to any Facility. Such books and records shall be available for at
least four (4) years for Landlord’s inspection, copying, review and audit at
Landlord’s expense during reasonable business hours and upon reasonable notice.

17.6 General Operations Budget. In addition to the Reserve Estimate, Tenant
shall furnish to Landlord, on or before November 1 of each Fiscal Year proposed
annual budgets for each Facility and Subtenant in an electronic format and a
form reasonably satisfactory to Landlord and consistent with the then standards
for the same brand of assisted living facilities as the Facility setting forth
projected income and costs and expenses to be incurred by each Subtenant in
managing, leasing, maintaining and operating each applicable Facility during the
following Fiscal Year together with a proposed annual budget for Tenant for the
following Fiscal Year.

17.7 Quarterly Meetings. At Landlord’s request, Tenant shall make the property
management team for the Facilities and the executive officers of Tenant (or of
Tenant’s general partner or managing member, if applicable) available to meet
with Landlord on a quarterly basis to discuss the Reserve Estimate, the annual
budgets and any other items related to the operation of the Facilities, which
Landlord wishes to discuss. Tenant agrees to give good faith consideration to
any suggestions or requests that Landlord may have.

 

 

 

69

Master Lease

 

 

 

--------------------------------------------------------------------------------






17.8 Financial Covenants. Certain defined terms used in this section are defined
in Section 17.8.1. The following financial covenants shall be met throughout the
Term unless otherwise specified.

17.8.1 Definitions.

(a) “Calculation Period” shall mean the period of four (4) consecutive Fiscal
Quarters immediately preceding the applicable quarterly testing date, except in
the case of the first quarterly testing date (i.e. after receipt of Tenant’s
financial information for the third Fiscal Quarter of calendar year 2008), the
Calculation Period for the Total Cash shall be from January 1, 2008 through
September 30, 2008 and the Calculation Period for the Total Rent Payments shall
be July 1, 2008 through September 30, 2008; in the case of the second quarterly
testing date, the Calculation Period for the Total Rent Payments shall be July
1, 2008 through December 31, 2008; and in the case of the third quarterly
testing date, the Calculation Period for the Total Rent Payments shall be July
1, 2008 through March 31, 2009;

(b) “Cash Available for Lease Payments” shall mean for any Calculation Period
the remainder of (i) Total Facilities Revenue for the Leased Property during
such Calculation Period, less (ii) Property Expenses for the Leased Property for
the same Calculation Period.

(c) “Minimum Rent Coverage” shall mean the quotient, expressed as a ratio, of
(i) the total Cash Available for Lease Payments during the Calculation Period
(the “Total Cash”) divided by the (ii) total Minimum Rent and Additional Minimum
Rent paid under this Agreement for the Leased Property during such Calculation
Period (the “Total Rent Payments”). For purposes of this definition and
calculation, accruals of the Deferred Additional Minimum Rent during the first
three Accounting Years shall be excluded, but such amounts shall be included
during the fourth and fifth Accounting Years when they are paid. For purposes of
this definition and calculation, when a time period for a Calculation Period in
17.8.1(a) is less than four (4) consecutive Fiscal Quarters the amount of the
Total Cash or Total Rent Payments shall be annualized to reflect the amount of
the payment over a period of four (4) consecutive Fiscal Quarters.

17.8.2 Minimum Capital Expenditures. During each Accounting Year, Tenant shall
expend or escrow for Reserve Expenditures with respect to the Facilities an
aggregate amount equal to the Applicable Reserve Amount. This obligation is
satisfied by Tenant’s monthly transfers into the Reserve Account of one-twelfth
(1/12th) of the Applicable Reserve Amount as provided in Section 5.2.3, and any
initial deposit required by Section 5.2.2 as of the Effective Date. “Reserve
Expenditures” qualify as such whether or not paid out of the Reserve. Deposits
into the Reserve are deemed to be escrow payments for purposes of this covenant.
Nothing in this Section 17.8.2 shall in any manner limit the obligations of
Tenant under Article 5 of this Lease.

 

 

 

70

Master Lease

 

 

 

--------------------------------------------------------------------------------






17.8.3 Minimum Rent Coverage. Minimum Rent Coverage shall be tested at the end
of each Fiscal Quarter. During the first Accounting Year of this Lease, Tenant
shall maintain a Minimum Rent Coverage of not less than 1.0 to 1.0. The Minimum
Rent Coverage shall be tested for the first time following the third Fiscal
Quarter of calendar year 2008. During the second Accounting Year of this Lease,
Tenant shall maintain a Minimum Rent Coverage of not less than 1.05 to 1.0.
During the third Accounting Year of this Lease and continuing thereafter during
the Initial Term and any Extended Term of this Lease, Tenant shall maintain a
Minimum Rent Coverage of not less than 1.10 to 1.0. The Minimum Rent Coverage
shall be tested as soon as reasonably practical following Landlord’s receipt of
all necessary financial information for the preceding Fiscal Quarter.

17.8.4 Current Ratio. Tenant shall maintain for each preceding Calculation
Period a ratio of current assets to current liabilities of not less than 1.0 to
1.0 (“Current Ratio”), tested as of the first day of the second month of each
Fiscal Quarter for the preceding Calculation Period, with the first testing date
as of November 1, 2008. Deferred Additional Minimum Rent shall be excluded from
this calculation during the first three Accounting Years.

17.9 Additional Collateral.

17.9.1 In connection with this Agreement, certain additional collateral has been
delivered to Landlord or is being delivered to Landlord as of the date hereof or
has been amended as of the date hereof to reference this Lease, such additional
collateral (the “Additional Collateral”) being described as follows:

(a) That certain Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing executed by Wabash Bickford Cottage, L.L.C. in favor of
Landlord, dated as of [March 31, 2008, together with the amendment thereto being
executed and delivered] in connection with this Lease (collectively, together
with any related financing statements, the “Wabash Mortgage”).

(b) That certain Pledge Agreement executed by Eby in favor of Landlord, dated as
of the date of this Lease (together with any related financing statements, the
“Pledge Agreement”).

The Additional Collateral provides additional security for Tenant’s Obligations
under this Lease.

17.9.2 Release of Additional Collateral. Landlord agrees to release the
Additional Collateral (and execute all related documents to terminate or release
such interests of record as Tenant may reasonably request) promptly after the
achievement or occurrence of all of the following and provided that no Default
or Event of Default shall then be existing:

(a) Tenant’s “Net Operating Income/Rent Coverage” ratio equals or exceeds 1.15
to 1.0 as measured at the end of a Fiscal Quarter, but not earlier than the end
of the second Fiscal Quarter following the Commencement Date. For purposes of
this calculation, “Rent Coverage” means the estimated Minimum Rent and
Additional Minimum Rent payments due (or accrued) for the twelve (12) Accounting
Periods following the measuring date, including any

 

 

 

71

Master Lease

 

 

 

--------------------------------------------------------------------------------






deferred or payable Additional Minimum Rent. The “Net Operating Income/Rent
Coverage” shall mean the quotient, expressed as a ratio, of the Net Operating
Income for the preceding six (6) Accounting Periods multiplied by two (2),
divided by the Rent Coverage for the next twelve (12) Accounting Periods
following the measuring date.

17.10 Qualification for Landlord Expansion Payments. Certain defined terms used
in this section are defined in Section 17.10.1.

17.10.1 Definitions.

(a) “Lease Coverage Ratio” shall mean the ratio of (i) Net Operating Income for
the preceding six (6) Accounting Periods multiplied by two (2) divided by (ii)
the total of all Minimum Rent due under the Lease for the next twelve (12)
Accounting Periods, including all scheduled increases in such Minimum Rent
during such period, including the increased Minimum Rent and due as a result of
the Landlord Expansion Payment. The Lease Coverage Ratio shall be tested as of
the end of each Fiscal Quarter during the LEP Qualification Period, commencing
with the Fiscal Quarter ended September 30, 2008.

(b) “LEP Request Expiration Date” shall mean the date which is two (2) years and
one (1) month after the Commencement Date.

(c) “LEP Qualification Period” shall mean the two-year period ending on the 2nd
anniversary of the Commencement Date.

(d) “Property Expenses” shall have the meaning otherwise assigned to that timer
in Article 1 but for purposes of this section shall be deemed to include
management fees of no less than five percent (5%).

17.10.2 Qualification Process. Tenant shall have the option to apply for a
Landlord Expansion Payment within thirty (30) days after the end of the Fiscal
Quarter ending September 30, 2008 and within thirty (30) days after the end of
each subsequent Fiscal Quarter ending during the LEP Qualification Period, if
all of the following conditions are satisfied:

(a) Tenant shall have delivered to Landlord on or before the LEP Request
Expiration Date, a Notice requesting the Landlord Expansion Payment (a “Request
for Landlord Expansion Payment”), specifying the applicable amount requested,
the Initial Expansion Project or Initial Expansion Projects for which the
Landlord Expansion Payment is requested, together with evidence satisfactory to
Landlord that the condition set forth below in this Section 17.10.2 (b) has been
satisfied; and

(b) The Lease Coverage Ratio at the time of the Request for Landlord Expansion
Payment is not less than 1.10.

(c) The total of Landlord Expansion Payments, including the requested Landlord
Expansion Payment, shall not exceed $7,175,000.00 in the aggregate.

 

 

 

72

Master Lease

 

 

 

--------------------------------------------------------------------------------






17.10.3 Payment of Landlord Expansion Payment and Adjustment of Minimum Rent. In
the event the conditions set forth in Section 17.10.2 above have been satisfied,
Tenant shall be entitled to receive payment of the requested Landlord Expansion
Payment from Landlord not later than sixty (60) days after Landlord’s receipt of
Tenant’s Request for Landlord Expansion Payment; provided, however, that
delivery of the Landlord Expansion Payment shall be made subject to the
following conditions:

(a) The amount of the Landlord Expansion Payment shall be limited to the maximum
amount that Tenant can receive and remain in compliance with the Lease Coverage
Ratio (to equal not less than 1.10) after adjusting the Lease Coverage Ratio to
reflect the increased annual Minimum Rent due as a result of the Landlord
Expansion Payment, all as determined by Landlord in Landlord’s reasonable
discretion (“Expansion Project Available Funds”).

(b) On the day the Landlord Expansion Payment is scheduled to be paid (whether
by Landlord Expansion Escrow Payment or Landlord Expansion Reimbursement
Payment) (the “Landlord Expansion Payment Date”), the Lease shall remain in full
force and effect and there shall be no uncured Default or Event of Default under
the Lease of which notice has been given to Tenant or which otherwise is known
to Tenant or Subtenants (provided however the Landlord Expansion Payment Date
shall be extended by Landlord if necessary to allow Tenant and Subtenants (or
other Guarantors) an opportunity to take advantage of any applicable cure rights
with respect thereto);

(c) Landlord shall have approved the plans, specifications, and Expansion
Project Budget for the Initial Expansion Project(s) to be funded by the Landlord
Expansion Payment;

(d) If the Landlord Expansion Payment is to be funded as a Landlord Expansion
Escrow Payment, the amount of the Landlord Expansion Payment shall not be less
than the estimated costs to complete the applicable Initial Expansion Project
(based on the approved Expansion Project Budget), taking into account work on
the Initial Expansion Project completed and paid for prior to the Landlord
Expansion Payment Date. Tenant’s ability to obtain disbursements (whether as
reimbursements or otherwise) shall be subject to there being a sufficient
undisbursed portion of escrowed funds, together with any funds made available by
Tenant, to complete the applicable Initial Expansion Project. To the extent the
Landlord Expansion Escrow Payment provides insufficient funds to reimburse
Tenant for its permitted Project Costs, Tenant may subsequently seek
reimbursement from either an additional Landlord Expansion Escrow Payment or a
Landlord Expansion Reimbursement Payment subsequently or separately funded.

(e) If the Landlord Expansion Payment is to be funded as a Landlord Expansion
Reimbursement Payment, Landlord shall have received satisfactory evidence from
Tenant that the applicable Initial Expansion Project has been substantially
completed (as evidenced by a certificate of occupancy), that the Total Costs for
such Initial Expansion Project have been paid (or reserved

 

 

 

73

Master Lease

 

 

 

--------------------------------------------------------------------------------






against in a manner satisfactory to Landlord), and the amount of Project Costs
for which reimbursement is being sought (whether paid by Tenant, the applicable
Subtenant, Eby or another Affiliate), together with any other information
reasonably requested by Landlord regarding the applicable Initial Expansion
Project.

(f) Effective as of the funding of the Landlord Expansion Payment (either the
date of funding of the Landlord Expansion Escrow Payment or the date of
distribution of Landlord’s Expansion Reimbursement Payment), the Landlord’s
Investment shall be deemed to be increased by the amount of the Landlord
Expansion Payment, and Minimum Rent and Additional Minimum Rent shall be
increased in accordance with the provisions contained in Exhibit C attached
hereto. The amount of pro-rated Minimum Rent due for the partial calendar month
in which the Landlord’s Investment is increased hereunder, shall be paid on the
first Business Day of the following calendar month.

(g) The minimum rent and additional minimum rent payable under the Sublease
relating to the Facility involving the applicable Initial Expansion Project
shall automatically be increased by the increase in Minimum Rent and Additional
Minimum Rent under this Lease relating to the applicable Facility, and Tenant
and the applicable Subtenant shall execute a consent or supplement to the
Sublease confirming such increases.

(h) Each Guarantor by the execution of its Guaranty is deemed to consent to each
of the Initial Expansion Projects, any Request for Landlord Expansion Payment
submitted by Tenant hereunder, and each increase in Minimum Rent or Additional
Minimum Rent resulting from any Landlord Expansion Payment.

ARTICLE 18.

LANDLORD’S RIGHT TO INSPECT

Landlord, Mortgagee and their agents shall have the right to enter upon the
Leased Property or any portion thereof at any reasonable time to inspect the
same, including but not limited to, the operation, sanitation, safety,
maintenance and use of the same, or any portions of the same and to assure
itself that Tenant is in full compliance with its obligations under this
Agreement (but Landlord and Mortgagee shall not thereby assume any
responsibility for the performance of any of Tenant’s obligations hereunder, nor
any liability arising from the improper performance thereof). In making any such
inspections, neither Landlord nor Mortgagee shall unduly interrupt or interfere
with the conduct of Tenant’s business, and except in case of emergency, Landlord
shall provide at least 24 hours prior notice thereof to Tenant. In addition to
any other inspection fees required of Tenant hereunder, Tenant shall pay any
costs related to inspections required by the Primary Lender from time to time.

 

 

 

74

Master Lease

 

 

 

--------------------------------------------------------------------------------






ARTICLE 19.

LANDLORD SALE, ASSIGNMENT OR TRANSFERS; FACILITY MORTGAGES

19.1 Subordination. This Agreement, Tenant’s interest hereunder and Tenant’s
leasehold interest in and to the Leased Property are hereby agreed by Tenant to
be and are hereby made junior, inferior, subordinate and subject in right,
title, interest, lien, encumbrance, priority and all other respects to any
mortgage or mortgages and security interests now or hereafter in force and
effect upon or encumbering Landlord’s interest in the Leased Property, or any
portion thereof, and to all collateral assignments by Landlord to any third
party or parties of any of Landlord’s rights under this Agreement or the rents,
issues and profits thereof or therefrom as security for any liability or
indebtedness, direct, indirect or contingent, of Landlord to such third party or
parties, and to all future modifications, extensions, renewals, consolidations
and replacements of, and all amendments and supplements to any such mortgage,
mortgages or assignments, and upon recording of any such mortgage, mortgages or
assignments, the same shall be deemed to be prior in dignity, lien and
encumbrance to this Agreement, Tenant’s interest hereunder and Tenant’s
leasehold interest in and to the Leased Property irrespective of the dates of
execution, delivery or recordation of any such mortgage, mortgages or
assignments (such mortgages, mortgages, security interests, assignments,
modifications, extensions, renewals, amendments, supplements and replacement
being a “Facility Mortgage”). The subordination of this Agreement shall be upon
the express condition that the validity of this Agreement shall be recognized by
the Mortgagee, and that, notwithstanding any default by the Landlord or other
mortgagor, with respect to such Facility Mortgage, neither (i) Tenant’s
possession and right of use under this Lease in and to the Leased Property
(including rights to have insurance and condemnation proceeds made available for
proper reconstruction of the Leased Property) nor (ii) Tenant’s rights to have
the Reserve Account, Tax and/or Insurance Account, Expansion Project Escrow
Account and any other escrow or reserve account held or maintained by Landlord
pursuant to this Lease applied for the purposes stated in this Lease, shall be
disturbed by such Mortgagee unless and until Tenant shall breach any of the
provisions hereof (which breach shall have continued uncured beyond any
applicable cure period) and this Lease or Tenant’s right to possession hereunder
shall have been terminated or shall be terminable in accordance with the
provisions of this Agreement. The foregoing subordination and non-disturbance
provisions of this Section shall be automatic and self-operative without the
necessity of the execution of any further instrument or agreement of
subordination on the part of Tenant. Tenant acknowledges and agrees that
notwithstanding the foregoing automatic subordination, if Landlord or Mortgagee
shall request that Tenant execute and deliver any further instrument or
agreement of subordination of this Agreement or Tenant’s interest hereunder or
Tenant’s leasehold interest in the Leased Property to any such Facility
Mortgage, in confirmation or furtherance of or in addition to the foregoing
subordination provisions of this Section, Tenant and each Subtenant shall
promptly execute and deliver the same to the requesting party (provided that
such instrument or agreement also reflects the non-disturbance provisions set
forth above). Further, Tenant agrees that it will, from time to time, execute
such documentation as may be requested by Landlord and any Mortgagee (a) to
assist Landlord and such Mortgagee in establishing or perfecting any security
interest in Landlord’s interest in the Reserve Account and the funds therein;
and (b) to facilitate or allow Landlord to encumber the Leased Property as
herein contemplated. If, within thirty (30) days following Tenant’s receipt of a
written request by Landlord or the holder or proposed holder of any such
Facility Mortgage, Tenant and each Subtenant shall fail or refuse or shall have
not executed any such further instrument or agreement

 

 

 

75

Master Lease

 

 

--------------------------------------------------------------------------------






of subordination, provided the document refused to be executed complies with all
the terms hereof and reflects the nondisturbance provisions set forth above,
Tenant shall be in breach and default of its obligation to do so and of this
Agreement and if not cured within ten (10) days after further notice by Landlord
to Tenant, Landlord shall be entitled thereupon to exercise any and all remedies
available to Landlord pursuant to this Agreement or otherwise provided by law.

19.2 Attornment. Tenant shall and hereby agrees to attorn, and be bound under
all of the terms, provisions, covenants and conditions of this Agreement, to any
successor of the interest of Landlord under this Agreement for the balance of
the Term remaining at the time of the succession of such interest to such
successor. In particular, in the event that any proceedings are brought for the
foreclosure of any Facility Mortgage, Tenant shall attorn to the purchaser at
any such foreclosure sale and recognize such purchaser as Landlord under this
Agreement. Tenant agrees that neither the purchaser at any such foreclosure sale
nor the foreclosing Mortgagee or holder of any such Facility Mortgage shall have
any liability for any act or omission of any prior Landlord, be subject to any
offsets or defenses which Tenant may have as claims against any prior Landlord,
or be bound by any advance rents which may have been paid by Tenant to any prior
Landlord for more than the current period in which such rents come due.

19.3 Rights of Mortgagees and Assignees. Provided Landlord has given Tenant
notice thereof, any Mortgagee shall have the right to unilateral enjoyment,
exercise or control over the rights, remedies, powers and interests of Landlord
hereunder, or otherwise arising under Applicable Law, as assigned or granted to
such Mortgagee by Landlord or as provided in any Facility Mortgage. At the time
of giving any notice of default to Landlord, Tenant shall mail or deliver to any
Mortgagee of whom Tenant has received a Notice setting forth the name and
address for such Mortgagee, a copy of any such notice. No notice of default or
termination of this Agreement by Tenant shall be effective until each Mortgagee
shall have been furnished a copy of such notice by Tenant. In the event Landlord
fails to cure any default by it under this Agreement, the Mortgagee shall have,
at its option, a period of thirty (30) days after expiration of any cure period
of Landlord within which to remedy such default of Landlord or to cause such
default to be remedied. In the event that the Mortgagee elects to cure any such
default by Landlord, then Tenant shall accept such performance on the part of
such Mortgagee as though the same had been performed by Landlord, and for such
purpose Tenant hereby authorizes any Mortgagee to enter upon the Leased Property
to the extent necessary to exercise any of Landlord’s rights, powers and duties
under this Agreement. If, in the event of any default by Landlord which is
reasonably capable of being cured by a Mortgagee, the Mortgagee promptly
commences and diligently pursues to cure the default, then Tenant will not
terminate this Agreement or cease to perform any of its obligations under this
Agreement so long as the Mortgagee is, with due diligence, engaged in the curing
of such default.

19.4 Sale, Assignment or Transfer by Landlord; Subject to the terms of this
Lease, Landlord may, in its sole discretion, sell, assign, transfer, convey or
otherwise dispose of (a “Transfer”) its interest in the Leased Property, or any
portion thereof or interest therein, including any economic interest therein,
directly or indirectly, to any Person without the consent of Tenant. In the
event of a sale of the Leased Property prior to the end of the third Accounting
Year, unless Landlord provides security for or other assurances of payment of
the Earn Out Payment and the Landlord Expansion Payments which are acceptable to
Tenant and Subtenants, the Buyer’s successor with respect to the Leased Property
and the Lease shall be required to assume Landlord’s obligations under the Earn
Out Agreement and this Lease to fund any such payments.

 

 

 

76

Master Lease

 

 

--------------------------------------------------------------------------------






19.5 Escrows and Reserves. If any reserve or escrow account required to funded
by Tenant pursuant to this Lease or pursuant to any requirement of Primary
Lender or pursuant to any Primary Mortgage or other Facility Mortgage or other
loan or security document executed by Tenant or any Subtenant pursuant to the
requirements of any lender to Landlord, such reserve or escrow account shall be
used only for the purposes stated in this Lease or for the purposes for which
such escrow or reserve was created. So long as an Event of Default under this
Lease has not occurred and is not continuing, if any funds in any such reserve
or escrow account are applied by Primary Lender or any other Mortgagee to
indebtedness of Landlord or for any other purpose than the tax, insurance,
repairs and capital expenditures for the Facility Properties, expansion of the
Facilities, repair and restoration of a damaged or partially taken Facility, and
other property-related expenditures for which such reserves or escrows were
created, or any such funds are converted by Landlord or its creditors, then
Tenant shall have the right to offset against Rent the amount so applied to
Landlord indebtedness or other purposes or so converted. If an Event of Default
has occurred and is then continuing under this Lease, then Landlord may apply
any such funds to the Obligations in such manner as Landlord may be entitled to
do under this Lease.

ARTICLE 20.

ADDITIONAL COVENANTS OF TENANT

20.1 Conduct of Business. Tenant shall not engage in any business other than the
ownership of the Subtenants, the subleasing of the Facility Properties to the
Subtenants, and the leasing and operation of the Leased Property for the
Permitted Use and activities incidental thereto, including without limitation
the delivery of services to the Facility residents under the Service Licenses or
otherwise, and shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect and in good standing its corporate,
limited partnership, limited liability company or other entity status and
existence and that of its Subtenants and to keep in full force and effect its
rights and licenses (and those of its Subtenants as applicable) necessary to
conduct such business. Promptly upon receipt of same, Tenant shall provide
Landlord with copies of all licenses, licensure and certification surveys and
related plans of correction, and notices of corrective action required, of loss
of licensure or certification of any Facility, or of any limits imposed upon
admissions to the Facility.

20.2 Additional Covenants of Tenant and Subtenants. In addition to the other
covenants and representations of Tenant herein and in this Agreement, Tenant
hereby covenants, acknowledges and agrees and each Subtenant hereby covenants
with respect to itself and its respective Facility that:

(a) Neither Tenant nor any Subtenant shall guarantee any obligation of any
Person other than Tenant and Subtenants;

(b) Tenant and each Subtenant shall pay or cause to be paid all lawful claims
for labor and rents with respect to the Leased Property;

 

 

 

77

Master Lease

 

 

--------------------------------------------------------------------------------






(c) Tenant and each Subtenant shall pay or cause to be paid all trade payables;

(d) Neither Tenant nor any Subtenant shall declare, order, pay or make, directly
or indirectly, any Distribution or any payments to any members or Affiliates
(except to Tenant and Subtenants) (including payments in the ordinary course of
business and payments pursuant to any management agreements with any such
Affiliate), or set apart any sum of property therefor, or agree to do so, if, at
the time of such proposed action or immediately after giving effect thereto, any
Event of Default shall exist;

(e) Except as otherwise permitted by this Agreement, neither Tenant nor any
Subtenant shall sell, lease (as lessor or sublessor, except to Subtenants or
from Tenant), transfer or otherwise dispose of or abandon, all or any material
portion of its assets or business to any Person, or sell, lease to others
(except to Subtenants), transfer or otherwise dispose of or abandon any material
portion of Tenant Personal Property, provided, however, Tenant or Subtenant may
dispose of portions of Tenant’s Personal Property which have become inadequate,
obsolete, worn-out, unsuitable, undesirable or unnecessary, provided substitute
equipment or fixtures having equal or greater value and utility have been
provided.

(f) Tenant and Subtenants shall provide and maintain throughout the Term, all
Tenant Personal Property and FF&E Replacements as shall be necessary in order to
operate the Facilities in compliance with applicable legal requirements and
insurance requirements and otherwise in accordance with customary practice in
the industry for the Permitted Use. If, from and after the Commencement Date,
Tenant or Subtenant acquires an interest in any items of tangible personal
property (other than motor vehicles) on, or in connection with the Leased
Property which belong to anyone other than Tenant or Subtenant, Tenant or
Subtenant shall require the agreement permitting such use to provide that
Landlord or its designee may assume Tenant’s or Subtenant’s (as applicable)
rights and obligations under such agreement upon the termination of this
Agreement and any assumption of management or operation of the Leased Property
by Landlord or its designee.

(g) Tenant or Subtenants shall deliver to Landlord within thirty (30) days after
receipt of or after modification thereof, copies of all licenses authorizing
Tenant or Subtenant to operate the Facilities for their Permitted Use.

(h) Tenant or Subtenants shall undertake or cause to be undertaken a risk
management analysis and report regarding the operation of each Facility annually
for compliance with all Applicable Laws governing the ongoing use and operation
of the Facility for the Permitted Use and provide Landlord with a copy of the
report and any other results of the analysis.

 

 

 

78

Master Lease

 

 

--------------------------------------------------------------------------------






(i) Tenant shall give prompt notice to Landlord of any litigation or any
administrative proceeding involving Tenant, Landlord, and Subtenant or the
Leased Property of which Tenant has notice or actual knowledge and which
involves a potential uninsured liability equal to or greater than $500,000.00 or
which, in Tenant’s reasonable opinion, may otherwise result in any material
adverse change in the business, operations, property, prospects, results of
operation or conditions, financial or otherwise, of Tenant or the Leased
Property.

(j) Neither Tenant nor any Subtenant shall, except as approved in writing by
Landlord, either directly or indirectly, for itself, or through, or on behalf
of, or in connection with any Person, divert or attempt to divert any business
or customer of the Leased Property to any competitor, by direct or indirect
inducement or otherwise, or do or perform, directly or indirectly, any other act
injurious or prejudicial to the good will associated with the Landlord or the
Leased Property.

(k) Except for liabilities incurred in the ordinary course of business, neither
Tenant or Subtenant shall create, incur, assume or guarantee, or permit to exist
or become or remain liable directly or indirectly upon, any Indebtedness except
“Permitted Indebtedness”. “Permitted Indebtedness” shall include (i) any
Indebtedness of Tenant or Subtenants to Landlord, (ii) Indebtedness that is
secured by any Permitted Lien; and (iii) intercompany loans to Tenant or any
Subtenant that are unsecured, payable solely out of excess cash flow after
payment of all Rent hereunder and are subordinate to Tenant’s obligations to
Landlord under this Agreement and as to Subtenants, Subtenant’s obligations
under the Guaranty and this Agreement. Tenant further agrees that the obligee
(except for Tenant as the obligee) in respect of any such intercompany loan
shall agree in writing, in form and substance satisfactory to Landlord that (w)
the payment of such Indebtedness shall be expressly subordinated in all respects
to all of Tenant’s obligations under this Agreement, (x) no remedies may be
exercised by the obligee with respect to enforcement or collection of such
Indebtedness until such time as this Agreement shall be terminated and all of
Tenant’s obligations hereunder shall have been discharged in full; (y) such
Indebtedness shall not be assigned by the obligee to any other party; and (z)
the obligee shall not initiate or join in any bankruptcy proceedings against
Tenant. As used in this Section 20.2(k) (and notwithstanding any other
definition of Indebtedness herein), Indebtedness shall mean all obligations,
contingent or otherwise, to pay or repay monies irrespective of whether, in
accordance with GAAP, such obligations should be reflected on the obligor’s
balance sheet as debt.

20.3 Subtenant a Single Purpose Entity. Tenant and each Subtenant represents,
agrees and warrants that, if required by a Facility Mortgagee, each Subtenant
will become, and as long as required by any such Facility Mortgagee, be a
“Single Purpose Entity.”

 

 

 

79

Master Lease

 

 

--------------------------------------------------------------------------------






ARTICLE 21.

MISCELLANEOUS

21.1 Limitation on Payment of Rent. All agreements between Landlord and Tenant
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under Applicable Laws, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Agreement, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, or
if from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent or Additional Minimum Rent next due and not to the payment of such
excessive amount. Landlord shall have the option to terminate this Lease at any
time that the payments due hereunder (other than in the case of acceleration of
Rent) have been reduced as a result of the application of this Section 21.1,
unless Tenant and Landlord shall agree to amend this Lease in a manner to
resolve the issue to the satisfaction of Tenant and Landlord. This provision
shall control every other provision of this Agreement and any other agreements
between Landlord and Tenant.

21.2 No Waiver. No release, discharge or waiver of any provision hereof shall be
enforceable against or binding upon Landlord or Tenant unless in writing and
executed by Landlord or Tenant, as the case may be. Neither the failure of
Landlord or Tenant to insist upon a strict performance of any of the terms,
provisions, covenants, agreements and conditions hereof, nor the acceptance of
any Rent by Landlord with knowledge of a breach of this Agreement by Tenant in
the performance of its obligations hereunder, or the following of any practice
or custom at variance with the terms hereof, shall be deemed or constitute a
waiver of any rights or remedies that Landlord or Tenant may have or a waiver of
any subsequent breach or default in any of such terms, provisions, covenants,
agreements and conditions or the waiver of the right to demand exact compliance
with the terms hereof.

21.3 Remedies Cumulative. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord, now or hereafter
provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord of any one
or more of such rights, powers and remedies shall not preclude the simultaneous
or subsequent exercise by Landlord of any or all of such other rights, powers
and remedies.

21.4 Severability. Any clause, sentence, paragraph, section or provision of this
Agreement held by a court of competent jurisdiction to be invalid, illegal or
ineffective shall not impair, invalidate or nullify the remainder of this
Agreement, but rather the effect thereof shall be confined to the clause,
sentence, paragraph, section or provision so held to be invalid, illegal or
ineffective, and this Agreement shall be construed as if such invalid, illegal
or ineffective provisions had never been contained therein.

21.5 Acceptance of Surrender. No surrender to Landlord of this Agreement or of
the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

 

 

 

80

Master Lease

 

 

--------------------------------------------------------------------------------






21.6 No Merger of Title. It is expressly acknowledged and agreed that it is the
intent of the parties that there shall be no merger of this Agreement or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, this Agreement or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.

21.7 Tenant’s and Subtenants’ Representations. In addition to any other
representation or warranty set forth herein and as an inducement to Landlord to
enter into this Agreement, as of the Effective Date, Tenant and each Subtenant
hereby represent and warrant to Landlord as follows:

(a) Tenant is a Kansas limited liability company which is duly organized and
validly existing and in good standing under the laws of the State of its
formation. Tenant has all requisite power and authority under the laws of the
State of its formation and its partnership or operating agreement, articles of
incorporation, by-laws, or other charter documents to enter into and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. Tenant is duly authorized to transact business in any jurisdiction in
which the nature of the business conducted by it requires such qualification.
Each Subtenant is a Kansas limited liability company which is duly organized and
validly existing and in good standing under the laws of the State of its
formation and the laws of the applicable Facility State. Eby is the sole member
of Tenant, and as of the Effective Date, Tenant shall be the sole member of each
Subtenant. Each Subtenant has all requisite power and authority under the laws
of the State of its formation and its operating agreement, articles of
incorporation or other charter documents to enter into and perform its
obligations under this Agreement and related sublease and security agreement and
its Guaranty.

(b) Tenant and each Subtenant has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by Tenant, prior to the date
hereof, such document shall constitute the valid and binding obligation and
agreement of Tenant, enforceable against Tenant in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors and except to the extent that the availability
of equitable relief may be subject to the discretion of the court before which
any proceeding may be brought.

(c) There are no judgments presently outstanding and unsatisfied against Tenant
or any Subtenant or any of their respective properties, and neither Tenant,
Subtenants nor their respective properties are involved in any material
litigation at law or in equity or any proceeding before any court, or by or
before any governmental or administrative agency, which litigation or proceeding
could materially adversely affect Tenant, and no such material litigation or
proceeding is, to the actual knowledge of Tenant, threatened against Tenant or
any Subtenant and no investigation looking toward such a proceeding has begun or
is contemplated.

 

 

 

81

Master Lease

 

 

--------------------------------------------------------------------------------






(d) To the knowledge of Tenant and each Subtenant, neither this Agreement nor
any other document, certificate or statement furnished to Landlord by or on
behalf of Tenant or Subtenant in connection with the transaction contemplated
herein contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. To the knowledge of Tenant there is no fact or condition
which materially and adversely affects the business, operations, affairs,
properties or condition of Tenant or any Subtenant which has not been set forth
in this Agreement or in other documents, certificates or statements furnished to
Landlord in connection with the transaction contemplated hereby.

(e) In the reasonable opinion of Tenant and the Subtenants, the Leased Property
and the Leased Improvements therein are adequately furnished and contain
adequate FF&E and Inventories consistent with the amount of FF&E and Inventories
which is customarily maintained in assisted living facilities of the type and
character of the Leased Property as otherwise required to operate the Leased
Property in a manner contemplated by this Agreement and in compliance with all
Legal Requirements.

(f) Tenant and Subtenants acknowledge that Tenant’s or Subtenants’ failure or
repeated delays in making prompt payment in accordance with the terms of any
agreement, leases, invoices or statements for purchase or lease of FF&E,
Inventories or other goods or services will be detrimental to the reputation of
Landlord, Tenant and Subtenants.

(g) All employees of Tenant or Subtenant are solely employees of Tenant or
Subtenant and not Landlord. Neither Tenant nor any Subtenant is Landlord’s agent
for any purpose in regard to Tenant’s or Subtenant’s employees or otherwise.
Further, Tenant expressly acknowledges and agrees that Landlord does not
exercise any direction or control over the employment policies or employment
decisions of Tenant or any Subtenant.

(h) Neither Tenant nor any Subtenant has (i) made any contributions, payments or
gifts to or for the private use of any governmental official, employee or agent
where either the payment or the purpose of such contribution, payment or gift is
illegal under the laws of the United States or the jurisdiction in which made,
(ii) established or maintained any unrecorded fund or asset for any purpose or
made any false or artificial entries on its books, (iii) given or received any
payments or other forms of remuneration in connection with the referral of
patients which would violate the Medicare/Medicaid Anti-kickback Law, Section
1128(b) of the Social Security Act, 42 U.S.C. Section 1320a-7b(b), the federal
physician self-referral law, 42 U.S.C. Section 1395 nn, or any analogous state
statute or (iv) made any payments to any person with the intention or
understanding that any part of such payment was to be used for any purpose other
than that described in the documents supporting the payment. Neither Tenant nor
Subtenant shall take any such actions during the Term of this Agreement.

 

 

 

82

Master Lease

 

 

--------------------------------------------------------------------------------






(i) Neither Tenant nor any Subtenant has knowingly filed or failed to correct
any claims for payment or cost reports with Medicare or Medicaid that are not
true and correct in all material respects and, to Tenant’s knowledge, no refunds
or overpayments from either Medicare or Medicaid are due and owing.

(j) Tenant’s and each Subtenant’s equity is directly and (if applicable)
indirectly owned as shown on Exhibit G. Tenant shall promptly provide to
Landlord, upon the occurrence thereof but in any event not more than fifteen
(15) days following a written request therefor, written notice of any change in
the executive officers, directors, shareholders, partners, and/or members of
Tenant or Subtenants, as applicable to Tenant’s or Subtenants’ formation and
structure, and of any change in the respective interests in Tenant or Subtenants
held by each of such Persons.

(k) The taxable income and deductions of the Tenant will ultimately be reported
by members of limited liability companies or shareholders of S corporations that
are all U.S. individuals and that are not indifferent to the timing of
deductions or losses.

21.8 Quiet Enjoyment. Landlord covenants and agrees that so long as Tenant shall
timely pay all rents due to Landlord from Tenant hereunder and keep, observe and
perform all covenants, promises and agreements on Tenant’s part to be kept,
observed and performed hereunder, Tenant shall and may peacefully and quietly
have, hold and occupy the Leased Property free of any interference from Landlord
or any Person claiming by, through or under Landlord; subject, however, to the
terms, provisions and conditions of this Agreement, the Permitted Encumbrances,
any other documents affecting record title to or the use and occupancy of the
Leased Property immediately prior to the conveyance thereof to Landlord on or
about the date hereof, and documents affecting title to the Leased Property
approved by Tenant. Landlord shall not, without the prior written approval of
Tenant, enter into or record any document which purports to or which by its
terms will materially and adversely affect the Tenant, Tenant’s use and
enjoyment of the Leased Property or Tenant’s rights under this Agreement (such
approval not to be unreasonably withheld, delayed or conditioned provided that
the same is appropriate and reasonably necessary in connection with the normal
and ordinary course of ownership and use of the Facility).

21.9 Recordation of Memorandum of Lease. At either party’s option, a short form
lease or memorandum of this Agreement, substantially in the form attached hereto
as Exhibit F shall be recorded or filed among the appropriate land records of
the counties in which the Facilities are located, and Tenant shall pay any
transfer tax and all recording costs associated therewith. In the event of a
discrepancy between the provisions of this Agreement and such short form lease
or memorandum thereof, the provisions of this Agreement shall prevail. Tenant
may also record a short form sublease or memorandum of the Sublease with respect
to each Sublease in the appropriate land records as provided in preceding
sentence, in form approved by Landlord, and in such recording order as may be
approved by Landlord.

 

 

 

83

Master Lease

 

 

--------------------------------------------------------------------------------






21.10 Notices. Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by fax with written acknowledgment of receipt, or by mail or
UPS, Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by UPS,
Federal Express or similar carrier).

(a) All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by fax, and, in all other cases, upon the date
of receipt or refusal, except that whenever under this Agreement a notice is
either received on a day which is not a Business Day or is required to be
delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

(b) All such notices shall be addressed,

if to Landlord to:

Care YBE Subsidiary LLC.

c/o Care Investment Trust, Inc.

483 Little Lake Drive, Suite 100

Ann Arbor, MI 48103

Attn: Scott Kellman

Phone: (734) 222-5264

Fax. (734) 913-0712

Care YBE Subsidiary LLC.

c/o Care Investment Trust, Inc.

1500 Market Street, 12th Floor, East Tower

Philadelphia, PA 19102

Phone: (215) 246-3484

Fax: (877) 525-9182

Attn: Portfolio Manager (Bickford)

Care YBE Subsidiary LLC

c/o Care Investment Trust, Inc.

505 Fifth Avenue, 6th Floor

New York, New York 10017

Phone: (212) 771-9587

Fax: (212) 771-9317

Attn: Senior Counsel

 

 

 

84

Master Lease

 

 

--------------------------------------------------------------------------------






with a copy to:

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, Tennessee 37219

Attn: Barrett B. Sutton, Esq.

Phone: (615) 850-8954

Fax. (615) 244-6804

if to Tenant or any Subtenant to:

Bickford Master I, L.L.C.

13795 S. Mur-Len Road, Suite 301

Olathe, Kansas 66062

Attention: Michael D. Eby

Phone: (913) 782-3200

Fax: (913) 782-6904

with a copy to:

Husch Blackwell Sanders LLP

4801 Main St., Suite 1000

Kansas City, MO 64112

Attention: Linda K. Tiller, Esq.

Phone: 816-983-8223

Fax: 816-983-8080

(c) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the Term to change their respective addresses effective upon receipt by
the other parties of such notice and each shall have the right to specify as its
address any other address within the United States of America.

21.11 Construction; Nonrecourse. Anything contained in this Agreement to the
contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination or expiration of this
Agreement with respect to the Leased Property shall survive such termination or
expiration. Each term or provision of this Agreement to be performed by Tenant
shall be construed as an independent covenant and condition. Time is of the
essence with respect to the performance by Tenant of its obligations under this
Agreement, including, without limitation, obligations for the payment of money.
Except as otherwise set forth in this Agreement, any obligations of Tenant
(including without limitation, any monetary, repair and indemnification
obligations) and Landlord arising prior to the expiration or sooner termination
of this Agreement shall survive the expiration or sooner termination of this
Agreement. In addition, nothing contained in this Agreement shall be construed
to create or impose any liabilities or obligations and no such liabilities or
obligations shall be imposed on any of the shareholders, members, partners,
beneficial owners, direct or indirect, officers, directors, trustees, employees
or agents of Landlord or Tenant for the payment or performance of the
obligations or liabilities

 

 

 

85

Master Lease

 

 

--------------------------------------------------------------------------------






of Landlord or Tenant hereunder. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

21.12 Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Captions and
headings in this Agreement are for purposes of reference only and shall in no
way define, limit or describe the scope or intent of, or otherwise affect, the
provisions of this Agreement.

21.13 Applicable Law. This Lease shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Kansas without regard
to conflicts of law principles, except as to matters relating to the creation of
the leasehold estates under this Lease, the rights and remedies with respect
thereto, and the licenses and Permits regarding the Facilities, as to which
matters the laws of the applicable Facility States shall be applicable, and
except for such other matters which pursuant to the public policy of the
applicable Facility State or otherwise are not subject to the private choice of
law determination of the parties hereto.

21.14 Right to Make Agreement. Each party warrants, with respect to itself, that
neither the execution and delivery of this Agreement, nor the compliance with
the terms and provisions hereof, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or Governmental
Authority; nor result in or constitute a breach or default under or the creation
of any lien, charge or encumbrance upon any of its property or assets under, any
indenture, mortgage, deed of trust, contract, other commitment or restriction to
which it is a party or by which it is bound; nor require any consent, vote or
approval which has not been given or taken, or at the time of the transaction
involved shall not have been given or taken. Each party covenants that it has
and will continue to have throughout the Term, the full right to enter into this
Agreement and perform its obligations hereunder.

21.15 Brokerage. Landlord and Tenant hereby represent and warrant to each other
that, other than Headwaters-MB, which has been retained by Tenant or its
Affiliates and whose commission or fees shall be paid solely by Tenant or its
Affiliates, they have not engaged, employed or utilized the services of any
business or real estate brokers, salesmen, agents or finders in the initiation,
negotiation or consummation of the business and real estate transaction
reflected in this Agreement. On the basis of such representation and warranty,
each party shall and hereby agrees to indemnify and save and hold the other
party harmless from and against the payment of any commissions or fees to or
claims for commissions or fees by any real estate or business broker, salesman,
agent or finder resulting from or arising out of any actions taken or agreements
made by them with respect to the business and real estate transaction reflected
in this Agreement.

21.16 No Partnership or Joint Venture. Landlord shall not, by virtue of this
Agreement, in any way or for any purpose, be deemed to be a partner of Tenant or
Subtenants in the conduct of Tenant’s and Subtenants’ business upon, within or
from the Leased Property or otherwise, or a joint venturer or a member of a
joint enterprise with Tenant or any Subtenant.

 

 

 

86

Master Lease

 

 

--------------------------------------------------------------------------------






21.17 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject hereof and, except as otherwise provided
herein, can only be changed, modified, amended or terminated by an instrument in
writing executed by the parties. It is mutually acknowledged and agreed by
Landlord and Tenant that there are no verbal agreements, representations,
warranties or other understandings affecting the same; and that Tenant hereby
waives, as a material part of the consideration hereof, all claims against
Landlord for rescission, damages or any other form of relief by reason of any
alleged covenant, warranty, representation, agreement or understanding not
contained in this Agreement or separate written agreement executed by Landlord.
If any Mortgagee after the Commencement Date requires an amendment of this
Lease, Tenant agrees to consider any such requested modification or amendment in
good faith and to execute an amendment to this Lease if Tenant finds such
modification acceptable. Tenant recognizes and agrees that this form of
Agreement may be subject to modification or amendment if required by the Primary
Lender, provided no such modification or amendment shall increase the Rent
obligations of Tenant hereunder or materially affect Tenant’s rights under this
Lease. In this regard, Tenant agrees to fund any tax, insurance, repair, capital
expenditure or similar reserves or escrows that may reasonably be required by
the Primary Lender, provided Tenant shall be given reasonable advance Notice of
any such requirement, the amount of any such requirement shall be commercially
reasonable, and the escrows or reserves shall be used solely for the purposes of
the applicable escrow or reserve, except as otherwise provided in Section 12.2
of this Lease. Tenant shall fund such reserves or escrows within sixty (60) days
after such advance Notice is given.

21.18 Costs and Attorneys’ Fees. In addition to Landlord’s rights under Sections
12.2 and 14.2, if either party shall bring an action to recover any sum due
hereunder, or for any breach hereunder, and shall obtain a judgment or decree in
its favor, the court may award to such prevailing party its reasonable costs and
reasonable attorney’s fees based upon service rendered at hourly rates,
specifically including reasonable attorney’s fees incurred in connection with
any appeals (whether or not taxable as such by law). Landlord shall also be
entitled to recover its reasonable attorney’s fees based upon service rendered
at hourly rates and costs incurred in any bankruptcy action filed by or against
Tenant, including, without limitation, those incurred in seeking relief from the
automatic stay, in dealing with the assumption or rejection of this Agreement,
in any adversary proceeding, and in the preparation and filing of any proof of
claim.

21.19 Approval of Landlord. Whenever Tenant is required under this Agreement to
do anything to meet the satisfaction or judgment of Landlord, the reasonable
satisfaction or judgment of Landlord shall be deemed sufficient. The foregoing
provision of this Section shall not apply in any instance where the provisions
of this Agreement expressly state that the provisions of this Section do not
apply or where the provisions of this Agreement expressly state that such
consent, approval or satisfaction are subject to the sole and absolute
discretion or judgment of Landlord, and in each such instance Landlord’s
approval or consent may be unreasonably withheld or unreasonable satisfaction or
judgment may be exercised by Landlord.

21.20 Successors and Assigns. The agreements, terms, provisions, covenants and
conditions contained in this Agreement shall be binding upon and inure to the
benefit of Landlord and Tenant and, to the extent permitted herein, their
respective successors and assigns.

 

 

 

87

Master Lease

 

 

--------------------------------------------------------------------------------






21.21 Waiver of Jury Trial and Submission to Jurisdiction.

21.21.1 Waiver of Jury Trial by Tenant, Subtenants and Landlord. TENANT, EACH
SUBTENANT AND LANDLORD HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, THE RIGHT ANY OF THEM OR THEIR
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION PROCEEDINGS OR COUNTERCLAIM, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, THE RELATIONSHIP OF LANDLORD, TENANT AND
SUBTENANTS HEREUNDER, OR SECURING THE OBLIGATIONS HEREUNDER, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
LANDLORD, TENANT OR SUBTENANTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO
LANDLORD’S ACCEPTING THIS AGREEMENT.

21.21.2 Submission to Jurisdiction by Subtenants, Tenant and Landlord. WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT OR TO ANY
AGREEMENT SECURING THE OBLIGATIONS OF ANY PARTY TO THIS AGREEMENT (EACH, A
“PROCEEDING”), EACH SUBTENANT, TENANT AND LANDLORD EACH IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING
JURISDICTION IN THE CITY OF NEW YORK AND STATE OF NEW YORK [AND ALSO TO THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE COUNTY OF JOHNSON AND STATE
OF KANSAS], AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT
HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL PRECLUDE A
PARTY FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING
OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION. SUBTENANTS, TENANT AND LANDLORD EACH
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND FURTHER AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OR PROCESS IN ANY PROCEEDING IN ANY NEW YORK
STATE OR UNITED STATES COURT SITTING IN THE CITY OF NEW YORK MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUBTENANT,
TENANT OR LANDLORD (AS APPLICABLE) AT THE ADDRESS INDICATED FOR NOTICES UNDER
THIS AGREEMENT, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT
IF ANY SUCH PARTY SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED
COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

21.22 Treatment of Lease Landlord and Tenant each agree to treat this Agreement
as a true lease for tax purposes and as an operating lease for generally
accepted accounting principles.

 

 

 

88

Master Lease

 

 

--------------------------------------------------------------------------------






21.23 Transfer of Licenses. Upon the expiration or sooner termination of this
Agreement, Tenant shall use its best efforts to transfer and assign to Landlord
or its designee (or cause the applicable Subtenant to do so) or assist Landlord
or its designee in obtaining transfer or assignment of all Leased Intangible
Property, including without limitation and together with any contracts, licenses
(including without limitation all licenses identified as part of the Tenant
Personal Property and any replacements thereof and additions thereto), permits,
development rights, trade names (except for the Excluded Trademarks), telephone
exchange numbers identified with the Leased Property, approvals and certificates
and all other intangible rights, benefits and privileges of any kind or
character with respect to the Leased Property, useful or required for the then
operation of the Leased Property (except for proprietary software as included
within the Tenant Personal Property). If requested by Landlord and to the extent
permitted by law the Tenant and Subtenants shall provide a collateral assignment
of such licenses and other intangible rights as further security for Tenant’s
obligations hereunder.

21.24 Tenant Personal Property. Upon the expiration or sooner termination of the
Term, Landlord may, in its sole and absolute discretion, elect to either (i)
give Tenant Notice that Tenant shall be required, within ten (10) Business Days
after such expiration or termination, to remove all Tenant Personal Property
from the Leased Property, or (ii) pay Tenant’s (or Subtenants, as applicable)
book value of such Tenant Personal Property (not including, however, Excluded
Trademarks and proprietary software included as part of the Tenant Personal
Property, which shall remain the sole property of Tenant or the applicable owner
thereof). Failure of Landlord to make such election shall be deemed an election
to proceed in accordance with clause (ii) preceding.

21.25 Subtenants. Each Subtenant has joined in the execution of this Lease to
acknowledge that Subtenant is subject to and bound by the terms of the Lease
applicable to Subtenant and its respective Facility, including, without
limitation, the grant of a security interest under Section 12.5, the covenants
contained in Sections 17.2, 17.3, 20.2, 20.3 and 21.11, and the representations
contained in Section 21.7.

21.26 Landlord’s Representations. Landlord hereby represents and warrants to
Tenant as follows:

(a) Landlord is a Delaware limited liability company duly organized and validly
existing and in good standing under the laws of the State of Delaware. Landlord
has all requisite power and authority under the laws of the State of Delaware
and its charter documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

(b) Landlord has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and upon the execution and delivery hereof,
this Agreement shall constitute the valid and binding agreement of Landlord.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

89

Master Lease

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

LANDLORD:

 

 

TENANT:

 

 

 

 

CARE YBE SUBSIDIARY LLC,
a Delaware limited liability company

 

 

BICKFORD MASTER I, L.L.C.,
a Kansas limited liability company

 

 

 

 


By: Care Investment Trust Inc., its sole member

 

By: 



 

 

Printed Name: Michael D. Eby

 

 

Its: Executive Vice President

 

 

 

 

By: 



 

 

 

Printed Name: Rebecca A. Haslinger
Its: Authorized Representative

 

NOTICE: THIS AGREEMENT CONTAINS WAIVERS AND INDEMNITIES BY THE TENANT OF THE
LANDLORD’S OWN NEGLIGENCE.

 

Each Subtenant acknowledges and agrees to all the covenants applicable to itself
and its respective Facility in the foregoing Master Lease Agreement, including
without limitation those listed in Section 21.25 thereof:

 

SUBTENANTS:

 

SUBTENANTS:

 

 

 

AMES BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company

 

BOURBONNAIS BICKFORD HOUSE,
L.L.C., a Kansas limited liability company

         

By: 



 

By: 



Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

CRAWFORDSVILLE BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company

 

LINCOLN BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company

         

By: 



 

By: 



Printed Name: Michael D. Eby

 

Printed Name: Michael D. Eby

Its: Executive Vice President

 

Its: Executive Vice President

 

 

 

Master Lease Agreement
Signature Page

Master Lease

 

 

--------------------------------------------------------------------------------






 

SUBTENANTS:

 

SUBTENANTS:

 

 

 

MARSHALLTOWN BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company

 

MOLINE BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company


By: 



 

By: 



 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

MUSCATINE BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company

 

QUINCY BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company


By: 



 

By: 



 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

ROCKFORD BICKFORD HOUSE, L.L.C.,
a Kansas limited liability company

 

SPRINGFIELD BICKFORD HOUSE, L.L.C.,
a Kansas limited liability company


By: 



 

By: 



 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

URBANDALE BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability company

 

BURLINGTON BICKFORD COTTAGE, L.L.C., a Kansas limited liability company


By: 



 

By: 



 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

 

 

Master Lease Agreement
Signature Page

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit A

Subtenants and Facility Information

Subtenants:

1.

 

Ames Bickford Cottage, L.L.C., a Kansas limited liability company

2.

 

Burlington Bickford Cottage, L.L.C., a Kansas limited liability company

3.

 

Bourbonnais Bickford House, L.L.C., a Kansas limited liability company

4.

 

Crawfordsville Bickford Cottage, L.L.C., a Kansas limited liability company

5.

 

Lincoln Bickford Cottage, L.L.C., a Kansas limited liability company

6.

 

Marshalltown Bickford Cottage, L.L.C., a Kansas limited liability company

7.

 

Moline Bickford Cottage, L.L.C., a Kansas limited liability company

8.

 

Muscatine Bickford Cottage, L.L.C., a Kansas limited liability company

9.

 

Quincy Bickford Cottage, L.L.C., a Kansas limited liability company

10.

 

Rockford Bickford House, L.L.C., a Kansas limited liability company

11.

 

Springfield Bickford House, L.L.C., a Kansas limited liability company

12.

 

Urbandale Bickford Cottage, L.L.C., a Kansas limited liability company

Facility Information, including Facility Name, Street Address and County, and
Facility Type:

 

Facility Name
Subtenant

 

Street Address
County

 

Facility Type
(per license or plans
and specifications)
Beds/Units

Ames Bickford Cottage

 

2418 Kent Avenue
Ames, IA 50010

 

Assisted Living Program
37 Units

(“Ames Facility”)

 

 

 

 

 

 

Story County, IA

 

 

Ames Bickford Cottage, L.L.C.

 

 

 

 

(f/k/a Ames Sterling House, L.L.C.)

 

 

 

 

         

Bourbonnais Bickford House

 

100 Jones Drive
Bourbonnais, IL 60914

 

Assisted Living License
35 Units

(“Bourbonnais Facility”)

 

 

 

 

 

 

Kankakee County, IL

 

65 total units, currently consisting of 37 independent living units and 28
assisted living units

(Bourbonnais Bickford
House, L.L.C.)

 

 

 



 

 

 

A-1

Master Lease

 

 

--------------------------------------------------------------------------------






 

Facility Name
Subtenant

 

Street Address
County

 

Facility Type
(per license or plans
and specifications)
Beds/Units

Burlington Bickford Cottage

 

3301 Sterling Drive
Burlington, IA 52601

 

Assisted Living Program 44 Units (33 single/ 11 double), Maximum Capacity is 55.

(“Burlington Facility”)        



 

Des Moines County, IA

 

 

Burlington Bickford Cottage, L.L.C.

 

 

 

 

(f/k/a Burlington Sterling House, L.L.C.)

 

 

 

 

         

Crawfordsville Bickford Cottage

 

100 Bickford Lane
Crawfordsville, IN 47933

 

Residential Care License
33 Units

(“Crawfordsville Facility”)

 

Montgomery County, IN

 

 

Crawfordsville Bickford Cottage, L.L.C.

 

 

 

 

         

Lincoln Bickford Cottage

 

4451 Old Cheney Road
Lincoln, NE 68516

 

Assisted Living Facility
44 Units with Alzheimer unit

(“Lincoln Facility”)

 



 

 

    Lancaster County, NE    

Lincoln Bickford Cottage, L.L.C

 

 

 

 

(f/k/a Lincoln Sterling House, L.L.C.)

 

 

 

 

         

Marshalltown Bickford Cottage

 

101 New Castle Road
Marshalltown, IA 50158

 

Assisted Living Program
38 Units (32 single/ 6 double)

(“Marshalltown Facility”)

 

Marshall County, IA

 

 

Marshalltown Bickford Cottage, L.L.C.

 

 

 

 

(f/k/a Marshalltown Sterling House, L.L.C.)

 

 

 

 

         

Moline Bickford Cottage

 

3650 41st Street
Moline, IL 61265

 

Assisted Living License
28 Regular Units

(“Moline Facility”)

 



 

 

    Rock Island County, IL    

Moline Bickford Cottage, L.L.C.

 

 

 

 

 

 

 

A-2

Master Lease

 

 

--------------------------------------------------------------------------------






 

Facility Name
Subtenant

 

Street Address
County

 

Facility Type
(per license or plans
and specifications)
Beds/Units

Muscatine Bickford Cottage

 

2807 Cedar Street
Muscatine, IA 52761

 

Assisted Living Program
45 Units (11 double/34 single)

(“Muscatine Facility”)

 

 

 

 

 

 

Muscatine County, IA

 

 

Muscatine Bickford Cottage, L.L.C.

 

 

 

 

(f/k/a North Central Assisted Living, L.L.C.)

 

 

 

 

         

Quincy Bickford Cottage

 

4221 Maine
Quincy, IL 62305

 

Assisted Living License
46 Units (39 regular units/ 7 Alzheimer units)

(“Quincy Facility”)

 

 

 

 

 

 

Adams County, IL

 

 

Quincy Bickford Cottage, L.L.C.

 

 

 

 

(f/k/a Quincy Bickford House L.L.C.)

 

 

 

 

         

Rockford Bickford House

 

960 North Mulford
Rockford, IL 61107

 

Assisted Living License
35 Floating Total

(“Bickford Facility”)

 

 

 

 

 

 

Winnebago County, IL

 

 

Rockford Bickford House, L.L.C.

 

 

 

 

         

Springfield Bickford House

 

2451 West White Oaks Dr.
Springfield, IL 62704

 

Assisted Living License
40 Floating Units

(“Springfield Facility”)

 

 

 

 

 

 

Sangamon County, IL

 

 

Springfield Bickford House, L.L.C.

 

 

 

 

 

 

 

 

 

Urbandale Bickford Cottage

 

5915 Sutton Place
Urbandale, IA 50322

 

Assisted Living Program
61 Units (52 single/9 double)

(“Urbandale Facility”)

 



 

 

    Polk County, IA    

Urbandale Bickford Cottage, L.L.C.

 

 

 

 

(f/k/a Urbandale Sterling House, L.L.C.)

 

 

 

 

 

 

 

A-3

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit B

The Land – Legal Descriptions

CONSISTING OF EXHIBIT B-1 THROUGH EXHIBIT B-12

 

 

 

 

B-1

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-1: LEGAL DESCRIPTION

Facility Name: Ames Bickford Cottage

Land situated in Story County, Iowa, described as follows:

Lot 4, Somerset Subdivision, First Addition to the City of Ames, Story County,
Iowa, according to the plat thereof recorded in Microfilm No. 97-10678 in the
Story County Recorder’s Office.

 

 

 

 

B-2

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-2: LEGAL DESCRIPTION

Facility Name: Bourbonnais Bickford House

Land in Kankakee County, Illinois, described as follows:

Lots 1 and 1A in Almar Park – Revised, being a Subdivision of part of the
Southwest Fractional Quarter of Section 18, and part of Original Lots 7 & 8 of
Bela T. Clark’s Subdivision of the Mesheketeno Reservation, Township 31 North,
Range 12 East of the Third Principal Meridian, in Kankakee County, Illinois,
according to plat thereof recorded July 2, 2001 as Document Number 2001-12748.

 

 

 

 

B-3

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-3: LEGAL DESCRIPTION

Facility Name: Burlington Bickford Cottage

Lot 5 in West Avenue Business Park, a subdivision in the City of Burlington, Des
Moines County, Iowa, according to the plat thereof recorded in Book 271, Page 1
as Document No. 97-003450 in Des Moines County, Iowa.

 

 

 

 

B-4

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-4: LEGAL DESCRIPTION

Facility Name: Crawfordsville Bickford Cottage

Part of the West Half of the Southwest Quarter of Section 34, Township 19 North,
Range 4 West, in North Union Township, Montgomery County, Indiana, more
particularly described as follows:

Commencing at a PK nail in the approximate center line of State Road No. 32
marking the accepted northwest corner of said Southwest Quarter, 2656.36 feet
South 89 degrees 48 minutes 03 seconds East (previous survey bearing/basis of
bearings) of an iron pin marking the accepted northwest corner of the Southeast
Quarter of Section 33, Township and Range aforesaid, and thence South 89 degrees
45 minutes 55 seconds East, along the accepted north line of said Southwest
Quarter of Section 34 and the approximate center line of said State Road for a
distance of 162.50 feet to a PK Nail and the POINT OF BEGINNING of this
description; thence leaving said north line and approximate center line and
running South 00 degrees 09 minutes 10 seconds West, parallel with the west line
of said Southwest Quarter, for a distance of 272.00 feet to a 5/8 inch x 24 inch
capped rebar stamped D. Deckard P.L.S. SO No. 273 (hereinafter referred to as
Deckard rebar); thence North 89 degrees 45 minutes 55 seconds West for a
distance of 138.61 feet to a Deckard rebar; thence South 00 degrees 09 minutes
10 seconds West for a distance of 300.00 feet to a Deckard rebar; thence South
89 degrees 45 minutes 55 seconds East for a distance of 350.00 feet to a Deckard
rebar; thence North 00 degrees 09 minutes 10 seconds East for a distance of
300.00 feet to a Deckard rebar; thence North 89 degrees 45 minutes 55 seconds
West for a distance of 161.39 feet to a Deckard rebar; thence North 00 degrees
09 minutes 10 seconds East for a distance of 272.00 feet to a PK Nail on the
accepted north line of said Southwest Quarter and in the approximate center line
of State Road 32; thence North 89 degrees 45 minutes 55 seconds West along said
north line and approximate center line for distance of 50.00 feet to the Place
of Beginning.

 

 

 

 

B-5

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-5: LEGAL DESCRIPTION

Facility Name: Lincoln Bickford Cottage

Lot 79, of Irregular Tracts, located in the Northwest 1/4 of Section 17,
Township 9 North, Range 7 East of the 6th P.M., Lancaster County, Nebraska,
described as follows:

Beginning at the Northwest corner of Section 17, said point being monumented
with a stamped L.C.S.M. cap over a 1” iron pipe inside a survey monument well
for corner; thence with an assumed bearing of North 88°22’25” East, with the
North line of the said NW 1/4, a distance of 1,326.55 feet to a rebar inside a
monument well for corner, said point being the N 1/16 of the said NW ¼, said
point also being located on the Northerly extension of the East line of “Abbott
Estates”; thence South 01°30’02” East, with a line common to the East line of
the W 1/2, of the said NW ¼, and the Northerly extension of the East line of
“Abbott Estates” and also with the East line of “Abbott Estates” a distance of
45.00 feet to a rebar for corner, said point also being located on the South
right of way line of “Old Cheney Road”, said point also being the True Point of
Beginning; thence North 88°22’25” East with the South right of way line of “Old
Cheney Road”, said line being located 45.00 feet Southerly from and parallel
with the North line of the said NW ¼, a distance of 324.78 feet to a rebar for
corner, said point also being located on the Northerly extension of the West
line of “Barjona Heights”; thence S 01°29’21” East, with the Northerly extension
of the West line of “Barjona Heights” and also with the West line of “Barjona
Heights” a distance of 356.98 feet to a 1” pipe for corner, said point also
being located on the North line of “Barjona Heights”; thence South 88°25’56”
West, with the North line of “Barjona Heights” a distance of 324.71 feet to a 1”
pipe for corner, said point also being located on the East line of “Abbott
Estates”; thence North 01°30’02” West, with the East line of “Abbott Estates” a
distance of 356.65 feet to the True Point of Beginning.

 

 

 

 

B-6

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-6: LEGAL DESCRIPTION

Facility Name: Marshalltown Bickford Cottage

Land in Marshall County, Iowa, described as follows:

Lot 2 of the Northwest Quarter of the Northeast Quarter of Section 11, Township
83 North, Range 18 West of the Fifth Principal Meridian, Marshall County, Iowa.

 

 

 

 

B-7

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-7: LEGAL DESCRIPTION

Facility Name: Moline Bickford Cottage

That part of the Southeast Quarter of Section 10, Township 17 North, Range 1
West of the Fourth Principal Meridian, described as follows:

Beginning at the Southwest corner of Outlot B in the Southeast Hills Addition to
the City of Moline, Illinois; thence South 17° 59’ East along the easterly line
of 41st Street in said City of Moline, 273.66 feet; thence southeasterly along
said easterly line on the arc of a circle, curving to the right, with a radius
of 2919.93 feet to a point that bears South 14° 09’ East, 386.6 feet; thence
North 43° 29’ East 98 feet; thence North 23° 13’ East, 232.3 feet; thence North
2° 41’ East, 100.4 feet; thence North 12° 55’ East 241.26 feet to the south line
of said Southeast Hills Addition; thence North 87° 49’ West along said south
line 397.01 feet to the place of beginning, situated in Rock Island County,
Illinois.

Excepting therefrom that part conveyed to the City of Moline by Deed of
Dedication dated December 12, 1996, filed for record May 6, 1998, as Document
No. 98-12397, described as follows:

Beginning at the Northwest corner of Lot 2 of Barr Vavrus Addition to the City
of Moline, Illinois; thence South 12° 55’ 00” West along the westerly line of
said Lot 2 for a distance of 37.00 feet; thence North 77° 05’ 00” West for a
distance of 25.00 feet; thence North 12° 55’ 00” East and parallel to the
westerly line of said Lot 2 for a distance of 32.26 feet to a point on the south
line of Lot 63 of Southeast Hills Addition to the City of Moline, Illinois;
thence South 87° 49’ 00” East along the south lines of Lots 63 and 64 of said
Southeast Hills Addition for a distance of 25.44 feet to the point of beginning,
all in Rock Island County, Illinois.

Now more particularly described as follows:

Beginning at the Southwest corner of Lot 3 of C.W. Dye’s 2nd Addition to the
City of Moline, Illinois (formerly being the Southwest corner of Outlot B in
Southeast Hills Addition);

Thence South 87° 49’ 00” East 372.67 feet along the southerly line of said Lot 3
of C.W. Dye’s 2nd Addition to the City of Moline, Rock Island County, Illinois,
and the southerly line of Lot 63 of Southeast Hills Addition;

Thence South 12° 53’ 34” West 32.26 feet parallel to the westerly line of Lot 2
of Barr-Vavrus Addition;

Thence South 77° 06’ 26” East 25.00 feet to a point on the west line of Lot 2;

 

 

 

 

B-8

Master Lease

 

 

--------------------------------------------------------------------------------






Thence South 12° 53’ 34” West 204.29 feet along the west line of said Lot 2 to
the northwest corner of Lot 1 of Barr-Vavrus Addition;

Thence South 02° 43’ 36” West 100.41 feet along the west line of said Lot 1;

Thence South 23° 11’ 06” West 232.25 feet along the west line of said Lot 1;

Thence South 44° 43’ 55” West 97.74 feet along the west line of said Lot 1 to
the east right of way line of 41st Street;

Thence 385.99 feet along the arc of a 2919.93 foot radius curve concave westerly
(the chord of said curve bears North 14° 11’ 16” West 385.71 feet) along the
east right of way line of 41st Street;

Thence North 18° 00’ 56” West 273.03 feet along the east right of way line of
41st Street to the point of beginning.

(For the purposes of this description the South line of Lot 3 C.W. Dye’s 2nd
Addition is assumed to bear South 87°49’00” East.)

 

 

 

 

B-9

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-8: LEGAL DESCRIPTION

Facility Name: Muscatine Bickford Cottage

Lot 1 of Sterling Subdivision in the City of Muscatine, Muscatine County, Iowa,
according to the plat thereof recorded as Document No. 1997-1518.

 

 

 

 

B-10

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-9: LEGAL DESCRIPTION

Facility Name: Quincy Bickford Cottage

Part of the Northeast Quarter of Section 5, Township 2 South, Range 8 West of
the Fourth Principal Meridian, Adams County, Illinois. Being more particularly
described as follows: Commencing at the center of said Section 5; thence North
00 degrees 58 minutes 14 seconds East along the West line of the Northeast
Quarter of said Section 5 a distance of 1585.06 feet; thence South 89 degrees 17
minutes 00 seconds East, 163.54 feet; thence North 03 degrees 28 minutes 01
seconds West, 50.10 feet to the true point of beginning; thence continuing North
03 degrees 28 minutes 01 seconds West, along the Easterly line of the Union
Electric Property, 852.17 feet to the Southwest corner of Lot 5 in Cardinal
Terrace Subdivision; thence North 86 degrees 32 minutes 01 seconds East along
the South line of Lot 5 in Cardinal Terrace Subdivision, 187.56 feet to the
Southeast corner of Lot 5; thence South 03 degrees 32 minutes 49 seconds East,
along the West line of Cardinal Drive, 194.33 feet; thence South 88 degrees 38
minutes 04 seconds East, 230.78 feet to the East line of Cardinal Terrace
Subdivision; thence South 02 degrees 26 minutes 38 seconds East, along the East
line of the vacated Southerly portion of Cardinal Terrace Subdivision 678.17
feet to the North right of way line of Maine Street; thence (the following three
courses are along the North right of way line of Maine Street) North 89 degrees
17 minutes 00 seconds West, 260.37 feet; thence North 00 degrees 43 minutes 00
seconds East, 10.00 feet; thence North 89 degrees 17 minutes 46 seconds West,
147.12 feet to the point of beginning.

ALSO DESCRIBED AS:

All that part of the Northeast Quarter of Section 5, in Township 2 South of the
Base Line, in Range 8 West of the Fourth Principal Meridian, Adams County,
Illinois, being more particularly bounded and described as follows, to wit:
Beginning at a stone marking the Southwest corner of said Northeast Quarter,
thence Northerly along the West line of said Northeast Quarter, 1585.55 feet,
thence North 89 degrees 59 minutes East 160.67 feet, thence North 04 seconds 09
minutes West 40.01 feet to a steel rod set at the intersection of the Easterly
line of right of way of the Union Electric Power Company’s right of way and the
Northerly line of right of way of Maine Street, and the true point of beginning,
thence from said true point of beginning; North 04 degrees 09 minutes West along
said Easterly line 862.52 feet to a ¼ inch iron pipe marking the Southwest
corner of Lots of the Cardinal Terrace, a Subdivision of part of said Northeast
Quarter, thence North 85 degrees 52 minutes East along the Southerly line of
said Lots a distance of 187.70 feet to a ¼ inch iron pipe marking the Southeast
corner of said Lot 5, thence South 04 degrees 15 minutes East along the Easterly
line of Lots 7 and 9, a distance of 194.20 feet to a ¼ inch iron pipe, thence
South 89 degrees 19 minutes East 230.85 feet, to a inch steel rod, thence South
03 degrees 12 minutes East 678.50 feet, to a 5/8 inch steel rod on the Northerly
line of right of way of Maine Street, thence South 89 degrees 59 minutes West
along said North line 407.05 feet to point of beginning, inclusive of and being
subject to easements and street in Cardinal Terrace as encompassed in the above
description, all as shown by the Plat of Survey made by T. J. Berglind,
Registered Illinois Land Surveyor, February, 1972, and revised July, 1973, and
recorded in the Office of the Recorder of Deeds in and for Adams County,
Illinois, in Book 13 of Plats at Page 885, to which reference is made for
greater certainty.

 

 

 

 

B-11

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-10 LEGAL DESCRIPTION

Facility Name: Rockford Bickford House

Land in Winnebago County, Illinois, described as follows:

Lot One (1) as designated upon the Plat of Bickford House, being a resubdivision
of part of Lot 12 and all of Lots 13, 14 and 15 as designated upon the Plat of
Martin Hawkinson Company’s Mulford Heights Little Farms, being a subdivision of
part of the East ½ of the Northeast Quarter (1/4) of Section 21, Township 44
North, Range 2 East of the Third Principal Meridian, the Plat of which
resubdivision was recorded in Book 43 of Plats on Page 129 in the Recorder’s
Office of Winnebago County, Illinois; situated in the County of Winnebago and
State of Illinois.

 

 

 

 

B-12

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-11 LEGAL DESCRIPTION

Facility Name: Springfield Bickford House, L.L.C.

Lots 503, 504, 505 and the South 75 feet of Lot 506 of the NINTH PLAT situated
in Area J of the Land Use Plan, Stage II, KOKE MILL EAST PLANNED UNIT
DEVELOPMENT, Sangamon County, Springfield, Illinois.

 

 

 

 

B-13

Master Lease

 

 

--------------------------------------------------------------------------------






EXHIBIT B-12 LEGAL DESCRIPTION

Facility Name: Urbandale Bickford Cottage

Lot 10 in Sutton Place No. 1, an official plat, now included in and forming a
part of the City of Urbandale, Polk County, Iowa, and recorded in Book W, Page
156 of the Polk County Recorder’s Office.

 

 

 

 

B-14

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit C

Initial Term Minimum Rent and Additional Minimum Rent

Minimum Rent:

The amount of annual Minimum Rent due during the first Accounting Year of the
Initial Term shall be equal to the product of Landlord’s Investment multiplied
by 8.208%.

The Minimum Rent due for the first Accounting Year is $8,274,000.00, payable in
equal monthly installments of $689,500.00.

Minimum Rent for each Accounting Year after the first Accounting Year in the
Initial Term shall be increased by three percent (3%) over the annual Minimum
Rent for the immediately preceding Accounting Year.

When Landlord’s Investment is increased by a Landlord Expansion Payment
(effective as of the date of funding of either a Landlord Expansion Escrow
Payment or a Landlord Expansion Reimbursement Payment) or Earn Out Payment or
any other provision hereafter added to the Lease expressly providing for a
Landlord advance to Tenant intended to increase Landlord’s Investment, the
Minimum Rent previously in effect (stated as a per annum amount) shall be
increased by an amount equal to the amount of the Landlord Expansion Payment(s)
(to the extent not previously included in Landlord’s Investment for purposes of
adjustment of the Minimum Rent) multiplied by the “Minimum Rent Lease Rate”
(defined below) then in effect. The adjusted monthly Minimum Rent shall equal
1/12th of the adjusted annual Minimum Rent as so calculated. If Landlord’s
Investment is decreased by a Landlord’s Investment Reduction or other return or
other provision expressly reducing or credited against Landlord’s Investment,
the Minimum Rent previously in effect shall be decreased in the same manner as
provided in this paragraph for calculating an increase.

If there have been changes in the Minimum Rent during an Accounting Year because
of Landlord Expansion Payment(s) or otherwise, the three percent (3%) annual
increase is calculated based on the Minimum Rent (stated as a per annum amount)
in effect in the final month of the Accounting Year.

“Minimum Rent Lease Rate” means the following rates during the following
Accounting Years:

 

Accounting Year 1

 

8.208

%

Accounting Year 2

 

8.455

%

Accounting Year 3

 

8.708

%

Accounting Year 4

 

8.969

%

Accounting Year 5

 

9.239

%

Accounting Year 6

 

9.516

%

Accounting Year 7

 

9.801

%

Accounting Year 8

 

10.095

%

Accounting Year 9

 

10.398

%

Accounting Year 10

 

10.710

%

Accounting Year 11

 

11.031

%

Accounting Year 12

 

11.362

%

Accounting Year 13

 

11.703

%

Accounting Year 14

 

12.054

%

Accounting Year 15

 

12.416

%

 

 

 

 

C-1

Master Lease

 

 

--------------------------------------------------------------------------------






Additional Minimum Rent:

The amount of annual Additional Minimum Rent for the first Accounting Year of
the Initial Term shall be equal to the product of Landlord’s Investment
multiplied by 0.260% (i.e., 26 basis points). The annual Additional Minimum Rent
for the first Accounting Year is $262,500.00, accruing in equal monthly
installments of $21,875.00.

Additional Minimum Rent for each Accounting Year after the first Accounting Year
in the Initial Term shall be increased by three percent (3%) over the annual
Additional Minimum Rent for the immediately preceding Accounting Year.

When Landlord’s Investment is increased by a Landlord Expansion Payment
(effective as of the date of funding of either a Landlord Expansion Escrow
Payment or a Landlord Expansion Reimbursement Payment) or Earn Out Payment, the
Additional Minimum Rent previously in effect (stated as a per annum amount)
shall be increased in the same manner and at the same time as provided above for
Minimum Rent, and using the “Additional Minimum Rent Lease Rate” schedule below.

The monthly Additional Minimum Rent shall equal one-twelfth (1/12th) of the
annual Additional Minimum Rent as in effect from time to time.

For the first three (3) Accounting Years, monthly Additional Minimum Rent shall
accrue each calendar month but shall not be paid until beginning with the first
calendar month of the fourth (4th) Accounting Year, at which time the accrued
but deferred Additional Minimum Rent (“Deferred Additional Minimum Rent”) shall
be payable monthly in 24 equal monthly installments during the fourth (4th) and
fifth (5th) Accounting Years, commencing on the first Business Day of the first
month of the fourth (4th) Accounting Year and continuing thereafter on the first
Business Day of each month until the 24th installment has been paid. Interest
shall not be charged on the Deferred Additional Minimum Rent except as to any
installment not paid when due (i.e., when required to be paid).

Commencing with the first calendar month of the fourth (4th) Accounting Year and
continuing for the remainder of the Initial Term, monthly Additional Minimum
Rent shall be payable on the first Business Day of each calendar month in the
same manner and at the same time as Minimum Rent is payable.

 

 

 

C-2

Master Lease

 

 

--------------------------------------------------------------------------------






“Additional Minimum Rent Lease Rate” means the following rates during the
following Accounting Years:

 

Accounting Year 1

 

0.260

%

Accounting Year 2

 

0.268

%

Accounting Year 3

 

0.276

%

Accounting Year 4

 

0.285

%

Accounting Year 5

 

0.293

%

Accounting Year 6

 

0.302

%

Accounting Year 7

 

0.311

%

Accounting Year 8

 

0.320

%

Accounting Year 9

 

0.330

%

Accounting Year 10

 

0.340

%

Accounting Year 11

 

0.350

%

Accounting Year 12

 

0.360

%

Accounting Year 13

 

0.371

%

Accounting Year 14

 

0.382

%

Accounting Year 15

 

0.394

%

 

 

 

 

C-3

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit D

Appraisal Process

If Landlord and Tenant are unable to agree upon the fair market rent for the
Leased Property (as applicable for the first Accounting Year of an Extended
Term) within any relevant period provided in this Agreement, each shall within
twenty (20) days after written demand by the other select one Appraiser to
participate in the determination of fair market rent. The two (2) selected
Appraisers shall each determine the fair market rent of the Leased Property
within thirty (30) days of being selected. If such appraisals are within ten
percent (10%) of each other, the two appraisals shall be added together and
their total divided by two, and the resulting quotient shall be the fair market
rent.

In the event either Landlord or Tenant fails to select an Appraiser within the
time period set forth in the foregoing paragraph, the Appraiser selected by the
other party shall alone determine the fair market value of the Leased Property
in accordance with the provisions of this Exhibit and the fair market value so
determined shall be binding upon Landlord and Tenant.

In the event the two appraisals described above are more than ten percent (10%)
apart, the Appraisers so selected by Landlord and Tenant shall, within ten (10)
days of such determination, select a third Appraiser. The three (3) selected
Appraisers shall each determine the fair market rent of the Leased Property
within thirty (30) days of the selection of the third appraiser.

In the event the Appraisers selected by Landlord and Tenant are unable to agree
upon a third Appraiser within the time period set forth in the foregoing
paragraph of this Exhibit, either Landlord or Tenant shall have the right to
apply at Tenant’s expense to the presiding judge of the court of original trial
jurisdiction in the county in which a Facility is located to name the third MAI
Appraiser.

Within five (5) days after completion of the third Appraiser’s appraisal, all
three Appraisers shall meet and a majority of the Appraisers shall attempt to
determine the fair market rent of the Leased Property. If a majority are unable
to determine the fair market rent at such meeting, the three appraisals shall be
added together and their total divided by three. The resulting quotient shall be
the fair market rent of the Leased Property. If, however, either or both of the
low appraisal or the high appraisal are more than ten percent (10%) lower or
higher than the middle appraisal, any such lower or higher appraisal shall be
disregarded. If only one appraisal is disregarded, the remaining two appraisals
shall be added together and their total divided by two, and the resulting
quotient shall be such fair market rent. If both the lower appraisal and the
higher appraisal are disregarded as provided herein, the middle appraisal shall
be such fair market rent. In any event, the result of the foregoing appraisal
process shall be final and binding.

Tenant shall pay the reasonable fees and expenses of any Appraiser retained
pursuant to this Exhibit.

 

 

 

 

D-1

Master Lease

 

 

--------------------------------------------------------------------------------






To the extent consistent with sound appraisal practices as then existing at the
time of any appraisal prepared pursuant to this Exhibit, such appraisal shall be
made on a basis consistent with the basis on which the Leased Property was
appraised at the time of its acquisition by Landlord.

“Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in a Facility State and who has substantial experience in performing
appraisals of facilities similar to the Leased Property and is certified as a
member of the American Institute of Real Estate Appraisers or certified as a
SRPA by the Society of Real Estate Appraisers, or, if such organizations no
longer exist or certify appraisers, such successor organization or such other
organization as is reasonably approved by Landlord.

 

 

 

 

D-2

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit E

Tenant Estoppel Certificate

THIS TENANT’S ESTOPPEL CERTIFICATE (“Certificate”) is given this ___ day of
____, 20__ by *____, a *____, whose address is__________________________, as
Tenant (“Tenant”) in favor of ________________, a _______________, with
principal office and place of business at ________________ (“Beneficiary”).

RECITALS:

A. Pursuant to the terms and conditions of that certain Lease Agreement
(“Lease”) dated _____________, ___________________ (“Landlord”) leased to Tenant
certain real property in *County, *State (“Leased Property”), which Leased
Property is more particularly described in the Lease.

B. Pursuant to the terms and conditions of the Lease, the Beneficiary has
requested that the Tenant execute and deliver this Certificate with respect to
the Lease.

C. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed in the Lease.

NOW, THEREFORE, in consideration of the above Leased Property, the Tenant hereby
makes the following statements for the benefit of the Assignee:

1. The copy of the Lease attached hereto and made a part hereof as Exhibit “A”
is a true, correct and complete copy of the Lease, which Lease is in full force
and effect as of the date hereof, and has not been modified or amended.

2. The Lease sets forth the entire agreement between the Landlord and the Tenant
relating to the leasing of the Leased Property, and there are no other
agreements, written or oral, relating to the leasing of the Leased Property.

3. There exists no uncured or outstanding defaults or events of default under
the Lease, or events which, with the passage of time, and the giving of notice,
or both, would be a default or event of default under the Lease.

4. No notice of termination has been given by Landlord or Tenant with respect to
the Lease.

5. All payments due the Landlord under the Lease through and including the date
hereof have been made, including the monthly installment of Minimum Rent (as
defined in the Lease) for the period of ________ to _________ in the amount of
$__________.

6. As of the date hereof, the annual Minimum Rent under the Lease is
$______________.

 

 

 

 

E-1

Master Lease

 

 

--------------------------------------------------------------------------------






7. There are no disputes between the Landlord and the Tenant with respect to any
rental due under the Lease or with respect to any provision of the Lease.

8. Notwithstanding any provisions of the Lease to the contrary, the Tenant
hereby consents to the collateral assignment of the Lease by the Landlord to the
Beneficiary, and agrees that no terms and conditions of the Lease shall be
altered, amended or changed as a result of such assignment.

9. The Tenant hereby agrees that from and after the date hereof copies of all
notices which Tenant is required to deliver to the Landlord under the Lease with
respect to defaults, events of default or failure to perform by the Landlord
under the Lease, shall be delivered to Beneficiary at the following address:

_____________________________________

_____________________________________

_____________________________________

_____________________________________

10. The Tenant represents and warrants that (a) all improvements constructed on
the Land have been approved and accepted by Tenant, (b) all utility sources and
utility companies which service the Land have been approved and accepted by
Tenant and utility service is available to the Land, (c) Tenant is in occupancy
of the Land pursuant to the Lease, and (d) Tenant has no offsets, counterclaims
or defenses with respect to its obligations under the Lease.

11. The Tenant understands and acknowledges that Beneficiary is relying upon the
representations set forth in this Certificate, and may rely thereon in
connection with the [collateral] assignment of the Lease to Beneficiary.

 

 

 

 

E-2

Master Lease

 

 

--------------------------------------------------------------------------------






IN TESTIMONY WHEREOF, witness the signature of the Tenant as of the day and year
first set forth above.

 

 

 

BICKFORD MASTER I, L.L.C., a Kansas limited liability company

 



 

By: 



 

 

Name:

 

 

 

Its:

 

STATE OF ____________

COUNTY OF___________

The foregoing instrument was acknowledged before me this ____ day of _________,
20____, by __________________, as _____________ of Bickford Master I, L.L.C., a
Kansas limited liability company.

 

 

 

 

 

(NOTARY SEAL)

 

 

Notary Public, State of _______

 

 

 

Printed Name: _______

 

 

 

Notary Commission No.: _____

 

 

 

My commission expires: _____

 

 

 

 

E-3

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit F

Form of Memorandum of Lease

 

 

 

 

F-1

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit G

Tenant and Subtenants Equity Ownership

Bickford Master I, L.L.C. (Tenant) is owned 100% by Eby Realty Group, L.L.C.

Each Subtenant is owned 100% by Bickford Master I, L.L.C.

 

 

 

 

G-1

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit H

Property Expenses

The term “Property Expenses” shall mean for the requisite period the sum of the
following items for the entire Leased Property, whether incurred by Tenant or
any Subtenant, and the term “Facility Property Expenses” shall mean for the
requisite period the sum of the following items as allocated or allocable to a
Facility, whether incurred by Tenant or the Subtenant:

1. the cost of sales, including without limitation, compensation, fringe
benefits, payroll taxes and other costs relating to employees of Tenant or the
Subtenant (the foregoing costs shall not include salaries and other employee
costs of executive personnel of Tenant who do not work at the Facility or Leased
Property on a regular basis; except that the foregoing costs shall include the
allocable portion of the salary and other employee costs of any general manager
or other supervisory personnel (not including regional vice presidents or
regional sales people) assigned to a “cluster” of assisted living facilities
which includes the Facility or Leased Property);

2. departmental expenses incurred at departments within the Facility or Leased
Property; administrative and general expenses; the cost of marketing incurred by
the Facility or Leased Property; advertising and business promotion incurred by
the Facility or Leased Property; heat, light, and power; and computer line
charges;

3. the cost of Inventories and FF&E consumed in the operation of the Facility or
Leased Property;

4. a reasonable reserve for uncollectible accounts receivable as determined by
the Tenant or the Subtenant;

5. all costs and fees of independent professionals or other third parties who
are retained by Tenant or the Subtenant to perform services required or
permitted hereunder;

6. all costs and fees of technical consultants and operational experts who are
retained or employed by Tenant or the Subtenant for specialized services
(including, without limitation, quality assurance inspectors) and the cost of
attendance by employees of the Facility or Leased Property at training and
manpower development programs sponsored by Tenant or the Subtenant;

7. Additional Charges as referenced in Section 3.4 of the Agreement;

8. payments made into the Reserve pursuant to Section 5.2 of the Agreement;

9. management fees of up to five percent (5%) of Facility Revenues or Total
Facilities Revenues (as applicable) paid to any approved manager and such other
costs and expenses incurred by an approved manager as are specifically provided
for under any approved

 

 

 

 

H-1

Master Lease

 

 

--------------------------------------------------------------------------------






management agreement or are otherwise reasonably necessary for the proper and
efficient operating of the Facility or Leased Property; provided, however, that
such fees shall be subordinated to the payment of all Rent due hereunder;

10. The terms “Property Expenses” and “Facility Property Expenses” shall not
include (a) debt service payments pursuant to any Facility Mortgage, (b)
payments pursuant to equipment leases or other forms of financing obtained for
the Tenant Personal Property, (c) rental payments pursuant to any ground lease
of the Land, (d) any indebtedness of Tenant, or (e) any employee claim which is
not covered by insurance and where the basis of such employee claim is conduct
by Tenant or Subtenant or its manager which is (i) a substantial violation of
the standards of responsible labor relations as generally practiced by prudent
owners or operators of similar retirement community operations in the state in
which the Facility is situated, and (ii) not the isolated act of individual
employees, but rather is a direct result of corporate policies of Tenant, the
Subtenant or any manager. No disbursement from the Reserve shall be used by
Tenant or the Subtenant to pay the amounts not constituting Property Expenses or
Facility Property Expenses under clauses 10 (b), (c), (d) or (e) above.

Notwithstanding the foregoing definitions of “Property Expenses,” and Facility
Property Expenses, the financial and other informational reports and statements
to be provided pursuant to the Lease may be provided by Tenant and the Subtenant
consistent with Tenant’s and Subtenant’s standard information reporting
practices, provided that any omitted or varying item under such practices is
identified and separately scheduled as adjustments if necessary to determine any
financial or economic amount relevant to the Lease or if otherwise requested in
writing by Landlord.

 

 

 

 

H-2

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit I

Initial Landlord FF&E

 

 

 

 

I-1

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit J

Initial Tenant Personal Property

(a)

The right to use the name, tradename or trademark or “Bickford Cottage” or
“Bickford House” or any combination or variation thereof or the tree logo/mark
used by Tenant, Subtenants or their Affiliates and any variations thereof;

(b)

Assisted living facility licenses, and any liquor licenses;

(c)

Any vans, cars or other motor vehicles;

(d)

Any proprietary software of Tenant and its Affiliated Persons not including,
however, information and data relating to the Leased Property and the ownership,
operation and occupancy thereof, which information and data shall remain
available to Landlord at all times during and be transferred to Landlord
immediately upon the expiration or any early termination of the Lease Term;

(e)

The right to use the telephone and related equipment, such equipment being
leased by an Affiliate of Sellers from a third party pursuant to a master lease
affecting multiple properties.

 

 

 

 

J-1

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit K

Conflicting Business Exclusions/Exceptions

West Des Moines (Iowa) facility (located within 10 miles of Urbandale Facility);

Davenport (Iowa) facility (located within 10 miles of Moline Facility).

 

 

 

 

K-1

Master Lease

 

 

--------------------------------------------------------------------------------






Exhibit L

Initial Allocation of Landlord’s Investment

 

Ames Bickford Cottage, L.L.C.

 

$

5,874,286

 

Bourbonnais Bickford House, L.L.C.

 

$

11,291,429

 

Burlington Bickford Cottage, L.L.C.

 

$

9,085,714

 

Crawfordsville Bickford Cottage, L.L.C.

 

$

2,480,000

 

Lincoln Bickford Cottage, L.L.C.

 

$

10,914,286

 

Marshalltown Bickford Cottage, L.L.C.

 

$

4,880,000

 

Moline Bickford Cottage, L.L.C.

 

$

2,914,286

 

Muscatine Bickford Cottage, L.L.C.

 

$

8,811,429

 

Quincy Bickford Cottage, L.L.C.

 

$

8,022,857

 

Rockford Bickford House, L.L.C.

 

$

12,377,143

 

Springfield Bickford House, L.L.C.

 

$

14,422,857

 

Urbandale Bickford Cottage, L.L.C.

 

$

9,725,714

 

TOTAL

 

$

100,800,000

 

The above allocation is included solely to the extent value must initially be
allocated among the Facilities in accordance with Section 10.8 of the Lease, and
nothing contained on this exhibit shall negatively impact the treatment or
construction of the Lease or the Purchase Agreement as a unitary transaction
covering the portfolio of all the Facilities as a group. These allocations are
subject to change as Landlord’s Investment with respect to a given Facility is
increased or reduced from time to time pursuant to this Master Lease.

 

 

 

 

L-1

Master Lease

 

 

--------------------------------------------------------------------------------